 

Jolene Asa, RPR

 

 

| P.O. Box 394

Beth Gilman, RPR | COURT REPORTERS Kalispell, MT 59903-0394
(406) 752-5751 E-mail: asagitman@centurytel.net
Fax (406) 257-3781 www.montanacourtreporters.com

BELL TO INVOICE # JMAB1205

Michael A. Bliven, Esq. DATE 12/14/2018

Bliven Law Firm . .

278 Fourth Avenue E.N:

Kalispell, MT 59901

 

  
 
 
 

Statement Under Oath (Including Exhibits) Held on December 5, 2018 of

Noah Gilhund - 64 Pages
Appearance Fee for December 4, 2018 - No Charge

Tax ID #XX-XXXXXXX . BALANCE DUE

| (
ua you Which

Cy Chale
Mae

THANK YOU! WE APPRECIATE YOUR BUSINESS!

 
 

285.90
Jolene Asa, RPR
Beth Gilman, RPR COURT REPORTERS Kalispell, MT 59903-0394

 

 

 

(406) 752-5751
Fax (406) 257-3781

December 17, 2018 : - C OQ PY

Mr. Noah Gillund
P.O. Box 4732
Whitefish, MT 59937

In Re: Statement Under Oath of Noah Gillund
Dear Mr. Gillund,

Please find enclosed a copy of the Statement Under Oath taken of ‘you on
December 5, 2018, wo

Please read the Statement Under Oath within the next 30 days and make
any corrections on the enclosed Correction Page. Please make any and
all corrections on the Correction Page provided with your Statement
Under Oath and not on the text itself. Upon completion, please return
the enclosed Correction Page to our office so counsel can be provided a
copy. You may keep the copy of the Statement Under Oath for your
records.

Should you have any questions, please feel free to contact me. Your
prompt attention to this matter is greatly appreciated!

Sincerely,

Jolene Asa, RPR

Enclosures

”

cc: Michael Bliven, Esq.”

P.O. Box 394

Fanmail: asagilman@centurytel net
www.montanacourtreporters.com
 

STATEMENT UNDER OATH
OF
NOAH GILLUND

 

Taken at Bliven Law Firm, PC
278 Fourth Avenue, E.N.
Kalispell, Montana

Wednesday, December 5, 2018 - 1:58 p.m.

Reported by Jolene Asa, RPR, and Notary Public

for the State of Montana, Flathead County

 

 

 
 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

 

1 3
1 1 EXAMINATION INDEX
2 2 EXAMINATION PAGE
3 BY MR. BLIVEN 4
3 4
4 5 EXHIBIT INDEX
5 STATEMENT UNDER OATH 6 EXHIBIT DESCRIPTION PAGE
6 OF 7 1 DefendantFelder& Company 14
LLC, d/b/a Stillwater Fish
7 NOAH GILLUND @ House's Second Supplemental
8 Responses to Plaintiff's
9 9 Combined First Discovery
10 Requests to Defendant
16 Felder /Stillwater Fish House
i 11 = 2_~—sGillund Time Sheet and 16
12 Employee Summary
13 12
2-1 Dixon Time Sheet i7
i 13
15 3. Deposition of Skylar Dixon 23
16 14
. . 4 M Vehicle Crash R t 33
l7 Taken at Bliven Law Firm, PC 15 ontana Venicle Grasiinepor
278 Fourth Avenue, E.N. 5 14/03/18 Gill Report 46
18 Kalispell, Montana 6 6 14/27/18 GIR
Wednesday, December 5, 2018 - 1:58 p.m. W [27/18 GI Report 46
19 7 12/03/18 Gill Report 46
20 18
241 8 Stillwater Fish House Employee 50
22 cS Handbook
20
23 21
24 a2
23
Reported by Jolene Asa, RPR, and Notary Public 24
25 for the State of Montana, Flathead County 25
2 74
i APPEARANCES 1 NOAH GILLUND,
2 2 being first duly sworn to tell the truth, the whole
3 Michael Bliven, Esq. 3 truth and nothing but the truth, testified as follows:
Bliven Law Firm, PC 4
4 278 Fourth Avenue, E.N. 5 EXAMINATION
- SP Nivenleartl 59901 6 BY MR. BLIVEN:
6 mike wemawirm.com 7 Q. Noah, I'm Michael Bliven, and I represent
7 ~ & Skylar Dixon in a case that he's filed against
8 9 Felder & Company, LLC, doing business as the
9 10 Stillwater Fish House, which is a case here in
10 11 Flathead County, Montana that I filed in 2017.
11 12 And you're aware that there's an ongoing
12 13° case?
13 14 =A. Uh-huh.
i4 15 Q. Now, have you ever given a sworn statement
15 16 of any kind before?
is 17 A. No.
18 18 Q. Have you ever testified in court in any way?
49 19° A. ONO.
20 20 Q. The reason why we're here is because the
21 21 defendants sent us a supplemental response to combined
22 22 first discovery requests, and in that, which was dated
33 23 the 30th of November, 2018, they describe a number of
24 24 things that they say that you have knowledge of and
25 25 would testify to.

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 ~ asagilman@centurytel.net

 

 

 

 

 

 

 

 

 

 
STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

5 4
1 That's on page three where it says -- i happened or that isn't true.
2 A, - What's the -- 2 <A. Okay.
3 Q. Ican show you. 3 Q. We spoke yesterday?
4 So on page three of that, they describe your 4 A. Correct.
5 answers. Do you have that in front of you? 5 QQ. And when we spoke yesterday, I told you all
6 A. Uh-huh. Ido. 6 of those things; is that correct?
7 QI would like to ask you some questions about 7 A. Yes.
8 that, because when we received this, my client, a Q. And yesterday, so that you could understand
9 Skylar, was rather, quite surprised by the statements 9 what the defendants had said that you said in this
40 here and did not think that they were entirely 10 document and so that you could understand what was
11 accurate. So let's go back to what I was talking 11 actually going on in this case better, 1 provided you
12 about earlier. 12 with a number of documents, so let's go down what
13, Sa I'd like to ask you questions about this 13 those are.
14 alleged statement on your part, and I'd also like to 14 One was the complaint that was filed on
15 ask you questions about what happened -- 15 August 30th, 2017 with our Cause No. DV-17-8530 (sic);
16 A. Uh-huh. 16 is that correct? .
i7 Q.  -- so that we can get the record clarified 17 A. Yes.
18 about what you remember and what your testimony is on 18 Q. And then I also provided the answer filed by
19 these issues, and in doing so, I want to emphasize on 19 the defendant's attorneys. That answer is dated the
20 the record that you're here voluntarily? 20 20th of April, 2018.
21 A. Correct. 21 It does not appear to be in your pile. Take
22 QQ. Because you want the record to be accurate? 22 alookatthis. I know I showed that to you
230 «A. Yeah. 23 yesterday, and J'll make an extra copy, but you did
24 Q, Now, if] ask you a question that you don't 24 Took at that yesterday, was my recollection.
25 understand or it doesn't seem fair or any of that, 25 A. Yeah. Iremember looking at this. Yeah, |
6 8
1 please tell me. I will rephrase it. Lawyers 1 remember that. Okay.
2 sometimes ask questions in ways that are too 2 Q. ll make a copy of that for you in just a
3 complicated and don't necessarily make sense, and J've 3 minute, as soon as we take a short break,
4 done that before. So if you don't understand a 4 Talso provided and we just referred to
5 question, please let me know. Will you do that? 5 Defendant Felder & Company, LLC, d/b/a Stillwater Fish
6 A. Yeah. 6 House's Second Supplemental Responses to Plaintiff's
7  Q. The other thing is, try to answer out loud, 7 Combined First Discovery Requests. I provided that to
8 "Yes." "No." "I don't know.” {i don't remember," 8 you as well; correct?
3 A, Olay. 9 <A. Correct.
0 Q. And the reason J say that is because, when 10 Q. Lalso provided the November 3rd, 2018
tl she types it, "Yes" is pretty easy, "Yeah," we don't 11 report of our human factors expert, Joellen Gill?
12. really necessarily know exactly what that means, We 12 6A. Yeah,
13 think it means "Yes." In our normal conversation, 13 Q. lalso provided you the November 27, 2018
14 when we're out walking around, the way we speak, it's 14 supplemental report of Ms. Gill?
15 fine, but when we testify and a court reporter is 1S A. «Let's see. The November what?
16 taking it down, it’s important we get words. 16 Q = November --
17, A. “Yeah. 17 AL 27th?
18 Q. "Yes, l understand"? 18 Q. Yeah.
a9 A. Yes. 19 A. Okay. Yeah, J have that.
20 Q. Okay. Ifyou need to stop, take a break, go 20 Q. Then {also provided her December 3, 2018
21 home, you're free to do that. 21 second supplemental report?
22 =A. Okay. 22, A, Yeah.
23° «QQ. «dT don't have any right to keep you here, and 23 Q. Meaning "Yes"?
24 1 don’t want you to say anything today that is not 244 AL sYes.
25 25 Q. Okay. | also provided you the printouts

your recollection or how you feel or believe things

 

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman@centurytel.net
 

STATEMENT UNDER OATH OF NOAH GOILLUND

 

 

 

3 1a
1 that I got from the Fish House in discovery that show 1 questions, and | gave him -- I told him that I would
2 the work hours that you worked in 2014, which appear 2 beat work when I did get the call so I'd be in town,
3 to be from June 14, '14 up through August 30 of '14?7 3 because I live out of service and won't get any calls
4 A. Yeah. 4 onmy cell phone.
5 Q. This is Skylar's page. Yeah. You're on 5 Q. In Omey?
6 this page. 6 A. Yeah.
7 Let me show you, Here is Skylar, and then 7 Q. Now, this was prepared by -- this document
8 here is Noah. 8 was prepared by the Moore, Cockrell, Goicoechea,
9 A, Okay. 9 Johnson firm, and it was signed by Katie Matic for
10° «©Q. «And then I also provided you with a complete 40 Dale Cockrell. Did you speak to Dale Cockrell?
11 copy of Skylar's deposition -- 11 =A. Idon'tremember.
1 «6A. «Correct. 42 QQ, Doyou remember speaking to a Brad Condra?
13 Q. -- that he gave on Tuesday, October 30, the 13) OA. «Yeah. That sounds way more familiar.
14 deposition itself being roughly 85 pages, and then I 14 Q. Now, you talked to him on the phone?
15 also gave you the correction page? 15 A. Correct.
16 «=A. Yeah. Yes, you did. 16 Q. And they asked you questions?
17 Q. Now, is there anything else that you can 7 A. Yeah. [had to step out, outside. I was
18 think of right now that you would like to look at, 18 just in the middle of work, you know, J was kind of
19 such as the crash report of the crash or anything else 19 still in the work mind-set, so i had to step outside
20 that you want to see before I ask any more questions? 20 and get away from everything to be able to listen to
21 =A. «No. I don't think so. 21 anything.
22 Q. Ifyou do decide that there's anything else 22 Q. So did that affect in any -- do you think
23 you want to look at, please just let me know. I'm 23 that affected your ability to think about questions
24 happy to share with you the court filings or any of 24 before you answered them or answer them accurately?
25 these other documents -- , 25 A. I think so to a point, just the fact that I
10 12
4 A. Sure. 1 was at work and wanting to work, you know, and --
2 Q. -- because it's very important that not only 2 rather than wasting hours at work.
3 you understand that 1 am simply trying to give you the 3 Q. Now, ] asked Mr. Cockrell if this statement
4 opportunity to tell your story and address these facts 4 was recorded. My recollection was he told me it
5 but that I've given you the opportunity to look at 5 wasn't, but when | asked you about this a few minutes
6 anything you want to know and just be totally fair to 6 ago, before we started, you indicated that they may
7 you, because from what | understand from you, that's 7 have asked you if they could record it?
8 not exactly what happened when you were contacted by 8 A. Yeah.
9 the investigator for the Fish House's lawyers and 9 Q. So, then, the next question is, prior te me
16 then, frankly, when they talked to you. 10 getting this and then showing it to you yesterday, had
11 A. «Uh-huh. 11 you seen this recitation of what your testimony was
120 Q. Does "Uh-huh" mean "Yes"? 12 going to be or what they thought you told them?
13. OA. «Yes. Sorry about that. 13 A. Before | came here?
14 =. So Jet's talk about that. , 14 Q. Yes.
15) A. Okay. 15 A. No.
16 Q. How were you contacted by them so that, 16 Q. Okay. Not to put too fine a point on it,
17 ultimately, | get this statement in the mail? Who 17 but you did not review --
18 called you? What happened? 18 A. Anything,
19 A. -His name was Claude. I can’t remember his 19 Q. -- this statement of your answers until ]
20 last name, but he said people call him Sonny, and he 20 showed them to you yesterday?
21 called me -- I was in the middle of work. I don't 21 A. Correct.
22 remember exactly what time it was, but he asked me if 22 Q. Now, did they tell you anything or give you
23. Twas working where he called, and so I said "Yeah." 23 information to lead you to believe that you needed to
24 And he asked if he could give my cell phone 24 give a statement, or how did that go?
25 number to whoever was going to call me and ask me 25 A. They just said they had questions for me

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman@centurytel.net

 

 
 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

i3 15
1 since I was the driver. That's really all they -- 1 BY MR. BLIVEN:
2 Q.: Allright. And in terms of how you got here 2 Q, Soin that discovery that includes your
3 today, you got a call from my investigator, Joe? 3 statement, starting on page three that's been marked
4 A. Correct. 4 as Exhibit 1, it's my understanding that you think
5 Q. Okay. And in terms of you coming in to give 5 that there are either some inaccuracies or
6 your statement and, again, because you don’t have an 6 misstatements in there?
7 attorney and you're not a defendant or, you know, a 7. A, Correet,
8 party to this case, I want to make sure that the 8  Q. Sothat being the case, rather than going
9 record is clear that I haven't offered you any kind of 9 back and picking that apart, so to speak, what I'd
10 compensation or inducement, you know, any -- 16 like to do is start with your testimony about what
li A. Yeah. 11 happened that evening, and then we'll go back and talk
12 Q. -- benefit to come in and give your 12 about those issues.
13 statement? : 13 Let's go back to the evening of August 30th.
14 A. Yeah. 14 That's when you went to work?
15  Q, Further, I haven't threatened you or told 15 A, «Correct.
16 you that if you don't give a statement a bunch of bad 16 Q. Teli me about -- did you go to work that
17 things are going to happen, although I have told you 17. day? How did it work there? Just go ahead and give
18 that I've been told by the Fish House's attorneys that 18 mea little information about your job.
“49 those attorneys had discussed bringing you in as a 19 A. usually showed up and would just jump on
20 defendant because they don't think it's their fault. 20 the sprayer. I'd be just spraying dishes because
21 They think it's your fault. 21 there would usually be a cart full of dishes from
22 A. Right. 22 prepping. So we'd have to get all those dishes done
23 Q. We talked about that. But that being said, 23 before we could run the restaurant, really, and just
24 why are you here, | guess is maybe a better way of 24 ccasional taking out the trash. Ifa lobster needed
25 saying it? Why do you want to talk about what 25 to be killed, me or Skylar or Parker would be the ones
14 16
% happened and explain what happened that night other 1 killing the lobster.
2 than the fact that we've asked you to give a statement 2 Really, it was a fairly normal day at work.
3 and clear this up? 3 | mean, it was the end of summer, and it was pretty
4 A, Really, just to hopefully untwist my words 4 busy that night. Yeah. Got off. Felt like a normal
5 and say what happened, what I believe happened and, 1 5 day, busy day. I don't know.
6 guess, yeah, my part of the story without anything 6 Q. Albright. So how old were you when you
7  beimg turned around on anyone. , 7 started working at the Fish House?
8 . Okay. Let’s see if we can accomplish that. 8 <A. 15.
9 Like I said, please tell me -- if anything I say or 9 Q. And your 16th birthday --
10 ask you doesn't make sense or if! say something that 10 A. Wasa week before.
i1 isn't accurate to you, please tell me, because what ii Q. The wreck?
12 we're trying to do is get your accurate, truthful 12 A. Yeah,
13 testimony, you know, on paper-- ’ 13 Q. Now, the time sheet shows that on the 30th
i4 =A. «Right. i4 of August you started work at -- three thirty-five was
15 @, -so that we can move forward. 15 when you clocked in?
160 A. Okay. 16 =o A,sséRight.
17 Q. Solet's go ahead and mark that statement 17 Q. And then it shows that you clocked out at
18 that they took from you as Exhibit 1. 18 midnight fifty-two or eight minutes to one on the
19 (Exhibit 1 was marked.) 19 morning of the 31st?
20 MR. BLIVEN: I'm going to copy this for him. 20 A, Correct.
a (Break held from 2:16 p.m. to 2:18 p.m.) 21 Q. Now, if we look at that time sheet, which
22 MR. BLIVEN: We took a momentary break so | 22 we're going to mark -- we're going to mark these time
23 could make a copy and use the rest room, and we're 23 sheet pages as Exhibit 2. "
24 back. a4 (Exhibit 2 was marked.)
a5 | 25 tT

 

 

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman@centurytel.net
STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

1? 19
1 BY MR. BLIVEN: 1 process?
2 -Q. Why don't you go ahead and take the exhibit. 2 A. Yeah.
3 T'litake your copy, if that’s okay. 3 Q. At the time did you have any idea that these
4 Go ahead and highlight Skylar's name at the 4 activities that the Fish House was doing, making you
5 top of page one. 5 guys work these hours, was illegal?
6 MR. BLIVEN: We marked this wrong. 6 A, Ididn't.
7 (Discussion off the record.) 7 Q. Sonow let's take a look at that week. On
8 (Exhibit 2-1 was marked.) 8 the 30th you got there at three thirty-five, and you
9 BY MR. BLIVEN: 9 got out at just a little before one o'clock in the
10 Q, Okay. We got this remarked because we left 10 morning?
11 off page one that's going to be Exhibit 2-1. In the 11 =o A,.:sCORight.
12 lower right-hand corner, it says "SFH 00477," because 12 Q. Thenight before you got there at three
13 we received this from the Fish House. That's 13 fifty-two, and you didn't clock out until one
14 Stillwater Fish House, and that's the document number. 14 twenty-five in the morning?
15 We call it the Bates stamp. 15 A. Yeah.
16 «6A. Sure. 16 Q. And the night before that you got there at
17. Q. Goahead and highlight "Skylar" up on the 47 three forty-five, and you clocked out at --
18 top in yellow. 18 =A, Twelve fifty-two.
19 A. (Witness complied.) 19 Q. Twelve fifty-two, eight minutes to
20 QQ. Let's go to Exhibit 2. Excellent. On the 20 one o'clock on that night.
21 next page go ahead and highlight you in orange? zZ1 The night before that you clocked in at
22 A. (Witness complied.) 22 three fifty-one, and they didn't let you out -- you
23. Q. Why don‘t you go ahead and highlight the 23° couldn't clock out until twenty-four minutes after
24 dates and times, those three columns, for the 30th, 24 midnight on that day?
25 29th, 28th, 27th. 25 A. Correct.
18 29
1 A. The three, "Date, "Time" -- 1 Q. Soyou had four straight nights of working
2 Q. Yes, "Date, "Time In," "Time Out," because 2 after midnight and working over nine hours for three
3 that’s what we're talking about. 3 straight nights, including the night --
4  A.~ (Witness complied.) 4 A. Uh-huh.
5 Q. Now, at the time of the crash, you were 16? 5 Q. -- that the wreck happened, and almost nine
6 A. Correct. 6 heurs on the 27th?
7 Q, You're 15 when you get hired? 7 A. Right.
8 A. Yeah. 8 Q. And it looks like you didn’t work on the
9 Q. Atthe time of the crash, Skylar is 15? 9 25th or 26th, but you did work from the 26th to the
10 =A. Correct. 10 24th?
1 Q, How about Parker? ii = A.sé Right.
12 A. He was 15. 12 Q. And it was on the 18th that you turned 16;
13 Q, Since this wreck happened, are you aware 13 js that correct?
i4 that the U.S. Department of Labor did an investigation 144 «=A. 49th.
15 regarding wage and hour violations by the Fish House 15 Q. Okay. That's why we ask the questions.
16 in terms of having minor employees working too many 16 Now, going back to Exhibit 4, it says,
17 hours and too late at night? 17 “Mr. Gillund does not remember much of anything about
18 A. Yeah. 18 the accident after the vehicle went into the ditch."
19 Q. Did they talk to you and take your 19 Does that refer to you're upside down at that point,
20 statement? 20 or does that refer to when your tires go off the road
21 A. No. They asked me ifI wanted to he a part 21 the first time, ifit refers to -- what the heck does
22 ofthe case or whatever, and I didn't want anything to 22 that refer to?
23° dowithit. I didn't want te be in the position | 23 «=A. When | -- like the point that I don't
24 already got myself in. 24 remember?
25 Q. Understandable. But you're aware of that 25 Q. Yeah. When is the point at which you don't

 

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman@centurytel.net

 

 

 

 

 

 

 

 

 
STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

21 23
1 remember? 1 the attorney for the Fish House, and I gave you a copy
2 A. Right as l was coming out of the ditch, I 2 of that deposition, and you have a copy in front of
3 seen the ground go crooked, and as soon as I seen the 3 you?
4 ground go crooked, it was black until I woke up in the 4 A. Correct.
5 hospital. 5 Q. Let's mark that deposition as Exhibit 3.
6  Q. And did you suffer a head injury in this | 6 {Exhibit 3 was marked.)
7 crash? 7 BY MR. BLIVEN:
8 A. Yes,I did. I was ina coma for five days 8 Q. Now, you're aware, even though you don't
? orso. 9 remember this happening, that the vehicle rolled and
10 Q. I'mreally sorry to hear that. You seem to 10 Skylar's leg was pinned and he ultimately lost his
41 have recovered. 11 leg?
12 =A. Yeah. For the most part. Stil have the 12 6A. ORighi.
13 occasional balance problems that I had to get over. 13 Q, To your knowledge did Skylar suffer a head
14 ‘They were pretty bad at first, but kind of got them 14 injury or have a loss of consciousness?
iS under control now. 15 A No.
16 Q. Now, it then goes on to say, “He was not 16 Q, You've reviewed Skylar's deposition?
17 tired the night of the accident as he was used to the VW A. Correct.
18 work hours." To me that seems potentially unlikely. 18 = =6©. ‘If I tell you -- and feel free to disagree,
19 [tthen goes on to say that, He typically went to 19 please -- that in his deposition testimony he doesn't
20 sleep after he got home and typically did not get up 20 claim to have a head injury and he recalls these
21 until around eleven, including the day of the 21 events pretty clearly in his mind --
22 accident. 22 86. Sure.
23. «A. «Right. 23 Q. No.1, he didn't suffer a head injury, as
24 Q. Italked to you about this yesterday, and 24 far as you know?
25 you said that that's not your normal sleep pattern, or 25 A. Correct.
22 24
1 circadian rhythm is what it’s known scientifically as. i Q. And, secondly, from reviewing his deposition
2 A. Beforei started the job, l was a morning 2 and, frankly, from you talking to him -- including,
3 person. I would wake up at, like, six or seven. 3 what, in the hospital in Seattle?
4 Q. And to the extent that -- this part about 4 A, I didn't go to Seattle, but when he got back
5 you going to bed late and getting up at eleven, was 5 and he was in the recovery place -- I can't remember
6 that for any other reason than the fact that the Fish 6 what it was called -- | stayed the night there with
7 House was making you work this schedule? 7 him once or twice.
8 A. No. 8 Q. Okay. Good. Thanks for clearing that up.
9 Q, After you stopped working at the Fish House, 9 The point is, he has a pretty clear recollection --
10 did you go back to normal sleep patterns? 10 «6A. Yeah.
it A. Yeah, I did. 14 Q. -- of the night and the events?
12 Q. How long did you work at the Fish House 2 A. Way better recollection than I do.
13 after this? 13 Q. That was my next question, and that is, to
14 =A. Ididn't work at the Fish House after the 44 the extent that what he said in his deposition is
15 car accident. 45 different than what's written in this statement that
16 Q. So what happened to the job? I mean, did 16 you allegedly gave in Exhibit 1 -- I'm going to ask
17 you quit? Did they fire you? What happened? 17 you, in general, would you rely on Skylar's
18 A, Sthenestly don't know. They didn't tell me 18 recollection more or your own?
19° to come back, and I was told that I didn't have to go 19 A. Definitely Skylar's.
20 back. I don't know if] was fired or what, really. 20 Q. Interms of specifics, 'm going to go over
21 Q. What else would you call it? 21 with you some specifics about what he talked about.
22 A, Yeah, Very true. 22 A. Okay.
23 Q. Now, you worked with Skylar that evening? 23 Q. But I'llask you first generally. Is there
24 A. Correct, 24 anything in Skylar’s deposition about what happened
Z5 Q. And Skylar previously gave his deposition to 25

 

that evening or that early morning, | guess--- it goes

 

 

ASA & GILMAN REPORTING, INC.

406.752.5751 - asagilman@centurytel.net
 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

 

25 27

i evening into early morning. 1 you know. I'm not going to do anything but go to

2 A. Correct. 2 sleep, really, when I get home.

3 Q. The evening of the 30th and the morning of 3 Q. Andin his deposition Skylar noted -- and

4 the 3ist. 4 I'm going to tell you exactly where as soon as | find

5 A, Uh-huh. 5 it

6  Q, When you reviewed his deposition -- and, 6 Skylar said that there were times that he

7 again, [ discussed it with you yesterday. I provided 7 was too tired working there before the accident.

& these documents to you and sent you home with them so 8 That's on page 16. He said, "Yes. I felt extremely

9 you'd have a chance to read them overnight; is that 9 tired.” Had you ever felt tired before that night
10 true? 10 when you left?
ii A. Correct. Right. Yeah. 11 A. Yeah, Yes, I had.
12 Q. In fact, we had talked about you giving your 42 =Q. And then on page 28, Skylar was asked by
13 sworn statement yesterday, but because of time 13. Mr. Cockrell at line 11, "Did Noah act tired before
14 constraints and because I wanted to make sure you had 14 you guys left the restaurant, like he was sleepy? Was
15 plenty of time to review these materials before I 15 he yawning or anything?"
16 asked you about them, I sent you home? 16 And Skylar answered, Yes. "We were yawning,
17 A. Yeah. 17 and we had to, like, stretch and all that. Tired. It
18 Q. And then you agreed to come back today, 18 wasa pretty busy night.”
19 after you could review them and think about it and 19 Any disagreement with that?
20 make sure you wanted to give a statement, that then 20. =A. Idon't disagree, definitely. That would be
21 you could come back and do it today? 21 something we'd do after a night like that. I just
22 A. Correct. 22 don't remember down to the point of stretching and
23 Q. So was there anything in his deposition that 23 breathing, you know.
24 you reviewed -- and when { say "His deposition," I 24 Q. You don't have any specific recollection of
25 mean the pages 1 through 85 of his testimony and the 25 yawning and stretching?

26 28

1 correction page, which is at the very end and is in 1 A. Yeah. Correct.

2 his handwriting -- 2 Q. But that’s something that had happened

3 A. Right. 3 before?

4  Q, Is there anything in there that you say, No, 4 <A. Correct.

5 that’s not what happened, or, I disagree with that? 5 Q. And if Skylar says that it was like that on

6 A. The only thing would be when he assumed that 6 that night, you believe --

7 might have fallen asleep. That's the only thing, 7 A, It's very likely, yeah.

8 because I don't think | fell asleep. I was just tired 8 Q. Then why don't you go ahead and go to

9 ina conversation. 9 page 30, and it goes from 30 to 31. In the beginning
10 Q. Allright, I'm glad you brought that up, 10 of 31, he talks about Skylar looking out the window.
11 because he put on the correction page, Page 27, 11 Is there anything on pages 30 or 31 that is different
12 Line 14, "Something," period. "I believe Noah fell 12 than your recollection? And that includes talking to
13 asleep. 1 was looking out the window." 13. achef ora supervisor named Dan and him smoking a
14 =A. Okay. 14 cigarette before you guys got in the car. I don't
15 Q, Soyou doen't think you fell asleep, but 15 know if you remember that part.
16 that's not even really inconsistent, because he says, 16 A. Ivaguely do.
17 | believe he fell asleep. I was locking out the 17 Q. Okay. So if you look at what he said at
18 window. So he's not accusing you of being asleep? 18 pages 30 and 31, is there anything in there that you
19°C A. Yeah. 19 disagree with or that you don't think is accurate
20 Q. He just thinks that you did? 20 based on your recollection?
21 A. Right. 21 =A. No. Teall seems accurate to me.
22 Q. Buthe didn't know that for sure. 22 Q. Okay. If we go to page four of Exhibit 1
23 Now iet's get down to what matters about 23 and you go down to the fourth full paragraph, it says
24 that. Were you tired? 24 "The day Mr. Gillund and Skylar clocked out."
25 A. Yes. it was one in the morning after work, 25 A, Okay.

 

 

 

ASA & GILMAN REPORTING, ENC.
406.752.5751 - asagilman@centurytel.net

 

 

 

 

 

 

 

 
 

STATEMENT UNDER OATH OF NOAH GELLUND

 

 

 

29 ‘ 37
1 Q. First of all, it wasn't the day? It was, 1 chefs?
2 basically, one o'clock in the morning? 2 A. No. Never at the Fish House. Never after
3 A. Yeah. 3 work.
4 Q. Okay. And it talks about you taking off 4 Q. In between the time that you guys then left
5 your shirts, grabbing a bowl of soda (sic) and going 5 the parking lot in yeur vehicle -- strike that.
6 out to Noah's car. 6 In the time between walking away from the
7 Now, Skylar talks about talking to this - 7 manager --
# assistant manager or chef person for ten minutes or 8 A. Okay.
9 more while the guy smoked a cigarette. In your stated 3 Q. -- and driving down the road toward home,
10 testimony or what they thought you would say, it 16 did you guys do anything else of significance or
11 doesn't say anything about visiting with him or him 11 anything that would have affected your driving?
12 smoking a cigarette. In fact, it says that you didn't 12 6A. No. We were just going normal straight from
13 visit with him. It says, "Mr. Gillund and Skylar did 13. the Fish House right to Parker -- sorry. Not Parker.
14 not visit with the manager before leaving." 14 Right to Skylar's house to drop him off soi could go
iS 6A. ~ [remember visiting with the manager before 15 home and go to bed myself.
16 leaving. Like, I remember sitting -- | don't remember 16 Q. And the reason why I'm asking is because
17 what we visited about, but I remember sitting down on 17 ‘there has been discussion -- and in our case it's been
18 the bench out the walk-in and visiting after we closed 18 something of an issue -- regarding the time of the
19° up. 19s crash versus the time you guys clocked out.
20 Q. And that's what Skylar said in his 20 =A. «Right.
21 testimony. 21 Q. Now, in his deposition Skylar talked about
22 A. Right. 22 checking the kitchen one last time.
23° Q. And you remember that? 23 A. Yeah. We always checked it one last time
24 =A, Yes. 24 before we left.
25  Q. And, also, that you and Skylar didn't smoke 25 Q. Is that, like, also in the same time frame
30 32
1 any marijuana that evening or have any alcohol, and, 1 that you would have gotten the chocolate mints, thrown
2 in fact, this is not in your statement. Itis in 2 your shirt in the hamper and gone out to your car?
3 Skylar’s. He didn't -- that's not something he did, 3. A, Yeah. Yeah.
4 is my understanding, back then. 4 Q. Did you do that stuff before or after you
5 A. Correct. 5 clocked out?
6 QQ. You admitted that you had used marijuana 6 A. Tusually -- I'd clock out and then take my
7 before, but you didn’t use it that night? 7 shirt off, and that night was the first time I ever
8 A. Correct. . 8 decided to take any of those mint chocolates, and |
9 Q. 1 was confronted in this case with the 9 grabbed a drink and ended up visiting with Dan or
10 allegation by the Fish House that that's what happened 10 whatever his name was. Not for too long. Like, ten,
11 that night is that you guys went outside and smoked li fifteen minutes, maybe. Probably ten.
12. marijuana or something and then you got in the crash. 2 Q. That's why I'm asking. Because if you clock
13 A. That's what a lot of people -- that's what I 13 gut at fifty-two and then the crash happens, according
14 heard after the accident too. That was the rumor 14 to the crash report, at a later time -- so what ['m
15 going around. 15 going to do now is -- ] don’t think -- 1 know 1 showed
16 QQ Justso we're clear, did Skylar ever smoke 16 you a copy yesterday, but let's get a copy of the
17 marijuana with you there? 17 crash report and look at that time frame and discuss
18 A. No. No. He was even less into it than 18 what, if anything, happened --
19 anyone else there. 19 =A. «Sure.
20 Q. My understanding was that he wasn't into it 20 Q. -- and pet that time frame addressed here.
21 atall. a4 So what we're going to do is, I'm going to -
22 A. Yeah. Exactly. He had no interest. 22 print that out, a copy of it, and give it to you, and
23 Q. Here is the question I have. Did you ever 23 we're just going to go off the record for justa
24 use marijuana at the Fish House after you got off work 24 second so we can do that.
25 with the manager or assistant manager or any of the 25 (Break held from 2:50 p.m. to 2:52 p.m.}

 

 

 

ASA & GILMAN REPORTING, INC.
AQN& 759 49741 | acacilmaniaeoentirviel net
STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

33 35
i (Exhibit 4 was marked.) 1 A. No.
2 BY MR. BLIVEN: 2 Q. You know, some people, they're driving away
3 Q. I've given you Exhibit 4, which I will tell 3 before it even seems like they've clocked out. Some
4 you is the crash report that we obtained from the 4 people take their time.
5 incident, and I believe I gave that to you yesterday, 5 A. Yeah.
6. orat least we looked at it. Go ahead and just take a 6 Q. Does it seem like you guys were in any hurry
7 second to look at it again because I'll ask you if 7 that evening?
8 that seems like, to you, this relates to the event. 8 A, No. We weren't.
9 A. Itlooks accurate. , 9  Q. Let's get back to the statement, the
10 Q. Sothe crash report states that the crash 10 supplemental answer of the statement that you
11 happened at one-fifteen a.m. and that the reported il allegedly gave.
12 time was one-twenty a.m. You don't have any tz I think we've addressed that you were, in
13 recollection of the time span between the crash and 43 fact, tired?
14 when people showed up? 4 A. Veah.
15 A. No. 15 Q. Now, let's get on to, just before the crash,
16 Q. In Skylar's deposition he said it seemed 16 you looked over to say something to Skylar, and then
17 like it was -- 17 you felt the passenger side get into the gravel, and
18 A. That's what he had told me too. 18 then when you tried to work your way out of the ditch,
19 Q. -- along time. 19 you Jost control.
20 A. Yeah. 20 A. Okay.
21 Q. But even if we assume that the crash did 21. = Q._ «It goes on to say, "He did not feel Skylar
22 happen at one-fifteen and not earlier, which is what 22 was distracting him when the accident occurred. They
23 Skylar, frankly, thinks -- 23 were just talking.” Skylar says that you weren't
24406 OA. Okay. 24 talking at the time, that there had been a period of
25 Q. -- because he related that it seemed like a 25 silence, which is why he thought you fell asleep.
34 36
1 jong time before ambulances or -- 1 =A, Sure.
2 A. Anyone showed up to -- 2 Q. And he was just looking out the window.
3 Q, Yeah. More than five minutes. Right? But 3 A. «Right.
4 let's just assume hypothetically that that's accurate. 4 Q. First ofall, Skylar wasn't distracting
5 Ifyou guys put your clothes away, checked the kitchen 5 you --
6 and then went outside and talked to this guy and then 6 A. Yeah. No.
7 gotin your car, how long does it take to drive from 7 =6©Q. -- on the drive?
8 the Fish House to where the crash happened? 8 Secondly, were you talking at the time this
9 A. Probably four or five minutes, 9 happened? :
10 Q. Soifyou guys left the Fish House at ten 10 A. Lremember -- lremember having a
11 after -- 11 conversation on the straight stretch before the turn
12 AL Okay. 12 ofthe accident. Ifthere was a moment of silence, it
13 Q. -- then that would line up with that time of 13 was because we lost stuff to keep saying about the
14 the crash? 14 conversation we were on, and my mind was still on the
15 A. Right. 15 conversation im that gap of time.
16 QQ, Andif you talked to him for ten minutes and 16 So [remember looking over to talk to
i? you spent a few minutes getting out of the place -- 17 Skylar, like jumping back into the conversation, and
18 A. Yeah. 18 right as 1 tried that, | felt my passenger tires hit
19 Q. -- anda minute or two in the car -- 19 the gravel. And with my mind being on that
20 =A. «Right. 20 conversation at that time of the night, i maybe wasn't
24 Q. -- there isn't any extra time, by my 2i 100 percent focused on the road, if that makes sense.
22 calculations. 22 Q. Itdoes to me. Just for the purposes of
23 A. Yeah. Correct. Me too. 23 anybody that will read this, which is why we're having
24 Q. And for our record, you guys weren't in any 24 the conversation, having it taken down, is it fair to
25 particular hurry that night? 25 say that, when it's not one o'clock in the morning, at

 

 

ASA & GILMAN REPORTING, INC,
406.752.5751 - asagilman@centurytel. net

 
 

 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

37 39
1 age 16 you can actually talk to somebody and drive a 1 A. No. That was just a question they had that
2 car at the same time without it causing problems? 2 FEanswered,
3. A. Right. 3 Q. Now, then it goes on to say that you didn't
4 Q. But on this particular event, it's after 4 complain about being tired to anyone at the Fish House
5 one o'clock in the morning, and you've now worked four 5 and that you didn’t hear Skylar complain about being
6 nights in a row? 6 tired other than Skylar would occasionally complain
7 A. Yeah. 7 about being at work. In his deposition Skylar
8 Q, Now you're on the way home, and Skylar goes 8 actually talked about not wanting to work those hours.
9 silent because it was a gap in conversation, as he 9 A. Sure. Yeah.
10 relates it. He's looking out the window. You turn to 10 =. Again, now that you're here and you've
41 jook at him, and that's when you lose control of the 41 looked at what he said and looked at what they said
12 vehicle, essentially? 12 that you said, you know, again, what would you say
13° «OA. sORight. 13 about -- would you disagree with what Skylar said
14 =Q, And then we get on to this other statement 14 about how he at least told them on one occasion
15 in here that took us by surprise where they said, on 15 that -- or that he had been tired --
16 page four, “Mr. Gillund believes the vehicle he was 16 A, Fmsure Skylar has told people at work that
17 driving had a tendency to drift to the right. Since 17 he was tired or asked about a schedule change or
18 the accident, Mr. Gillund's family purchased the exact 18 anything.
19 same mode) of vehicle. It too had the tendency 19 QQ. So you believe him when he says that?
20 to drift to the right." That doesn't make a lot of 20 A. Yeah.
21 sense to me. Did you say that? 21 Q. Why in the heck do you think that it says on
22 A. I did say that the car that I was -- the 22 this supplemental answer that that's what you said? I
23 Windstar that I wrecked, it had some front-end 23 mean, did you tell them that and you just now are
24 problems. Like, I can't remember if it was wheel 24 clarifying it, or do you think they got it wrong?
25 bearing or ball joint or alignment or anything, but I 25 A. Again, I was at work, kind ofina rush,
38 40
1 know it had a tendency to pull, but I knew how to pull 1 trying to get done with talking to these guys, and I
2 against it, you know, how to drive that vehicle in its 2 vaguely remember days Skylar wishing he wasn't at
3 condition. 3 work, but who doesn't have days they wish they weren't
4 After the accident, we ended up buying 4 working, you know.
5 another Windstar of a different color, and after maybe 5 Q. Youguys are 15. You just turned 16, Was
6 six months of driving it, it worked out those same 6 the Fish House the kind of place where you had good,
7 problems, kind of had -- it pulled to one side or the 7 open lines of communication with your supervisor and
8 other. 8 the owner where you could say, Oh, no. We have this
9 Q. Was it dramatic or just a little bit? 9 {issue, or, I want to change my schedule, or something
10 A. No, Et wasn't very dramatic. 10 and they were open to that?
il Q. It's the kind of thing, though, that you 11 A. Netreally. They weren't super flexible
12 were used to and didn't cause problems as Jong as you 12 with schedules.
13. were alert -- 13° QQ, «And there were other 15-year-olds --
14 A. Yeah. i4 A. Yeah.
15 Q. -- and awake? 45 Q. -- working there?
16) A.séExactly. 16 How old was Parker?
1? Q. So to the extent that pulling to the right a 17) A. He was 15, I'm pretty sure.
18 little bit may have been an issue in this instance, 18 Q. What's Parker's last name?
19 that would have been because you're just not alert 19 OA. sO.
20 enough and paying attention enough and capable of 20 Q. Hill.
21 focusing enough because you're so tired -- 21. A, ibelieve someone talked to him a while ago.
22 A. Correct. 22 Q. Atthe end of this, on page five, it notes
23 Q. -- to keep it on track? 23 that you talked to Skylar about three weeks the day
24 A. Yeah. 24 before this done or before they talked to you, At
25 Q. You don't blame the car for this? 25 this point that would be -- I don't knew -- about a

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman@centurytel.net
 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

41 43
1 month ago or so, maybe a little longer. 1 A. Yeah. Exactly.
2 A. Sure. 2 Q. Okay. Do you think it's a good idea fora
3 Q. And that Skylar seemed to be happy and doing 3 business owner and a bunch of adults to make young
4 well. What does that mean, "Happy and doing well," if 4 people work at hours they shouldn't be working under
5 that's what you said? 5 the labor laws and that putting them on the road at
6 <A. When showed up, ke was -- 1 told nobody 6 one am. --
7 thatl was going to Skylar's. ] was on my way by and 7 A. Uh-huh.
8 decided, Let's knock on Skylar's door. So 1 knocked g Q. -- is not prudent or reasonable and that
9 onhis door, and Skylar opened the door, and, Noah is 9 it's understandable or predictable or foreseeable that
10 here. Everyone invites me inside. 10 someone could get really hurt. as a result?
i1 And we're conversating (sic) for a while, 11 =A. Oh, yeah. I don't think it's very smart to
12 and me and Skylar go out on the porch, and we were 12 be putting kids at that age at that time on the road,
13 talking for a good hour, hour and a half maybe, and 13° personally.
14 his mom kind of started bringing up stuff about the 14 Q. And there's some discussion here about how
15 lawsuit, and Skylar was kind of, like, pushing it, 15 many times you gave Skylar a ride home.
16 Hike, We don't really want to talk about this at the 16 A. Yeah. :
17 moment. We haven't seen each other for a month or so. i7 Q. He talked in his deposition about it being a
18 We want to talk about other stuff, what we've been i8 few times that summer.
19 doing. 19 A. Uh-huh.
20 Q. And you guys are still friends? 20 Q. Three times or so.
21 A. Yeah, 21 =A. Correct. I thought it was a few more,
22 Q. And he was glad to see you? 22 maybe.
23, A. Yeah. 23 Q. You thought it was a few more. It's my
24 Q. And he didn't want to talk about the 24 understanding that Skylar's mom -- that she'd come and
25 lawsuit, is what you're saying? 25 get him wherever she could. ,
42 44
i A. Exactly. 1 A. Correct.
2 Q, But his mom breught it up. When you talked 2 Q. But there became a problem with her having
3 about him doing well and being happy, Skylar has gota 3 to get out of bed at, like, one o'clock in the morning
4 positive attitude in life, in general? 4 to come get him.
5 A, Yeah. He's gota good sense of humor, and 5 A. Right,
6 ithelps him. 6 Q. And Skylar testified his recollection is
7 Q. And it seems that despite him having this 7 that -- whether he testified to this part or not, I'll
8 catastrophic injury and losing his leg he's really 8 just tell you that this is what he would say, that
9 trying to make the best of things? 9 that particular night he said, Look, Mom. We're going
10 A. Yeah. He's trying to, definitely. 10 to get off work late probably again. You don't need
i Q. Notthat it hasn't been hard. Not that he 11 to come and get me. He'll give me a ride home --
12 hasn't had problems. 12 A. Yeah.
13° A. Yeah, 13 Q. -- and that she went along -- her testimony
14 Q. Because he has. And so by "Doing well,” all 14 would be that she said, Well, okay. This time, and
15 things considered, he's doing well? 15 that's because, again, this had become hard for her,
16 A. No. [just meant, like, attitude-wise, you 16 and, you know, you're a nice young man. You're
17 know. 17 responsible. ] mean --
18 = Q. Butwhen you talked to him on that day, as 18 A. Yeah.
19 you just said, he didn't try to talk to you about the 19 Q. I guess the question I have for you is,
20 lawsuit or get you to say things -- 20 around that, you don't blame her for him being in the
21 A.s« Right. 21 car with you?
22 Q. -- or suggest to you what you should be 22 A. No,I don't
23 saying or doing? 23 Q. Do you believe that the Fish House is
24 =A. Yeah. 24 responsible for this crash happening?
25 Q. He was just glad to see you and catch up? 25 A. Yes. —

 

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman(@centurytel. net

 

 

 

 

 

 

 

 

 
STATEMENT UNDER OATH OF NOAH GXLLUND

 

 

 

45 47
1 - Q Are you working now? 1 Again, I gave these all to you yesterday so
2 A. - Tam. 2 you could review them?
3 Q. What are you doing? 3 A. Correct.
4 A. Ido bindery at Top Copy Printing. 4 QQ. Does her recitation of the description of
5 Q. What hours do you generally work? 5 the incident -- is that accurate?
6 A. Inthe summer it's eight or nine to five. 6 A. I'm sorry. Could you repeat what you just
7 Right now I've been getting off early because it's the 7 said?
8 slow season. & Q. What she said in those two paragraphs on
9 Q. Have.they ever had you work past midnight? 9 pages one and two, "Description of Incident," that's
10 =A. No. 10 accurate?
ii Q. You're 19 or 20 now? 11 =A. Yeah. Yes.
12 A. 20. 12 Q) «And when you leok at her report and what she
13 Q. When you look back at this now, asa 13 talks about about labor standards and not making young
14 20-year-old and having worked and lcoking back at you 14 people work iate and then also having a driver's
15. guys being 15 and then just turning 16 and them 15 license with a GDL restriction, Graduated Driver's
16 keeping you there until late and knowing that the 16 Licensing, on page three that talks about the hours --
17 Department of Labor came in and did this investigation 17 when you look at that, what does that lead you to
18 and found these violations, I guess, do you kind of 18 believe in terms of, again, this issue of should the
19 Ieok at it differently than you did when you were 15, 19 Fish House have put you guys in this position,
20 16 in terms of -- 20 particularly Skylar, at one o'clock in the morning,
21 A. Yeah,I do. When I was 15 and 16, i had no 21 not having a way to get home other than with another
22 knowledge, really, of what the laws were. | didn't 22 minor, who, frankly, is only allowed a passenger if a
23 know that at 15 you were supposed to be off ata 23 family member or the teen is supervised by a licensed
24 certain time, and I just kind of went along with it 24 adult driver? That didn't apply to this case.
25 trying to get money, I guess, but -- then I had to 25 A. Right.
46 48
1 spend all that money I saved up for all sammer ona 1 Q. So they shouldn't have put him in a
2 new car for my parents. 2 situation where he’s going home with you?
3 Q. So let's mark next the November 3 report of 3 A. Right.
4 Ms. Gill. 4 Q. Atoneam.?
5 {Exhibit 5 was marked.) 5 A. Yeah.
6 BY MR. BLIVEN: 6 Q. And that when you left the Fish House, they
7 Q. And then what I'll also do, so we can talk 7 knew --
8 about all these at the same time, is mark the 8 A. Yeah. They knew, yeah.
9 November 27 report as six and the December 3 as seven. 9 Q. And you'd done this a couple times before?
10 {Exhibit 6 was marked.) 10 A. Yeah.
14 (Exhibit / was marked.) 11 Q. At least three times before. So, again,
12 BY MR. BLIVEN: 12 they knew --
13° «Q. «So going te Exhibit 5, the November 3 13 A. They knew, yeah.
14 report, she describes the description of the incident 14 Q. -- what was going on?
15 on page one, going onto page two. 15 They knew Skylar couldn't get home?
16 =A. On which one, November 37 16 A. Correct.
17) Q.) Exhibit 5, which is -- 17 Q. Couldn't drive?
18 A. Okay. November 3rd? 18 A. Yeah.
49 =. The November 3, the original report. 19 Q. And that unless his mom gets out of bed and
20 A. Ehave that one. 20 comes and gets him, which I would submit is nota
21 Q. Okay. So you've got it? 21 reasonable expectation on their part --
22 A, Yeah. 22 A. Yeah.
23° Q. Take a look again at that paragraph starting 23 Q.  -- they're putting him in the car with you?
24 with "Description of Incident," and then there's 24 A. Yeah,
25 another paragraph that goes onto page two. 25 Q. And they're putting him in the car with you

 

—

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman@centurytel.net
Bele

 

j
;
;
i

 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

49 51
1 after you've worked these long hours? i In the lower right-hand corner, it says
2 -A. Yeah, 2 "SFH 00337." That's because we got this -- those are
3, And you're understandably tired? 3 Bates stamps. In a lawsuit, when you give people
4 A. Yeah. 4 documents, there a Bates stamp so that everyone knows
5 Q. Now, she talks about, in the report, the 5 what you're talking about.
6 difference between daylight hours and nighttime hours 6 A. Sure,
7 and the circadian timing system, commonly referred to 7 Q. So we got this from the Fish House in our
8 as the circadian rhythm, which I talked about earlier, 8 jawsuit in our discovery. Have you seen this before?
9 and about the impact that the lack of sleep had, 9 A. Never,
10 especially on teenagers -- 10 Q. Did you notice in Skylar's deposition where
11 A. «Uh-huh. 1i__you said he hadn't seen it either?
12 Q. -- and how, basically, that's just really 12 =A. Yeah, actually.
13° dangerous and not safe, 13° © Q.)«-You did see that?
14 OAL séRight. 14 A. Yeah.
15 Q. And, then, anything about what she says in 15 Q. So in here it talks about safety, and in her
16 this report that you disagree with or doesn’t make 16 reports Ms. Gill talks about that, and that's where I
17 sense to you? i? was on page five in the management safety policy
18) A. No. 18 statement, and it talks about all this training you're
19 Q. Did you know about Stillwater's management 19 supposed to get, safety training you're supposed to
20 safety policy? 20 get.
21 A. Which one -- 21 sO A.sé#Right.
22 Q. She talks about the Stillwater management 22 Q. You didn't get it?
23 safety policy statement. 220A. ON.
24 A. «Is that on the third page? 24 Q. Do you remember any safety training
25 Q. That's on -- 25 whatsoever at all?
50 52
1 A. This one here. 1 6A. No.
2 Q. That's on page five. 2  Q. We weren't provided a signed copy of this
3 A. Ihad never read it while working there, no. 3 handbook that was signed by you or Skylar.
4 Q. So they had this policy manual -- 4 A. Me or Skylar. Yeah.
5 A. Sure. 5 Q. So certainly I believe you if you tell me
6 Q. -- apparently, which I am actually going to 6 that you didn't get it.
7 give you a copy of, and we're going to mark it as our 7 And then as Ms. Gill says on her last page,
8 next exhibit, and I'm going to let you take a look at 8 page seven, “Stillwater recognized the need to provide
9 it. We didn't go over this yesterday. 9 an employment conducive to employee health and
10 (Break held from 3:21 p.m. to 3:24 p.m} 10 safety." They put this policy statement in place.
il (Exhibit 8 was marked.) 11 However, they completely didn't follow it, and then
12 MR. BLIVEN: Okay. I'm back. 12 she says, "Such failures by Stillwater were the
13° BY MR. BLIVEN: 13 underlying cause of Mr. Dixon's incident and
14 Q. I'm handing you what has been marked as 14 subsequent injuries." Does that make sense to you,
15 Exhibit 8, and it's the Stiliwater Fish House employee iS what she was saying?
16 manual, is what we'll call it, and it includes a 16 =A. Yeah. J would agree with that.
17 discussion of safety. I'm going to hand this to you V7 Q. So then let's go to Exhibit 6, which is the
18 and let you take a look at it. 18 November 27 report from her.
19 (Break held from 3:25 p.m. to 3:28 p.m.) 19 A. 1 don't know what I just did with that guy.
20 MR. BLIVEN: We're back on the record. 20 Q. Here,
21 BY MR. BLIVEN: 21 OA. (Okay.
22 Q. J printed for you the Stillwater Fish House 22 Q. And you did review this, Exhibit 6?
23 employee manual, we'll call it, and safety policies 230A. «Yes, I did. Yeah.
24 handbook, | guess is what they call it. Yeah. 24 Q._ And one of the things is this whole talking
25 Employee handbook. 25 to Dan afterward, after you guys got off work.

 

 

ASA & GILMAN REPORTING, INC.
AGE F749 £5944 _ gcanthrnanGMveaninyvvtal wat

 
 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

53 55
1 6A. Yeah. 1 Q. Yeah, the December 3rd. This is kind of
2 Q. - And then one thing that this policy handbook 2 important. This is what we've been talking about.
3 gives us that's quite striking in my opinion -- 3 She refers to the statement that she was
4 A, That you're not supposed to be there for 4. giyen, those supplemental responses.
5 fonger than five minutes after you clock out? 5 A. OKay.
6 Q. That's not the only one. How about that Dan 6  Q. Andshe talks about that in the second
7 Vogel is the general manager? 7 paragraph, and that's where she says that "Such
8 <A, Oh. 8 directly contradicting statements indicate that
3 Q. Is that the same Dan? 9 Mr. Gillund is confused about the events of the crash
10 =A. Maybe, It could be, very definitely. Yeah. 10 as would be expected following a head injury.
11 ‘That's kind of -- 11 Independent of his memory regarding the accident, his
12 Q. Do you remember a different Dan? 12 actions are certainly consistent with falling asleep."
13 A. Huh-uh. 13 Having looked at her report, Skylar's
14 Q. That was not an audible, out loud for our 14 testimony and us talking about it, would you agree
15 court -- 15 . with her that your actions, even if you didn’t fall
16 A. Sorry. No. 16 asleep, are consistent with falling asleep? In other
i Q. So that brings us back to the point that, 17 ~words --
18 again, Stillwater Fish House knew that you had to give 18 A, Yeah. Having symptoms of needing to fall
19 him a ride home -- 19 asleep?
20 «=A. «~Yeah. 20 Q. Yes.
21. Q. --and Dan, who is supposed to impose the 21 «6A. Yeah.
22 safety policy and follow it, didn’t? 22 Q. And that your lack of attention and getting
43 A. Correct. 23 distracted wasn't because you were talking to Skylar?
24 Q, Anything in Exhibit 6 that you think is 24 In fact, it's when you stopped talking --
25 inaccurate? 25 A. Right.
54 56
1 A. Ne. 1 Q. -- that you got distracted or that you got
2 Q. Anything that Skylar testified to, Nos. 1 to 2 unreliable?
3 10? 3. A. Right.
4 A, No. 4 Q. Because when you were talking to him, you
5 Q. Meaning "No," it's not inaccurate -- 5 were awake?
6 A. Hlooks accurate to me. 6 A. Correct.
7  Q, The only thing that may need to be corrected 7 Q. And then when you stopped talking --
8 is that Skylar “testified that neither he nor 8 A. Started drifting off, kind of. Yeah.
9 Mr. Gillund consumed alcohol or smoked pot,” which is 9 Q. So perhaps -- and you tell me -- not only
40 true, You didn't do it that night. Skylar, in his 10 did you then perhaps -- well, you definitely drifted
11 deposition, on the last page of his deposition, the 11 onthe road?
42 correction page -- on the last page he corrected it to 12 A. Yeah.
13 say that, "I know Noah was not smoking pot." You 13 Q. But it's certainly as Hkely as not, ifnot
14 didn't that night? ‘ 14 more likely than not, that the car drifted because
is =o A.séRight. 15 certainly your brain was drifting?
146 Q. "He knewit was illegal. He wouldn’t do it 16 A. Right.
17. at work or otherwise, and was around him at work and 17 Q. Whether or not you were actually falling
18 after work." So he was around you at work. You 18 asleep or not --
19 wouldn't do it at work, and you didn't do it after 19 A. Doesn't -- yeah.
20 work. You didn't do itthere. You already testified 20 Q. You're in the twilight zone? You're not
21 to that? 21 fully away?
22 A. Correct. 22 A. Yeah.
23 Q. Then that gets us to the last report. 23 Q. And then she says, "Clearly, structuring
24 We're about done, We're getting there. 24 work hours as Stillwater did creates a significant
25 A. December 3rd? 25 hazard for 16-year-old Mr. Gillund and 15-year-old:

 

—

 

 

ASA & GILMAN REPORTING, INC.

ANS 329 €92£1 _— acaniimanmoeoanturvtel net
STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

57 59
1 Mr, Dixon as they travel home in the early morning 1 my voice.
2 hours after working long shifts." 2 A. Sure.
3 A. That's how it ended. Right? 3 Q. Would you agree that I've spoken slowly or
4 Q. But you agree with that? 4 atleast slowly enough that you can understand and in
5 A. Yeah, {do agree with that. 5 arelaxed, friendly tone of voice and in an open
6 QQ. So,again, anything in that report, what she 6 manner?
7 said there on that page, that you disagree with? In 7 A. Yeah. I believe --
8 other words, does she have this right? 8 Q. Inother words, I'm not here yelling at you,
9 A. Yeah, From what I read off of it, itlooks 9 and I'm not telling you what to say?
10 accurate to me. I wouldn't argue against it. 10 =A. Exactly. I feel like you're helping me
il Q. Would you agree that your statements or -- 11 by--
12 they're not even necessarily your statements, but your 12 Q. I'm trying to get your testimony
13 statement or your testimony as presented in those 13. accurately --
14 supplemental answers in our exhibit --. 144 ~=OA.sORight.
15 A, Whatare you looking for? 15 Q. -- and find out what happened accurately --
16 Q, I'm looking for the supplemental answers 160A. Yea.
17 that I've actually marked as an exhibit that we've 17 Q. -- and whether or not this other statement
18 talked about. 18 is what you said or if that's what you meant, if
19 Here they are, Exhibit 1. 19 that's what they recorded.
20 So would you agree with her that those 20 A, Sure.
21 statements about you not being asleep or not being 21. Q. That all being said, a couple more things.
22 tired and being distracted as is stated aren't 22 Is there anything about this crash or the
23 consistent and that what is consistent is, again, to 23 work at Stillwater that you want to add or explain?
24 the extent that you were, quote, unquote, distracted, 24 A. Notat the moment, Not that I can think of,
25 it was because you were exhausted, tired? 25° no.
58 60
1 A. Right. 1 Q. Now, also, in the further interest of
2 Q. Shouldn't be driving? 2 fairness and justice, you have the right to what's
8 A. Yeah. 3 called read and sign. So Jolene is going to send you
4 Q. Now, we did mark the pages on the time 4 acopy of this statement for you to read it, sign it
5 sheet. We marked the crash report as an exhibit. 5 and make any corrections on the correction page if you
6 Okay. So before we go off the record, I 6 want.
7 wantto ask you a couple more things. 7 A. Sure.
8 Have I given you the opportunity to read 8 Q. Ifyou don't do it within 30 days, it's
9 carefully all of these documents that we are going to 9 considered that you signed it.
10 attach by giving either them to you yesterday, giving 100 A. Okay.
11 you overnight to look at them and read them, or giving 11 =Q._- | would prefer that you actually do read it
12 you extra time while we were sitting here and going 12 and sign it and make any corrections that you feel are
13. off the record so you could take time to read them? 13 necessary.
i4 A. Yeah, you've given me time to read these. 4 A. Okay.
15 Q. And we started around a little after 15 QQ, Are you willing to do that?
16 one-thirty, and it's now almost -- 16 A. Yeah.
WV A. Two-forty. 17 =Q. What is the mailing address that you want
18 Q. Yeah. It's two-forty, and that's because 18 her to send this to?
19 we've taken significant breaks to make sure you had 19 =A, P.O. Box 4732. Zip code, 59937.
20 time to read things and could think about them? 20 Q, Sothat's Whitefish?
21 = A.-s« Correct. 21 =A. Yeah.
22 Q. Do you feel that my questions have been fair 22 Q. And, again, just in the effort of
23 ° and that you've understood them? 23 completeness and accuracy, we've marked a total
24 A. Yes. 24 of seven exhibits.
25 Q. Our transcript does not reflect the tone of 25 A. f've got No.8 right here.

 

 

 

 

ASA & GILMAN REPORTING, INC.

Ans Foo CSL

noartimandamecantiewtel not

 

 

 

 
 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

 

 

61 63
1 Q. Eight. I'm sorry. Eight exhibits which 1 REPORTER'S CERTIFICATE
2 will be attached to this, so you can look at them 2 State of Montana }
3 again if you wish and refer back to them -- 3 County of Flathead }
4 A. Okay. 4 i, Jolene Asa, Registered Professional Reporter
5  Q, --and that you've had the opportunity and 5 and Notary Public for the State of Montana, residing
6 have reviewed all those documents that we're 6 in Kalispell, Montana, do hereby certify:
7 attaching. 7 THAT | did report the foregoing matter at the
8 A. Sure, 8 time and place stated in the above-entitled matter
9 Q. Iguess the last question is, do you think ? after having duly sworn NOAH GILLUND; and
1@ that it's fair and reasonable that the Fish House or 1G THAT the foregoing pages constitute a true and
11 at least their insurance company should fully 11 accurate transcription of the testimony of NOAH
12 compensate Skylar for this lifetime injury? 12 GILLUND that was taken in shorthand by me and reduced
13 A. Yeah. | agree with that, | feel that would 13 to writing under my direction to the best of my
14 be fair. 14 ability; and
15. Q. Aliright. Noah, I really appreciate you 48 THAT [ am not an attorney nor counsel of any of
16 agreeing to come in and clarify all this and give us 16 the parties, nor a relative or empioyee of any
17 your testimony. 17 attorney or counsel connected with the action, nor
i8 I told you before we started that it is 18 financially interested in the action, .
49 possible that at a later time we may need to take your 19 IN WITNESS WHEREOF, | have hereunto subscribed my
20 deposition, because we have an ongoing proceeding, 20 name and affixed my seal on this___ day of
21 and whoever is representing those other parties may 21 _.
22 want to talk to you. I've told you that can happen. a2
230 OA. «Right. 23
24 Q. And so you're aware of that. Again, I 24 a
25 haven't made you any promises or offered you anything 25 JOLENE ASA, RPR
62 64
1 in exchange for coming in and giving this testimony? 1 CORRECTION PAGE
2 You've done it voluntarily -- 2 PAGELINE CORRECTION
3 A. Yeah. 3
4 Q. -- because you want to tell the truth and do 4
> the right thing? 5
6 A. Correct. Yeah. 6
7 Q. Allright. Thank you very much. I really 7
8 appreciate your time again. Anything else you want to 8
9 add? 9
i¢@00ClC AY ON, 10
41000 «Q. Okay. 11
12 = A. ~“Not that I can think of. 12
13° Q. Soatthis time we'll end your statement, 13
4 and she'll send you a copy so that you can read and 14
15 sign. 15
16 A. Cool. 16 I have read the foregoing testimony and
7 MR. BLIVEN: Thank you. 17 believe the same to be true, except for the
18 (Whereupon, the Statement Under Oath of 18 corrections noted above.
19 NOAH GILLUND was concluded at 3:45 p.m., and signature 19 DATED this day of ,
20 was reserved.} 20 .
21 200”
22 22
23 23
a4 24 NOAH GILLUND
25 25

 

 

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman@centurytel.net

 
 

 

 

 

A

 

a.m 33:11,12 43:6 |

48:4
ability 11:23 63:14
able 11:20
above-entitled 63:8
accident 20:18
21:17,22 22:15
27:7 30:14 35:22
36:12 37:18 38:4
55:11
accomplish 14:8
accuracy 60:23
aceurate 5:11,22
14:11,12 28:19,21
33:9 34:4 47:5,10
54:6 57:10 63:11
accurately 11:24
§9:13,15
accusing 26:18
act 27:13
action 63:17,18
actions 55:12,15
activities 19:4
add 59:23 62:9
address 10:4 60:17
addressed 32:20
35:12
admitted 30:6
adult 47:24
adults 43:3
affect 11:22
affixed 63:20
afterward 52:25
age 37:1 43:12
ago 12:6 40:21 41:1
agree 52:16 55:14
57:4,5,11,20 59:3
61:13
agreed 25:18
agreeing 61:16
ahead 14:17 15:17
17:2,4,17,21,23
28:8 33:6
alcohol 30:1 54:9
alert 38:13,19
alignment 37:25
allegation 30:10

 

 

STATEMENT UNDER OATH OF NOAH GILLUND

alleged 5:14
allegedly 24:16
35:11
allowed 47:22
ambulances 34:1
answer 6:7 7:18,19
11:24 35:10 39:22
answered 11:24
27:16 39:2
answers 5:5 12:19
57:14,16
anybody 36:23
apart 15:9
apparently 50:6
appear 7:21 9:2
apply 47:24
appreciate 61:15
62:8
April 7:20
argue 57:10
Asa 1:24 63:4,25
asked 10:22,24
41:16 12:3,5,7
14:2 18:21 25:16
27:12 39:17
asking 31:16 32:12
asleep 26:7,8,13,15
26:17,18 35:25
55:12,16,16,19
56:18 57:21
assistant 29:8 30:25
assume 33:21 34:4
assumed 26:6
attach 58:10
attached 61:2
attaching 61:7
attention 38:20
55:22
attitude 42:4
attitude-wise 42:16
attorney 13:7 23:1
63:15,17
attorneys 7:19
13:18,19
audible 53:14
August 7:15 9:3
15:13 16:14
Avenue 1:17 2:4

 

awake 38:15 56:5
aware 4:12 18:13
18:25 23:8 61:24

 

B

back 5:11 14:24
15:9,11,13 20:16
22:10,19,20 24:4
25:18,21 30:4
35:9 36:17 45:13
45:14 50:12,20
53:17 61:3

pad 13:16 21:14

balance 21:13

ball 37:25

based 28:20

basically 29:2 49:12

Bates 17:15 51:3,4

pearing 37:25

bed 22:5 31:15 44:3
48:19

beginning 28:9

believe 6:25 12:23
14:5 26:12,17
28:6 33:5 39:19
40:21 44:23 47:18
52:5 59:7 64:17

believes 37:16

bench 29:18

benefit 13:12

best 42:9 63:13

better 7:11 13:24
24:12

bindery 45:4

birthday 16:9

bit 38:9,18

black 21:4

blame 38:25 44:20

Bliven 1:17 2:3,3
3:3 4:6,7 14:20,22
15:1 17:1,6,9 23:7
33:2 46:6,12
50:12,13,20,21
62:17

bowl 29:5

Box 60:19

Brad 11:12

brain 56:15

 

 

break 6:20 8:3
14:21,22 32:25
50:10,19

breaks 58:19

breathing 27:23

bringing 13:19
41:14

brings 53:17

brought 26:10 42:2

bunch 13:16 43:3

business 4:9 43:3

busy 16:4,5 27:18

buying 38:4

 

Cc

 

C2:1

calculations 34:22

call 10:20,25 11:2
13:3 17:15 22:21
50:16,23,24

called 10:18,21,23
24:6 60:3

calls 11:3

capable 38:20

car 22:15 28:14
99:6 32:2 34:7,19
37:2,22 38:25
44:21 46:2 48:23
48:25 56:14

carefully 58:9

cart 15:21

case 4:8,10,13 7:11
13:8 15:8 18:22
30:9 31:17 47:24

catastrophic 42:8

catch 42:25

cause 7:15 38:12
52:13

causing 37:2

cell 10:24 11:4

certain 45:24

certainly 52:5 55:12
56:13,15

CERTIFICATE
63:1

certify 63:6

chance 25:9

change 39:17 40:9

 

i

checked 31:23 34:5

checking 31:22

chef 28:13 29:8

chefs 31:1

chocolate 32:1

chocolates 32:8

cigarette 28:14 29:9
29:12

circadian 22:1 49:7
49:8

claim 23:20

clarified 5:17

clarify 61:16

clarifying 39:24

Claude 10:19

clear 13:9 14:3 24:9
30:16

clearing 24:8

clearly 23:21 56:23

client 5:8

clock 19:13,23 32:6
32:12 53:5

clocked 16:15,17
19:17,21 28:24
31:19 32:5 35:3

closed 29:18

clothes 34:5

Cockrell 11:8,10,10
12:3 27:13

code 60:19

color 38:5

columns 17:24

coma 21:8

combined 3:9 4:21
8:7

come 13:12 22:19
25:18,21 43:24
44:4,11 61:16

comes 48:20

coming 13:5 21:2
62:1

commonly 49:7

communication
40:7

company 3:7 4:9
8:5 61:11

compensate 61:12

compensation

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagiiman@centurytel.net

a

 

 

 

 

 

 

 

 

 

 

 
 

 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

2

13:10 43:21 44:1 47:3 13:7,20 document 7:10 11:7 7 especially 49:10
complain 39:4,5,6 48:16 53:23 54:22 § defendant's 7:19 17:14 Esq 2:3
complaint 7:14 56:6 58:21 62:6 defendants 4:21 7:9 | documents 7:12 essentially 37:12
complete 9:10 corrected 54:7,12 definitely 24:19 9:25 25:8 51:4 evening 15:11,13
completely 52:11 correction 9:15 58:9 61:6 22:23 24:25 25:1

completeness 60:23
complicated 6:3
complied 17:19,22
18:4
concluded 62:19
condition 38:3
Condra 11:12
conducive 52:9
confronted 30:9
confused 55:9
connected 63:17
consciousness 23:14
considered 42:15
60:9
consistent 55:12,16
~§7:23,23
constitute 63:10
constraints 25:14
consumed 54:9
contacted 10:8,16
contradicting 55:8
control 21:15 35:19
37:11
conversating 41:11
conversation 6:13
26:9 36:11,14,15
36:17,20,24 37:9
Cool 62:16 ,
copy 7:23 8:2 9:11
14:20,23 17:3
23:1,2 32:16,16,22
45:4 50:7 52:2
60:4 62:14
corner 17:12 51:1
correct 5:21 7:4,6
7:16 8:8,9 9:12
11:15 12:21 13:4
15:7,15 16:20
18:6,10 19:25
20:13 22:24 23:4
23:17,25 25:2,11
25:22 28:1,4 30:5
30:8 34:23 38:22

 

26:1,11 54:12
60:5 64:1,2

corrections 60:5,12
64:18

counsel 63:15,17

County 1:25 4:11
63:3

couple 48:9 58:7
59:21

court 4:18 6:15 9:24
53:15

erash 3:14 9:19,19
18:5,9 21:7 30:12
31:19 32:13,14,17
33:4,10,10,13,21
34:8,14 35:15
44:24 55:9 58:5
59:22

creates 56:24

crooked 21:3,4

D

d/b/a 3:7 8:5

Dale 11:10,10

Dan 28:13 32:9
52:25 53:6,9,12,21

dangerous 49:13

Date 18:1,2

dated 4:22 7:19
64:19

dates 17:24

day 15:17 16:2,5,5
19:24 21:21 28:24
29:1 40:23 42:18
63:20 64:19

daylight 49:6

days 21:8 40:2,3
60:8

December 1:18 8:20
46:9 54:25 55:1

decide 9:22

decided 32:8 41:8

defendant 3:7,9 8:5

 

27:20 42:10 53:10
56:10

Department 18:14
45:17

deposition 3:13
9:11,14 22:25
23:2,5,16,19 24:1
24:14,24 25:6,23
25:24 27:3 31:21
33:16 39:7 43:17
51:10 54:11,11
61:20

describe 4:23 5:4

describes 46:14

description 3:6
46:14,24 47:4,9
despite 42:7
difference 49:6
different 24:15
28:11 38:5 53:12
differently 45:19
direction 63:13
directly 55:8
disagree 23:18 26:5
27:20 28:19 39:13
49:16 57:7
disagreement 27:19
discovery 3:9 4:22
8:7 9:1 15:2 51:8
discuss 32:17
discussed 13:19
25:7
discussion 17:7
31:17 43:14 50:17
dishes 15:20,21,22
distracted 55:23
56:1 57:22,24
distracting 35:22
36:4
ditch 20:18 21:2
35:18
Dixon 3:12,13 4:8
ST
Dixon's 52:13

 

doing 4:9 5:19 19:4
41:3,4,19 42:3,14
49:15,23 45:3

door 41:8,9,9

dramatic 38:9,10

drift 37:17,20

drifted 56:10,14

drifting 56:8,15

drink 32:9

drive 34:7 36:7 37:1
38:2 48:17

driver 13:1 47:24

driver's 47:14,15

driving 31:9,11
35:2 37:17 38:6
38:2

drop 31:14

duly 4:2 63:9

DV-17-8530 7:15

E

EB 2:1,1

E.N 1:17 2:4

earlier 5:12 33:22
49:8

early 24:25 25:1
45:7 57:1

easy 6:11

effort 60:22

eight 16:18 19:19
45:6 61:1,1

either 15:5 51:11
58:10

eleven 21:21 22:5

emphasize 5:19

employee 3:11,18
50:15,23,25 52:9
63:16

employees 18:16

employment 52:9

ended 32:9 38:4
57:3

entirely 5:10

ASA & GILMAN REPORTING, INC.
406.757.5751 - asacilman@centuryvtel.net

 

25:3 30:1 35:7
event 33:8 37:4
events 23:21 24:11

35:9
exact 37:18
exactly 6:12 10:8,22

27:4 30:22 38:16

42:1 43:1 59:10
EXAMINATION

3:1,2 4:5
Excellent 17:20
exchange 62:1
exhausted 57:25
exhibit 3:5,6 14:18

14:19 15:4 16:23

16:24 17:2,8,11,2€

20:16 23:5,6

24:16 28:22 33:1

33:3 46:5,10,11,13

46:17 50:8,11,15

§2:17,22 53:24

57:14,17,19 58:5
exhibits 60:24 61:1
expectation 48:21
expected 55:10
expert 8:11
explain 14:1 59:23
extent 22:4 24:14

38:17 57:24
extra 7:23 34:21

58:12
extremely 27:8

FE

fact 11:25 14:2 22:6
25:12 29:12 30:2
35:13 55:24

factors 8:11

facts 10:4

failures 52:12

fair 5:25 10:6 36:24
58:22 61:10,14

fairly 16:2
STATEMENT UNDER OATH OF NOAH GILLUND

 

fairness 60:2

fall 55:15,18

fallen 26:7

falling 55:12,16
56:17

familiar 11:13

family 37:18 47:23

far 23:24

fault 13:20,21

feel 6:25 23:18
35:21 58:22 59:10
60:12 61:13

Felder 3:7 4:9 8:5

Felder/Stillwater
3:10

fell 26:8,12,15,17
35:25

felt 16:4 27:8,9
35:17 36:18

fifteen 32:11

fifty-one 19:22

fifty-two 16:18.
19:13,18,19 32:13

filed 4:8,11 7:14,18

filings 9:24

financially 63:18

find 27:4 59:15

fine 6:15 12:16

fire 22:17

fired 22:20 .

firm 1:17 2:3 11:9

first 3:9 4:2,22 8:7
20:21 21:14 24:23
29:1 32:7 36:4

Fish 3:7,10,18 4:10
8:5 9:1 10:9 13:18
16:7 17:13,14
18:15 19:4 22:6,9
22:12,14 23:1
30:10,24 31:2,13
34:8,10 39:4 40:6
44:23 47:19 48:6
50:15,22 51:7
53:18 61:10

five 21:8 34:3,9
40:22 45:6 50:2
51:17 53:5

Flathead 1:25 4:11

 

 

 

63:3

| flexible 40:11

I focused 36:21

| focusing 38:21

| follow 52:11 53:22
| following 55:10

| follows 4:3

| foregoing 63:7,10

64:16

| foreseeable 43:9
| forty-five 19:17
| forward 14:15

| found 45:18

| four 20:1 28:22

34:9 37:5,16

fourth 1:17 2:4

28:23

| frame 31:25 32:17

32:20
frankly 10:10 24:2
33:23 47:22
free 6:2] 23:18
friendly 59:5
friends 41:20
front 5:5 23:2
front-end 37:23
full 15:21 28:23
fully 56:21 61:11
further 13:15 60:1

G

gap 36:15 37:9

GDL 47:15

general 24:17 42:4
53:7

generally 24:23
45:5

getting 12:10 22:5
34:17 45:7 54:24
$5:22

Gill 3:15,16,17 8:11
8:14 46:4 51:16
52:7

Gillund 1:7 3:11 4:1
20:17 28:24 29:13
37:16 54:9 55:9
56:25 62:19 63:9
63:12 64:24 |

Gillund's 37:18
give 10:3,24 12:22
12:24 13:5,12,16
14:2 15:17 25:20
32:22 44:11 50:7
51:3 53:18 61:16
given 4:15 10:5 33:3
55:4 58:8,14
gives 53:3
giving 25:12 58:10
58:10,11 62:1
glad 26:10 41:22
42:25
go 5:11 6:20 7:12
12:24 14:17 15:11
15:13,16,17 17:2,4
17:17,20,21,23
20:20 21:3,4
22:10,19 24:4,20
27:1 28:8,8,22,23
31:14,15 32:23
33:6 41:12 50:9
52:17 58:6
goes 21:16,19 24:25
28:9 35:21 37:8
39:3 46:25
Goicoechea 11:8
going 7:11 10:25
12:12 13:17 14:20
15:8 16:22,22
17:11 20:16 22:5
24:16,20 27:1,4
29:5 30:15 31:12
32:15,21,21,23
41:7 44:9 46:13
46:15 48:2,14
50:6,7,8,17 58:9
58:12 60:3
good 24:8 40:6
41:13 42:5 43:2
gotten 32:1
grabbed 32:9
grabbing 29:5
Graduated 47:15
gravel 35:17 36:19
ground 21:3,4 |
guess 13:24 14:6
24:25 44:19 45:18

 

 

45:25 50:24 61:9
guy 29:9 34:6 52:19
guys 19:5 27:14

28:14 30:11 31:4

31:10,19 34:5,10

34:24 35:6 40:1,5

41:20 45:15 47:19

52:25

H

half 41:13

hamper 32:2

hand 50:17

handbook 3:19
50:24,25 52:3
53:2

handing 50:14

handwriting 26:2

happen 13:17 33:22
61:22

happened 5:15 7:1
10:8,18 14:1,1,5,5
15:11 18:13 20:5
22:16,17 24:24
26:5 28:2 30:10
32:18 33:11 34:8
36:9 59:15

happening 23:9
44:24

happens 32:13

happy 9:24 41:3,4
42:3

hard 42:11 44:15

hazard 56:25

He'll 44:11

head 21:6 23:13,20
23:23 35:10

health 52:9

hear 21:10 39:5

heard 30:14

heck 20:21 39:21

held 14:21 32:25
50:10,19

helping 59:10

helps 42:6

hereunto 63:19

highlight 17:4,17,21
17:23

 

Hil 40:19,20

hired 18:7

hit 36:18

home 6:21 21:20
25:8,16 27:2 31:9
31:15 37:8 43:15
44:11 47:21 48:2
48:15 53:19 57:1

honestly 22:18

hopefully 14:4

hospital 21:5 24:3

hour 18:15 41:13,13

hours 9:2 12:2
18:17 19:5 20:2,6
21:18 39:8 43:4
45:5 47:16 49:1,6
49:6 56:24 57:2

house 3:10,18 4:10
9:1 16:7 17:13,14
18:15 19:4 22:7,9
22:12,14 23:1
30:10,24 31:2,13
31:14 34:8,10
39:4 40:6 44:23
47:19 48:6 50:15
50:22 51:7 53:18
61:10

House's 3:8 8:6
10:9 13:18

Huh-uh 53:13

human 8:11

humor 42:5

hurry 34:25 35:6

hurt 43:10

hypothetically 34:4

I
idea 19:3 43:2
illegal 19:5 54:16
impact 49:9
important 6:16 10:2
55:2
impose 53:21
inaccuracies 15:5
inaccurate 53:25
54:5
incident 33:5 46:14
46:24 47:5,9

 

 

 

 

 

 

ASA & GILMAN REPORTING, INC.

gg

 
STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

 

§2:13
includes 15:2 28:12
50:16
including 20:3
21:21 24:2
inconsistent 26:16
Independent 55:11
INDEX 3:1,5
indicate 55:8
indicated 12:6
inducement 13:10
information 12:23
15:18
injuries 52:14
injury 21:6 23:14
23:20,23 42:8
55:10 61:12
inside 41:10
instance 38:18
insurance 61:11
interest 30:22 60:1
interested 63:18
investigation 18:14
45:17
investigator 10:9
13:3
invites 41:10
issue 31:18 38:18
40:9 47:18
issues 5:19 15:12

J

job 15:18 22:2,16

Joe 13:3

Joellen 8:11

Johnson 11:9

joint 37:25

Jolene 1:24 60:3
63:4,25

jump 15:19

jumping 36:17

June 9:3

justice 60:2

K

Kalispell 1:18 2:4

63:6
Katie 11:9

 

keep 6:23 36:13
38:23

keeping 45:16

kids 43:12

killed 15:25

killing 16:1

kind 4:16 11:18
13:9 21:14 38:7
38:11 39:25 46:6
44:14,15 45:18,24
53:11 55:1 36:8

kitchen 31:22 34:5

knew 38:1 48:7,8,12
48:13,15 53:18
54:16

knock 41:8

knocked 41:8

know 6:5,8,12 7:22
9:23 10:6 11:18
12:1 13:7,10
14:13 16:5 22:18
22:20 23:24 26:22
27:1,23 28:15
32:15 35:2 38:1,2
39:12 40:4,25
42:17 44:16 45:23
49:19 52:19 54:13

knowing 45:16

knowledge 4:24
23:13 45:22

known 22:1

knows 51:4

L

Jabor 18:14 43:5

45:17 47:13
lack 49:9 55:22
late 18:17 22:5
44:10 45:16 47:14
Law 1:17 2:3
laws 43:5 45:22
lawsuit 41:15,25
42:20 51:3,8
lawyers 6:1 10:9
lead 12:23 47:17
leaving 29:14,16
left 17:10 27:10,14
31:4,24 34:10

 

48:6

leg 23:10,11 42:8

let's 5:11 7:12 8:15
10:14 14:8,17
15:13 17:20 19:7
23:5 26:23 32:16
34:4 35:9,15 41:8
46:3 52:17

license 47:15

licensed 47:23

Licensing 47:16

life 42:4

lifetime 61:12

line 26:12 27:13
34:13 64:2

lines 40:7

listen 11:20

little 15:18 19:9
38:9,18 41:1
58:15

live 11:3

LLC 3:7 4:9 8:5

lobster 15:24 16:1

long 22:12 32:10
33:19 34:1,7
38:12 49:1 57:2

longer 41:1 53:5

look 7:22,24 9:18
9:23 10:5 16:21
19:7 28:17 32:17
33:7 37:11 44:9
45:13,19 46:23
47:12,17 50:8,18
58:11 61:2

looked 33:6 35:16
39:11,11 55:13

looking 7:25 26:13
26:17 28:10 36:2
36:16 37:10 45:14
57:15,16

looks 20:8 33:9 54:6
57:9

lose 37:11

losing 42:8

loss 23:14

lost 23:10 35:19
36:13 ’

lot 30:13 31:5 37:20

 

loud 6:7 53:14
lower 17:12 51:1

M
mail 10:17
mailing 60:17
making 19:4 22:7
47:13
man 44:16
management 49:19
49:22 51:17
manager 29:8,14,15
30:25,25 31:7
53:7
manner 59:6
manual 50:4,16,23
marijuana 30:1,6
30:12,17,24
mark 14:17 16:22
16:22 23:5 46:3,8
50:7 58:4
marked 14:19 15:3
16:24 17:6,8 23:6
33:1 46:5,10,11
50:11,14 57:17
58:5 60:23
materials 25:15
Matic 11:9
matter 63:7,8
matters 26:23
mean 10:12 16:3
22:16 25:25 39:23
41:4 44:17
Meaning 8:23 54:5
means 6:12,13
meant 42:16 59:18
member 47:23
memory 55:11
Michael 2:3 4:7
middle 10:21 11:18
midnight 16:18
19:24 20:2 45:9

mike@blivenlawf...

2:5
mind 23:21 36:14
36:19
mind-set 11:19
minor 18:16 47:22

ASA & GILMAN REPORTING, INC.

Gor Soe | SEs

ee ee ee eee oe te Se a terial eat

 

mint 32:8

mints 32:1

minute 8:3 34:19

minutes 12:5 16:18
19:19,23 29:8
32:11 34:3,9,16,17
§3:5

misstatements 15:6

model 37:19

mom 41:14 42:2
43:24 44:9 48:19

moment 36:12
41:17 59:24

momentary 14:22

money 45:25 46:1

Montana 1:18,25
2:4 3:14 4:11 63:2
63:5,6

month 41:1,17

months 38:6

Moore 11:8

morning 16:19
19:10,14 22:2
24:25 25:1,3
26:25 29:2 36:25
37:5 44:3 47:20
57:1

move 14:15

_N

N2:1

name 10:19,20 17:4
32:10 40:18 63:20

named 28:13

necessarily 6:3,12
57:42

necessary 60:13

need 6:20 44:10
52:8 54:7 61:19

needed 12:23 15:24

needing 55:18

neither 54:8

never 31.:2,2 50:3
51:9

new 46:2

nice 44:16

night 14:1 16:4
18:17 19:12,16,20

el
 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

19:21 20:3 21:17
24:6,11 27:9,18,21
28:6 30:7,11 32:7
34:25 36:20 44:9
54:10,14
nights 20:1,3 37:6
nighttime 49:6
nine 20:2,5 45:6
Noah 1:7 4:1,7 9:8
26:12 27:13 41:9
54:13 61:15 62:19
63:9,11 64:24
Noah's 29:6
normal 6:13 16:2,4
21:25 22:10 31:12
Nos 54:2
Notary 1:24 63:5
noted 27:3 64:18
notes 40:22
notice 51:10
November 4:23
8:10,13,15,16 46:3
46:9,13,16,18,19
§2:18
number 4:23 7:12
10:25 17:14

oO

o'clock 19:9,20 29:2

36:25 37:5 44:3
47:20
Oath 1:5 62:18
obtained 33:4
occasion 39:14
occasional 15:24
24:13
occasionally 39:6
occurred 35:22
October 9:13
offered 13:9 61:25
Oh 40:8 43:11 53:8
okay 6:9,20,22 7:2
8:1,19,25 9:9
10:15 12:16 13:5
14:8,16 17:3,10
20:15 24:8,22
26:14 28:17,22,25
29:4 31:8 33:24

 

34:12 35:20 43:2
44:14 46:18,21
50:12 52:21 55:5
58:6 60:10,14
61:4 62:11
old 16:6 40:16
Olmey 11:5
once 24:7
one-fifteen 33:11,22
one-thirty 58:16
one-twenty 33:12
ones 15:25
ongoing 4:12 61:20
open 40:7,10 59:5
opened 41:9
opinion 53:3
opportunity 10:4,5
58:8 61:5
orange 17:21
original 46:19
outside 11:17,19
30:11 34:6
overnight 25:9
58:11
owner 40:8 43:3

Pp

P2:1,1

pom 1:18 14:21,21

—32:25,25 50:10,10
50:19,19 62:19

P.O 60:19

page 3:2,6 5:1,4 9:5
9:6,15 15:3 17:5
17:11,21 26:1,11
26:11 27:8,12
28:9,22 37:16
40:22 46:15,15,25.
47:16 49:24 50:2
51:17 52:7,8
§4:11,12,12 57:7
60:5 64:1,2

pages 9:14 16:23
25:25 28:11,18
47:9 58:4 63:10

paper 14:13

paragraph 28:23
46:23,25 55:7

 

paragraphs 47:8
parents 46:2
Parker 15:25 18:11
31:13,13 40:16
Parker's 40:18
parking 31:5
part 5:14 14:6
18:21 21:12 22:4
28:15 44:7 48:21
particular 34:25
37:4 44:9
particularly 47:20
parties 61:21 63:16
party 13:8
passenger 35:17
36:18 47:22
patterm 21:25
patterns 22:10
paying 38:20
PC £:17 2:3
people 10:20 30:13
33:14 35:2,4
39:16 43:4 47:14
51:3
percent 36:21
period 26:12 35:24
person 22:3 29:8
personally 43:13
phone 10:24 11:4
11:14
picking 15:9
pile 7:21
pinned 23:10
place 24:5 34:17
40:6 52:10 63:8
Plaintiff's 3:8 8:6
please 6:1,5 9:23
14:9,11 23:19 -
plenty 25:15
point 11:25 12:16
20:19,23,25 24:9
27:22 40:25 53:17
policies 50:23
poliey 49:20,23 50:4
$1:17 52:10 53:2
§3:22
perch 41:12
position 18:23

 

47:19
positive 42:4
possible 61:19
pot 54:9,13
potentially 21:18

‘| predictable 43:9

prefer 60:11
prepared 11:7,8
prepping 15:22
presented 57:13
pretty 6:11 16:3
21:14 23:21 24:9
27:18 40:17
previously 22:25
print 32:22
printed 50:22
Printing 45:4
printouts 8:25
prior 12:9
probably 32:11
34:9 44:10
problem 44:2
problems 21:13
37:2,24 38:7,12
42:12
proceeding 61:20
process 19:1
Professional 63:4
promises 61:25
provide 52:8
provided 7:11,18
8:4,7,10,13,20,25
9:10 25:7 52:2
prudent 43:8
Public 1:24 63:5
pull 38:1,1
pulled 38:7
pulling 38:17
purchased 37:18
purposes 36:22
pushing 41:15
put 12:16 26:11
34:5 47:19 48:1
52:10
putting 43:5,12
48:23 ,25

GQ

 

question 5:24 6:5
12:9 24:13 30:23
39:1 44:19 61:9

questions 5:7,13,15
6:2 9:20 11:1,16
14:23 12:25 20:15
58:22

quit 22:17

quite 5:9 53:3

quote 57:24 —

R
R2:1
read 25:9 36:23
50:3 57:9 58:8,11

§8:13,14,20 60:3,4 |

60:11 62:14 64:16
really 6:12 13:1
14:4 15:23 16:2
21:10 22:20 26:16
27:2 40:11 41:16
42:8 43:10 45:22
49:12 61:15 62:7
reason 4:20 6:10
22:6 31:16
reasonable 43:8
48:2] 61:10
recalls 23:20
received 5:8 17:13
recitation 12:11
47:4
recognized 52:8
recollection 6:25
7:24 12:4 24:9,12
24:18 27:24 28:12
28:20 33:13 44:6
record 5:17,20,22
12:7 13:9 17:7
32:23 34:24 50:20
58:6,13
recorded 12:4 59:19
recovered 21:11
recovery 24:5
reduced 63:12
refer 20:19,20,22
61:3
referred 8:4 49:7
refers 20:21 55:3

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asacilman(@centurytel. net

 

 

 
 

 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

 

reflect 58:25
regarding 18:15
31:18 55:11
Registered 63:4
related 33:25
relates 33:8 37:10
relative 63:16
relaxed 59:5
rely 24:17
remarked 17:10
remember 5:18 6:8
7:25 8:1 10:19,22
11:11,12 20:17,24
21:1 23:9 24:5
27:22 28:15 29:15
29:16,16,17,23
36:10,10,16 37:24
40:2 51:24 53:12
repeat 47:6
rephrase 6:1
report 3:14,15,16
3:17 8:11,14,21
9:19 32:14,17
33:4,10 46:3,9,14
46:19 47:12 49:5
49:16 52:18 54:23
§5:13 57:6 58:5
63:7
reported 1:24 33:11
reporter 6:15 63:4
REPORTER'S
63:1
reports 51:16
represent 4:7
representing 61:21
requests 3:9 4:22
8:7
reserved 62:20
residing 63:5
response 4:21
responses 3:8 8:6
55:4
responsible 44:17
44:24
rest 14:23
restaurant 15:23
27:14
restriction 47:15

 

result 43:10

review 12:17 25:15
25:19 47:2 52:22

reviewed 23:16 25:6
25:24 61:6

reviewing 24:1

rhythm 22:1 49:8

ride 43:15 44:11
53:19

right 6:23 9:18 13:2
13:22 14:14 16:6
16:16 19:11 20:7
20:11 21:2,23
23:12 25:11 26:3
26:10,21 29:22
31:13,14,20 34:3
34:15,20 36:3,18
37:3,13,17,20
38:17 42:21 44:5
45:7 47:25 48:3
49:14 51:21 54:15
55:25 56:3,16
57:3,8 58:1 59:14
60:2,25 61:15,23
62:5,7

right-hand 17:12
51:1

road 20:20 31:9
36:21 43:5,12
56:11

rolled 23:9

room 14:23

roughly 9:14

row 37:6

RPR 1:24 63:25

rumor 30:14

run 15:23

rush 39:25

Ss

§$ 2:1

safe 49:13

safety 49:20,23
§0:17,23 51:15,17
51:19,24 52:10
53:22

saved 46:1

saying 13:25 36:13

 

41:25 42:23 52:15

says 5:1 17:12 20:16
26:16 28:5,23
29:12,13 35:23
39:19,21 49:15
S1:1 52:7,12 55:7
56:23

schedule 22:7 39:17
40:9

schedules 40:12

scientifically 22:1

seal 63:20

season 45:8

Seattle 24:3,4

second 3:8 8:6,21
32:24 33:7 55:6

secondly 24:1 36:8

see 8:15 9:20 14:8
41:22 42:25 51:13

seen 12:11 21:3,3
41:17 51:8,11

send 60:3,18 62:14

sense 6:3 14:10
36:21 37:21 42:5
49:17 52:14

sent 4:21 25:8,16

service 11:3

seven 22:3 46:9
52:8 60:24

SFH 17:12 51:2

share 9:24

she'd 43:24

she'll 62:14

sheet 3:11,12 16:13
16:21,23 58:5

shifts 57:2

shirt 32:2,7

shirts 29:5

short 8:3

shorthand 63:12

show 5:3 9:1,7

showed 7:22 12:20
15:19 32:15 33:14
34:2 41:6

showing 12:10

shows 16:13,17

sic 7:15 29:5 41:11

side 35:17 38:7

 

sign 60:3,4,12 62:15

signature 62:19

signed 11:9 52:2,3
60:9

significance 31:10

significant 56:24
58:19

silence 35:25 36:12

silent 37:9

simply 10:3

sitting 29:16,17
58:12

situation 48:2

six 22:3 38:6 46:9

Skylar 3:13 4:8 5:9
9:7 15:25 17:17
18:9 22:23,25
23:13 27:3,6,12,16
28:5,10,24 29:7,13
29:20,25 30:16
31:21 33:23 35:16
35:21,23 36:4,17
37:8 39:5,6,7,13
39:16 40:2,23
41:3,9,12,15 42:3
43:15 44:6 47:20
48:15 52:3,4 54:2
54:8,10 55:23
61:12

Skylar's 9:5,11 17:4
23:10,16 24:17,19
24:24 30:3 31:14
33:16 41:7,8
43:24 51:10 55:13

sleep 21:20,25
22:10 27:2 49:9

sleepy 27:14

slow 45:8

slowly 59:3,4

smart 43:11

smoke 29:25 30:16

smoked 29:9 30:11
54:9

smoking 28:13
29:12 54:13

soda 29:5

somebody 37:1

Sonny 10:20

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman@centurytel.net

 

soon 8:3 21:3 27:4
sorry 10:13 21:10
31:13 47:6 53:16
61:1
sounds 11:13
span 33:13
speak 6:14 11:10
15:9
speaking 11:12
specific 27:24
specifies 24:20,21
spend 46:1
spent 34:17
spoke 7:3,5
spoken 59:3
sprayer 15:20
spraying 15:20
stamp 17:15 51:4
stamps 51:3
standards 47:13
start 15:10
started 12:6 16:7,14
22:2 41:14 56:8
58:15 61:18
starting 15:3 46:23
State 1:25 63:2,5
stated 29:9 57:22
63:8
statement 1:5 4:15
5:14 10:17 12:3
12:19,24 13:6,13
13:16 14:2,17
15:3 18:20 24:15
25:13,20 30:2
35:9,10 37:14
49:23 51:18 52:10
55:3 57:13 59:17
60:4 62:13,18
statements 5:9 55:8
57:11,12,21
states 33:10
stayed 24:6
step 11:17,19
Stillwater 3:7,18
4:10 8:5 17:14
49:22 50:15,22
52:8,12 53:18
56:24 59:23
 

 

 

Stillwater's 49:19
stop 6:20
stopped 22:9 55:24
56:7
story 10:4 14:6
straight 20:1,3
31:12 36:11
stretch 27:17 36:11
stretching 27:22,25
strike 31:5
striking 53:3
structuring 56:23
stuff 32:4 36:13
41:14,18 |
submit 48:20
subscribed 63:19
subsequent 52:14
suffer 21:6 23:13,23
suggest 42:22
Summary 3:11
summer 16:3 43:18
45:6 46:1
super 40:11
supervised 47:23
supervisor 28:13
40:7
supplemental 3:8
4:21 8:6,14,21
35:10 39:22 55:4
57:14,16
supposed 45:23

51:19,19 53:4,21 —

sure 10:1 13:8
17:16 23:22 25:14
25:20 26:22 32:19
36:1 39:9,16
40:17 41:2 50:5
51:6 58:19 59:2
59:20 60:7 61:8

surprise 37:15

surprised 5:9

sworn 4:2,15 25:13
63:9

symptoms 55:18

system 49:7

 

T
take 6:20 7:2) 8:3

 

 

STATEMENT UNDER OATH OF NOAH GILLUND

17:2,3 18:19 19:7
32:6,8 33:6 34:7
35:4 46:23 50:8
50:18 58:13 61:19

taken 1:17 36:24
58:19 63:12

talk 10:14 13:25
15:11 18:19 36:16
37:1 41:16,18,24
42:19 46:7 61:22

talked 10:10 11:14
13:23 21:24 24:21
25:12 31:21 34:6
34:16 39:8 40:21
40:23,24 42:2,18
43:17 49:8 57:18

talking 5:11 18:3
24:2 28:12 29:7
35:23,24 36:8
40:1 41:13 51:5
52:24 55:2,14,23
55:24 56:4,7

talks 28:10 29:4,7
47:13,16 49:5,22
51:15,16,18 55:6

teen 47:23

teenagers 49:10

tell 4:2 6:1 10:4

12:22 14:9,11
15:16 22:18 23:18
27:4 33:3 39:23
44:8 52:5 56:9
62:4

telling 59:9

ten 29:8 32:10,11
34:10,16

tendency 37:17,19
38:1

terms 13:2,5 18:16
24:20 45:20 47:18

testified 4:3,18 44:6
44:7 54:2,8,20

testify 4:25 6:15

testimony 5:18
12:11 14:13 15:10
23:19 25:25 29:10
29:21 44:13 55:14
57:13 59:12 61:17

62:1 63:11 64:16
Thank 62:7,17
Thanks 24:8
thing 6:7 26:6,7

38:11 53:2 54:7

62:5
things 4:24 6:25 7:6

13:17 42:9,15,20

52:24 58:7,20

59:21
think 5:10 6:13 9:18

9:21 11:22,23,25

13:20,21 15:4

25:19 26:8,15

98:19 32:15 35:12

39:21,24 43:2,11

53:24 58:20 59:24

61:9 62:12
thinks 26:20 33:23
third 49:24
thirty-five 16:14

19:8
thought 12:12

29:10 35:25 43:21

43:23
threatened 13:15
three 5:1,4 15:3

16:14 17:24 18:1

19:8,12,17,22 20:2

40:23 43:20 47:16

48:11
thrown 32:1
time 3:11,12 10:22

16:13,21,22 18:1,2

18:2,5,9 19:3

20:21 25:13,15

31:4,6,18,19,22,23

31:25 32:7,14,17

32:20 33:12,13,19

34:1,13,21 35:4,24

36:8,15,20 37:2

43:12 44:14 45:24

46:8 58:4,12,13,14

58:20 61:19 62:8

62:13 63:8
times 17:24 27:6

43:15,18,20 48:9

48:11

 

 

timing 49:7

tired 21:17 26:8,24
27:7,9,9,13,17
35:13 38:21 39:4
39:6,15,17 49:3

 §7:22,25

tires 20:20 36:18

today 6:24 13:3
25:18,21

told 7:5 11:1 12:4
12:12 13:15,17,18
22:19 33:18 39:14
39:16 41:6 61:18
61:22

tone 58:25 59:5

top 17:5,18 45:4

total 60:23

totally 10:6

town 11:2

track 38:23

training 51:18,19
§1:24

transcript 58:25

transcription 63:11

trash 15:24

travel 57:1

tried 35:18 36:18

true 7:1 22:22 25:10
54:10 63:10 64:17

truth 4:2,3,3 62:4

truthful 14:12

try 6:7 42:19

trying 10:3 14:12
40:1 42:9,10
45:25 59:12

Tuesday 9:13

turn 36:11 37:10

turned 14:7 20:12
40:5

turning 45:15

Twelve 19:18,19

twenty-five 19:14

twenty-four 19:23

twice 24:7

twilight 56:20

two 34:19 46:15,25
47:8,9

two-forty 58:17,18

 

types 6:11
typically 21:19,20

 

U

U.S 18:14

Uh-huh 4:14 5:6,16
10:11,12 20:4
25:5 43:7,19
49:11

ultimately 10:17
23:10

underlying 52:13

understand 5:25
6:4,18 7:8,10 10:3
10:7 59:4

understandable
18:25 43:9

understandably
4933

understanding 15:4
30:4,20 43:24

understood 58:23

unquote 57:24

unreliable 56:2

untwist 14:4

upside 20:19

use 14:23 30:7,24

usually 15:19,21
32:6

 

 

V
vaguely 28:16 40:2
vehicle 3:14 20:18
23:9 31:5 37:12
37:16,19 38:2
versus 31:19
violations 18:15
45:18
visit 29:13,14
visited 29:17
visiting 29:11,15,18
32:9
Vogel 53:7
voice 59:1,5
voluntarily 5:20
62:2

 

 

Ww

 

 

 

 

ASA & GULMAN REPORTING, INC,
406.752.5751 - asagilman@centurytel.net

 

 

 

 

 
 

STATEMENT UNDER OATH OF NOAH GILLUND

 

 

8

wage 18:15 28:10 36:2 37:10 14:6 16:4,12 18:8 | 100 36:21 3

wake 22:3 Windstar 37:23 18:18 19:2,15 11 27:13 3 3:13 8:20 23:5,6
walk-in 29:18 38:5 20:25 21:12 22:11 | 11/03/18 3:15 46:3,9,13,16,19

walking 6:14 31:6

want 5:19,22 6:24
9:20,23 10:6 13:8
13:25 18:22,23
40:9 41:16,18,24
58:7 59:23 60:6
60:17 61:22 62:4
62:8

wanted 18:21 25:14
25:20

wanting 12:1 39:8

wasn't 12:5 29:1
30:20 36:4,20
38:10 40:2 55:23

wasting 12:2

way 4:18 6:14 11:13
13:24 24:12 35:18
37:8 41:7 47:21

ways 6:2

we'll 15:11 50:16,23
62:13

we're 4:20 6:14
14:12,23 16:22,22
18:3 30:16 32:21
32:23 36:23 41:11
44:9 50:7,20
54:24,24 61:6

we've 14:2 35:12
41:18 55:2 57:17
58:19 60:23

Wednesday 1:18

week 16:10 19:7

weeks 40:23

went 15:14 20:18
21:19 30:11 34:6
44:13 45:24 -

weren't 34:24 35:8

35:23 40:3,11

§2:2
whatsoever 51:25
wheel 37:24
WHEREDEF 63:19
Whitefish 60:20
willing 60:15
window 26:13,18

 

wish 40:3 61:3

wishing 40:2

Witness 17:19,22
18:4 63:19

woke 21:4

words 6:16 14:4
55:17 57:8 59:8

work 9:2 10:21 11:2
11:18,19 12:1,1,2

15:14,16,17 16:2 §

16:14 19:5 20:8,9
21:18 22:7,12,14
26:25 30:24 31:3
35:18 39:7,8,16,25
40:3 43:4 44:10
45:5,9 47:14
52:25 54:17,17,18
54:18,19,20 56:24
59:23

worked 9:2 22:23
37:5 38:6 45:14
49:1

working 10:23 16:7
18:16 20:1,2 22:9
27:7 40:4,15 43:4
45:1 50:3 57:2

wouldn't 54:16,19
57:10

wreck 16:11 18:13
20:5

wrecked 37:23

writing 63:13

written 24:15

wrong 17:6 39:24

x

YX

yawning 27:15,16
27:25

yeah 5:23 6:6,11,17
7:25,25 8:12,18,19
8:22 9:4,5,16
10:23 11:6,13,17
12:8 13:11,14

 

22:22 24:10 25:11
25:17 26:19 27:11
28:1,7 29:3 30:22
31:23 32:3,3
33:20 34:3,18,23
35:5,14 36:6 37:7
38:14,24 39:9,20
40:14 41:21,23
42:5,10,13,24 43:1
43:11,16 44:12,18
45:21 46:22 47:11
48:5,8,8,10,13,18
48:22,24 49:2.4
50:24 51:12,14
52:4,16,23 53:1,10
53:20 55:1,18,21
56:8,12,19,22 57:5
57:9 58:3,14,18
59:7,16 60:16,21
61:13 62:3,6

yelling 59:8

yellow 17:18

yesterday 7:3,5,8,23
7:24 12:10,20
21:24 25:7,13
32:16 33:5 47:1
50:9 58:10

young 43:3 44:16
47:13

z
Zip 60:19
zone 36:20

0

00337 51:2
00477 17:12

1
13:7 14:18,19 15:4
20:16 23:23 24:16
25:25 28:22 54:2
57:19
1:58 1:18
1054:3

 

11/27/18 3:16

12/03/18 3:17

14 3:7 9:3,3,3 26:12

15 16:8 18:7,9,12
40:5,17 45:15,19
45:21,23

15-year-old 56:25

15-year-olds 40:13

16 3:11 18:5 20:12
27:8 37:1 40:5

~ 45:15,20,21

16-year-old 56:25

16th 16:9

173:12

18th 20:12

19 45:11

19th 20:14

2

23:11 16:23,24
17:20

2-1 3:12 17:8,11

2:16 14:21

2:18 14:21

2:50 32:25

2:52 32:25

20-45:11,12

20-year-old 45:14

2014 9:2

2017 4:11 7:15

2018 1:18 4:23 7:20
8:16,13,20

20th 7:20 20:9

23 3:13

24th 20:10

25th 20:9

26th 20:9

27 8:13 26:11 46:9
52:18

278 1:17 2:4

27th 8:17 17:25
20:6

28 27:12

28th 17:25

29th 17:25

 

3:21 50:10

3:24 50:10

3:25 50:19

3:28 50:19

3:45 62:19

30 9:3,13 28:9,9,11
28:18 60:8

30th 4:23 7:15
15:13 16:13 17:24
19:8 25:3

31 28:9,10,11,18

31st 16:19 25:4

33 3:14

3rd 8:10 46:18
$4:25 55:1

4
4 3:3,14 33:1,3
46 3:15,16,17
4732 60:19

5
5 1:18 3:15 46:5,13
46:17
50 3:18
59901 2:4
59937 60:19

6
6 3:16 46:10 52:17
52:22, 53:24

7
73:17 46:11

8
83:18 50:11,15
60:25
85 9:14 25:25

9

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 - asagilman@centurytel.net

 

 
 

 

Dale R, Cockrell

MOORE, COCKRELL,
GOICOECHEA & JOHNSON, P.C,
145 Commons Loop, Suite 200
P.O” Box 7370

Kalispell, MT 59904-0370
Telephone: (406) 751-6000
Facsimile: (406) 756-6522

Email: deockrelk@mcgalaw,com

Attorneys for Defendant Felder & Company LLC
Wha Stilbwater Fish House’

MONTANA ELEVENTH JUDICIAL DISTRICT COURT

FLATHEAD COUNTY
SICYLAR DIXON, Cause No. DV-17-853D
Plaintiff,
v. DEFENDANT FELDER &
. COMPANY LLC, d/b/a,
FELDER & COMPANY LLC, d/b/a STILLWATER TISH HOUSEYS
STILLWATER FISH HOUSE, SECOND SUPPLEMENTAL
RESPONSES TO PLAINTIFE’S
Defendant, COMBINED FIRST DISCOVERY
REQUESTS TO DEFENDANT
VELDER/STILLWATER. FISH
HOUSE

 

 

TO:  Plaintiff'and his attorheys of record, Michael A, Bliven and Aaron J. Brann:

Pursuant to the Montana Rules of Civil Procedure, Defendant Feldet & Company LLC /
Stillwater Fish House (“Stillwater”), hereby submits fis Second Supplemental Response to
Plaintiff's Combined First Distovery Requests to Defendant Feldes/Stillwater Fish House as
follows:

INTERROGATORY NO. 2: Identify by name, address and phone number each and every
person known to you or your attorneys who has any knowledge of, or who purports to have any

knowledge of any of the facts of this case, By the facts of this case, we mean the allepations against

. ; | : Page 1
DEFENDANT FELDER & COMPANY LLG, D/B/A STILLWATER FISH HOUSE'S SECOND
SUPPLEMENTAL RESPONSES TO PLAINTIFF'S COMBINED FIRST DISCOVERY REQUESTS
TO DEFENDANT FELDER/STILLWATER FISH HOUSE

 

 

 

 

 

 

 

 

 

 

 

 
the defendants in the Complaint filed by the Plaintiff. By this Interrogatory, we seck the names,

addresses and telephone numbers of all witnesses who have any knowledge of any fact pertinent

to either liability and/or damages, for cach include a brief statement of their Knowledge
ANSWER: |

Jesse Felder, Owner |

Felder & Company, LLC d/b/a
Stillwater Fish House

2635 Hwy 93 W

Whitefish, MT 59937

Telephone: (406) 249-8672

Email: jesse@stillwatetfishhouse.com

Mr, Feldéi lias knowledge concerning the hiring and employment policies of the
company, hours worked by Plaintiff, and Plaintiff's work the night before the accident.

Adrienne Felder, Spouss, Bookkeeper
Telephone: (406) 871-1314
Email: adrienne@stillwaterfishhouse.com

Ms. Felder has knowledge concerning payroll for the company and thus, hours wotked by
employees,

Marco Aguiar

Mr, Aguiar is a server currently employed by Defendant and who was also employed
with Defendant in August, 2014,

Daynn Dowell

Ms, Dowell is a server currently employed by Defendant and who was also employed
with Defendant in Angusi, 2014,

Kyle Craig

Mr, Craig works inthe kitchen area dtd was ulso employed with Defendant in August,
2014.

Other employees of Defendant in August, 2014 may have information relating to the claim
depending npon how it is ultimately determined, e.g., what were the hiring and employment

policies of the company, Defendant has filed a (Freedom of Information Act (FOTA)) with

Page 2
DEFENDANT FELDER & COMPANY LLG, D/B/A STILLWATER FISH HOUSE'S SECOND
SUPPLEMENTAL RESPONSES TO PLAINTIFF'S COMBINED FIRST DISCOVERY REQUESTS
TO DEFENDANT FELDER/STILLWATER FIST HOUSE

 

 

 

 

 

 

 

 

 

 

 

 
the U.S. Department of Labor, Wage and Touts Division to obtain documentation from that
Federal Agency that may identify other employees of Defendant in August, 2014 who may be
witnesses. That information has not yet been provided to Defendant by the U.S. Department of
Labor,

All individuals named in any documents that are produced through the requests for
production of documents may have information relevant to the claim and should be considered as
possible witnesses to be suppleinented later.

FIRST SUPPLEMENTAL ANSWER: Plaintiff and Noaly Gillund.

SECOND SUPPLEMENTAL ANSWER:

Noah Gillund is believed to have knowledge of the following and would testify as follows:

Mr, Gillund does not remember much of anything about the accident aftet the vehicle
went into the ditch. He did not go to sleep during the drive from the restatirant to where the
accident occurred, He was not tired the night of the accident as he was used to the work
hours, He typically went to sleep late after he got-home from work and typically did not get up
until around 11:00 ain or so; this includes the day of the accident,

Mr. Gillund remembers that just before the accident, he looked over to say something to
Skyler, then felt the passenger side go into the gravel, the vehicle then went off the road and
when he tried to worl-his way out of the ditch, he lost control. He believes he said. like “Oh,
shit!” He really does not remember anything else about the accident, other than as the vehicle
turned over, seeing the grass (sideways), and then waking up in thehospital. He did not feel

Skyler was distracting him when the accident occurred; they were just tallcing, He feels like. he

got distracted talking to Skylex and believes the accident is his fault for getting distracted, Mr.

Page 3
DEFENDANT FELDER & COMPANY LLC, D/B/A STILLWATER FISH HOUSE'S SECOND
SUPPLEMENTAL RESPONSES TO PLAINTIPF’S COMBINED FIRST: DISCOVERY REQUESTS
0 DEFENDANT FELDER/STILLWATER FISH HOUSE

 

 

 

 

 

 
Gillund also believes that on the way home, other than when he went off the road when the
accident happened, he did not go onto the road shoulder.

Mr, Gillund believes the vehicle he was driving had a tendency to drift to the tight, Since
the accident, Mr, Gillund’s family purchased the exact same model of vehicle: it too has a
tendency to drift to the right.

Mr, Gillund never complained about being tired to anyone at the Stillwater Fish House,
nor did he ever complain to anyone at the Stillwater Fish House about working too much, He
never heard Skyler complain about being tired, other than Skyler would océasionally (two or
three times) complain about being at worl. Mr. Gillund felt it was Skyler complaining because
he would rather be doing something other than working, not that he was tired,

Mr. Gillund gave Skyler a ride home a lot that sununer, typically two-three

‘times/week. He is not sure, but the two-three times/week frequency may have increased ag the

summer progressed,

The day Mr, Gillund and Sleyler clocked out, Mr. Gillund thinks all they did before going

to Noah’s car was to take off their white work shirts, throw them in the hamper, grab some
chocolate mints out of a bowl, possibly a soda, and then get into Noah’s car. He believes the
only person there when Noah and Skyler clocked out was the assistant manager-he does not
remetober the assistant manager’s name; he does remember the assistant manager was a “tall
puy.” Mr. Gitlund and Sicyler did not visit with the manager before leaving,

We believe that Mz, Gillund will testify that neither he nor Skyler smoked pot ox had any
alcohol that night. While Mr. Gillund had in the past smoked pot, he had not that night.

Mz. Gillund is pretty sute he never gave any statement to his insurance company. He

does Iaiow his insurance company paid $25,000 within a month or two, at most, ofthe accident,

Paes 4
DEFENDANT FELDER & COMPANY LLC, D/B/A STILLWATER FISH HOUSE'S: SECOND
SUPPLEMENTAL RESPONSES TO PLAINTIFF'S COMBINED FIRST DISCOVERY REQUESTS
TO DEFENDANT FELDER/STILLWATER FISH HOUSE

 

 

 

 

 

 

 
 

Mr. Gillund now sees Skyler maybe once a month or so, but not very often. Mr. Gillund

did see Skcyler about three weeks ago, Skyler seemed to be pretty happy and doing well, Skyler

and his mom talked about the lawsuit and what might happen, but he does nat remember what

they said, ie

DATED this 30th day of November, 2018,

MOORE, COCKRELL,
GOICOECHEA & JOHNSON, P.C.

Wi a for Date. R.

Dale R. Cocleell Cockrel
145 Commons Loop, Suite 200

PO, Box 7370

Kalispell, MT 39904-0370

Email: deockreli@mcgalaw.com

Attorney for Defendant Felder &Compaiiy,

LLC, d/b/a Stillwater Fish House

Page 5-

DEFENDANT FELDER & COMPANY LLC, D/B/A STILLWATER FISH HOUSE'S SECOND
SUPPLEMENTAL RESPONSES TO PLAINTIFG’S COMBINED FIRST DISCOVERY REQUESTS

TO DEFENDANT FELDER/STILLWATER FISH HOUSE

 

 

 

 

 

 

 

 
CERTMICATE OF SERVICE

Thereby certify that a true and correct copy of the foregoing was duly served on counsel of

record by U.S, mail, postage prepaid, and addressed as follows this 30th day of Noventber, 2018:

Michael A, Bliven
Aaron J, Brann

Bliven Law Firm, PC
278 Fourth Avenue E.N,
Kalispell, MT 59901
Attorneys for Plaintiff

By; AU x mwitleord

Antia Arvidsdn__

. Page 6
DEFENDANT FELDER & COMPANY LLC, D/Q/A STILLWATER FISH HOUSE'S SECOND
SUPPLEMENTAL RESPONSES TO PLAINTIFP’S COMBINED FIRST DISCOVERY REQUESTS
TO DEFENDANT FELDER/STILLWATER FISH HOUSE

 

 

 

 

 

 
‘T+ Stillwater Fish House

6295

Ploy 99 West

Whitefish, MT 69937

"wy

  

65 .

 

Daily
02/05/2044 — 02/04/2016

Labor

 

 

 

   

SARE PEA Sue apa ne MN Meee)

Page 6

02/08/2016 — 3:41 PM

67,25

ah

 

 

Dect Emp
Dale Tips Tippable Sales
08/22/2014 0.00 0,00
oaNg/2014 6.00 0,00
O8/7/2014 0.00 0.06
08/19/2014 0.00 0.00
osriaia0i4 0-00 6.00
‘OBNOIZO1A 0.00 6:00
0807/2074 0,00 0.00
oalogi2014 0.00 0,00
Bf6512014 0.00 0.00
o9/0s2014 0.03 9.00
op/oz/2014 0,08 “0,00
‘BHOT sa 6.08 p,00
o7aa20i4 G00 0.00
pvia02014 6.07 0.00
o7/g0/2014 0.00 0.00
oyizaf2n14 0,00 0.00
o7i2e/2014 6,00 0.00
O7/25/2014 0.00 o.u6
07/22/2014 0,00 6,08
07/24/2014 0.00 6.00
o7sig2014 0,00 0.00
O7}ib/2014 0.00 6.00
o7Hislzo14 0.00 0.00
Oran 0.00 o.00
o7a20t4 0.00 B.00
v7Fizi2014 0.00 0.00
O71 12014 0.00 00
07/05/2014 6,00 0.60
07/03/2014 0.00 0,00
o7/ozi2014 9,00 6.00
O06(28/2014 6.00 0.00
06/27/2014 0.06 0.00
nni2el2014 6.00 0.60
Oa252044 6,00 0,00
agl2ija014 6.00 0.60
6/20/2014 9.00 0.60
‘asrigi2014 g,00 6,00
06/18/2014 6,00 0.00
aa/idi2oi4 ‘B,00 b.0
ag/i3i2044 0.00 0,00
ageri2014 0,00 0.00
oa/os/2074 6,00 0.60.
05/34/2014 0.00 0.60
as/30/2614 6,00 0.60
BuIA [2044 o.00 0,00
a5/232014 0.00 0.00
GSIT7/2044 ‘0,00 0,00
anh Gillund: Noah. tik
Time Time Reg. Reg. Reg. OF ‘oT oT Tel ‘Tot coc
5 Dale In ‘Out = Raia. Hr Pay Ratt. His Pay bits, Pay Tips
osgo2014 135 (52 8.00 9.29 B361 0.00 3.00 8.00 a.29 83.61 0.00
oafseoi4 1652 1725 9,00 9.55 85iG5 6.00 6,0G 6.00 8,55 85.95 0.00
On262014 1845 0:52 8.00 9,12 42.08 on 86p.0F 6,00 9.42 82.08 0.00
oe7i2z0t4 i551 0:24 9,00 8.55 7685 0,06 0,08 6.00 8.55 76:05 0,00
Gag4i20i4 «= 15:28 22:34 8.00 6,28 8652 13.51 0.87 11.75 W6 68.27 0,090
oa2ai2014 «1861 23:50 = ,00 7.08 7182 0.00 6.60 0.00, 7.88 74.82 0.00
Be2220i4 16:63 1:01 9.00 0.43 0247 000 6.00 6,00 843 B47 ooo
nsft1/2074 Tey NF 9.00 9:33 63.97 0,00 6.00 6,00 9.33 33.87 0,00
oB0I2014 i746 0:33 8.00 7.28 66.52 0,00 06.00 G00 7:28 65.52 €,00
eBfi7izei4 = 16:50 23:00 8.00 F.17 64,55 0.00 0.66 Goo TAF 84.53 0.00
we aafieizoi4 =f 642 23:39 §.00 755 7185 9.00 0.00 6.06 7.95 7155 0:60
paiseoi4  18i57 23:20 9.00 7.38 46,42 o.00 8:00 6.06 1:38 66.42 0.00

 

p24

SFH 00478

 

 

 

 

 

 

 

 

 
    

    

   

 

 

 

 

 

 

 

 

 

 

{ - Sillwater Fish Hodse i Page 6 ‘
6236 Hoy 93 West Daily Labor o2in62016 oe PM
Whitefish, MT 68837 02/05/2014 — 02/04/2016 ps
PRICEY eee WE teres ee Peart auth SERS
Time ‘Time Reg. Reg. Reg. OT oT oT ‘Fat ‘Tot cc
Dale In Gut Rate Hrs Pay Rale Hes Pay He Pay Tips
OsMdi2014 «1h 2a49 = «9.00 3.30 747006 0.06 = 0.00 6.09 8.40 74.70 0.08 i
osrooi4 1643 23:20 9.00 7.62 p8.68 460,000.00 0,00 7.62 68.58 Q.09 i
onHoeot4 12:51 1438 = 00 4.78 46.02 0.06 0.00 0.00 4148 46,02 6:00 |
opope84 i4B 04 = =6§.00 827 7443 0.00 6.00 0.00 Bf 7443 b.00
osoni2014 17:00 01 9.00 7,02 aaie 00 6.00 0.00 7.02 63,18 0.00
opngizoi4 A554¢ O34 © 9,00 5.87 7o05 06.00 0,00 0,00 BSF 78,03 0,00
paO2014 «15:58 0:2} .0D 8.38 75,42 0.00 9.00 5.00 0.38 75A2 p.oo
O7/a0i2014 «15:85. 23:49 =| (9.00 7.90 7ido)0 8,000.00 6.00 7.90 74.40 0.00
o72n2014 «1btt 06 = 8.00 7.02 7128 060,00 86.00 6,00 7.82 7128 0,00 :
o7RareN4 16:00, 2347 9.00 7.78 76.02 «0.00 = 0,00 0.00 778 70,02 o:06 :
o7sZii4 §=61es4 10 = (8.00 426 7434 1350 71.00 13.60 9.26 a7.b4 0,00 i
‘o7edaoid =e Beso | 80D 8.47 7623 «000 6.00 0.60 BAT 76.25 O.0
o7izgizotd «91649 «24:26 = 9.00 7.65 8885 0600 0.00 o.00 7.85 6.85 0.00
are 1543 23:37 = 8.00 7.30 7Hio }«=6o0,00 ‘0.00 7.80 7.40 0.00
orien 4 1663 2936 8,00 772 6948 0.00 6.00, #00 72 66.468 0.00
mipeois 1e2 2028 868.00 4,60 44.40 0.00 0,00 0,00 4,80 4140 0,00
4526 93:35 9.00 Bi 7aa5 06.00.00 0.08 8.16 7a 0.00
o7/45/2014 1s40 23:2 9,00 6.36 7604 8000 0.00 0.ta 8.46 "Ted 0.08
a7fi4i2z014 «16:32 26 = 8.00 778 éo57 7.00 ©6000 0.60 7.73 ‘69.57 08 Ley
G7HOR0I4 «S48 6:41 = (9.00 BiBB 75.02 O60 0.00 0:00 5.88 7002 6,00 ne
o7ogzor4 i737 G26 9,00 6.82 6198 0,00 0.00 0.00 6.62 61,38 0.00
ovo7iiei4 1e4h a9 8.00 7.57 6873 «6.000 G00 ‘e009 757 BB 0.00
O70sI2014 «T780 2824 868.00 6.50 53.40 6.00 0,00 6,00 5,90 5340 o.oo :
gyop2oi4 1644 1:25 = 9.00 88 7ai2 @.00 0.00 9.00 8.88 78A2 0,00 :
O7ingi2014 4887 2347 = 9.60 7.89 7047 6.00 G.00 0.00 7.53 OAT a.og
asn2014 Iesa 219 B00 6.45 6642 O68 0.00 0.00 6.48 86.42 0,60
nei2geni4 iedo 2242 9.00 6.03 5627 0.00 0.00 6.03 54.27 0.00
noigelani4 «15:84 23:20 © 9.00 “7,43 6687 000 860.00 6.00 2.43 e687 0.00
OBe72o14 i600 2320 900 7:33 abor oO.00 G00 .00 733 5.87 0.00
neizszei4 16:24 2220 869.00 5.93 6337 00 6.00. G.00 5.43 63.37 0,00 t
oneze2o14 i664 23:27 9.60 6.56 6895 98.00 890.00 0.00 6.58 6805 o.05
pazi2oi4 «1645 0d = 8.00 7.32 65.88 0.06 0.00 0.60 7.32 65.88 0.00 ;
osde0i4 woi «co 869.00 7.88 Fie2 0.60 0.00 0.00 7.98 71B2 6.00 ; R
negi20i4 i647 Zana 68,00 7.410 paso 60.60 0,00. 0.00 7.40 64.90 6,00 '
osiseot4 i4i 23:33 9.00 6.87 67.02 0.00 0,00 6,00 6.87 61.83 0,00
oaNde0i4 1605 2346 9,00 7.55 6912 0,00 0,00 0.06 7.68 69.12 6.00
- Deol | Emp :
Dale. Tips ‘Tippabla Sales : Li
t ok
onainen14 o.gn p,00 i
op2greot4 0.00 0.00
OBiz8/2044 6.00 6,00 :
OBTI2D 1A 0.00 6.05
op/24i2014 0.08 0.00
aB/23/2014 0,00 0.00
oazl20}4 0.00 0.00
euiati2bi4 @.00 0.00 |
jabi20i4 0.00 6,00
oari7iz014 9,00 0.00 }
0818/2014 0.00 0,00
obfipett4 ‘6.00 0.00
paia20t4 6.0tt 6.00
oanaizb14 0.00 8,00
oanolenia 0.00 0.08 !
ag709/2014 0:00 0.G0 :
ogropi2ni4 6.00 0:00 i
Ond4/2014 6,00 p00 :
pant ot4 6.00 0.00
o7ig0/20%4 G.00 0,00 i
07/25/2014 0.50 0.00
o728i2014 0,60 “ot
o7/25(2014 0.00 0.00
0724/2014 5.00 6.00 :
e7/zai2a74 8.00 0.00 :
ovi2aizhi4 0,00 0.00
I 4
;
i ci
‘YS “36.
SFH 00479

 

 

 

 

 
 

1+ Silliwaler Fish House
6235-Hwy 93 Vest
Whitefish, MF 59937

enna td

7 ET cy ee aT

 

_ Daily Labor
02/05/2014. — 02/04/2016

eet be

ais

Ee

   

  

Page T

O208/2016 — 3x4] PM
6.726

 

 

 

 

 

 

 

Dacl Emp
Date Ts Tippable Sales
o7/2t2014 o.oo 0.00
OFT 2014 0.00 2.00
. D7 iG2044. 6.00 0.00
O7/752014 6,00 6.08
O7/412044 9.00 0.00
OFAGR0T4 0.00 b.00
oriogizoi4 0.00 0.00
o7/D7/2014 0,00 0.00
o7/0gi2014 6.00 0.00
O7/05/2014 0,00 G00
07/03/2044 600 6.00
Sie elegc) 0.00 0.00
Daf28/2014 0.00 0:00
Oer2af2014 6.00 0.00
ob/27/2014 0.00 0.60
O6/23i2014 a.06 0,60
06222014 0.00 0.09
OG21/2014 6.06 ‘6.06
0G120/2044 6.00 6.00
6/16/2044 6.00 0.00
Osisi2014 0.00 aoa
OGftdi2014 0.00. f,00
‘Time Time Reg. Reg. Reg = OT oT oT Fot Tol oG
Date In Out Rate Hrs Pay Rate Hrs Pay Hrs Pay Tips
TOTALS: 9.00 427545 1447840 13.50 aT 26.25 1277.92 4so4e5 3794.47
Gecl Emp
Date Ties ‘Tippable Sales
TOTALS: 3794.47 23297.76
SUMMARY
Time ‘time Rey, Rep. Rep OF OT oT Tol
Employee Name Date In Out Rate ‘His Pay Rate Hrs Pay Hrs
Andradé, Laurie 7.00 984.45 4512.62 6,00 6.00 6.60, 40146
Chuster, Joseph 8.00 340.21 S081,82 6.00 6.00 O00 340,27
Dixon, Skyler @55 376,91 ‘363078 68.00 0,00 0.00 378.54
‘Gihund, Noah $9.00 363.87 $274,083 415,60 4.87 25.25 365,74
TOTALS: 3.00 1976.45 1id7o40 613.50 0 1.87 26.25 = 4277,32
Tal cc Dec} : Emp
Employee Name Pay Tips Tips Tinpeble Sales
Andrads; Laurie 1812.52 B785,47 = S7B8.A7 28167.00
Chester, Jooeph 3067.89 ‘8,00 8,60 130.76
Dixon, Skyler 3630-46 0,00 0.00 4,00
Sillund, Noa 3300.08 D,G0 0.06 6,00
‘TOTALS: 41B04.85 B7O4.47 = BYad.47 2ag07.78

Tein ine in tdci ah th a ey End of Report Heh’ 3 ahi a hk

Dy3F

SFH 00480

Ate Mere epee maT ats

teen

 

a a ee ee ee

:

TANGLE MAO a er NNCEMATNRE

 

 

 

 

  

SRST

 
i - Blilwater Fish Hause

6235 Hwy 83 Wes!
Whitelish, MT s9937

Data

* Dixori Skyler *** pos: ,

Bed) mp
Tips Tippabie sane

 

\“- iS

z fre 174

  

Daily Labor
02/05/2014 .- 02/04/2016

Page 4
02/05/2016 3:47 PM

 

 

Shey C LYE GEEE aya cae Faber SAS EE BER Waging

IS yes ok Sunny enka Bormplegnte ke”

 

 

 

 

 

Time Time Reg, Rag. Rep. OT OT OT Tot Tat cco
rN Dale li Out Rate birs Pay Rate Hrs Pay Hrs Pay Tips
5 4, ge’ 3 On0/2014 18:55 O50 410.00 a0 86.00 0.00 0.60 G.00 6.90 84.00 0.00
Qe “ on2o2014 §8416:02 IG 740.00 21 2.10 0.00 0.00 0.00 O24 92.16 0.00
. y= O8R62014 ie? zea  1p.od 7.00 7000 860.00 60D Qo 7.00 70,00. 0.00
wn TR” OaRAIOI4 «= te8a 23d 10.06 6.47 66.70 3.00 nt 0.00 B67 66.70 6.00
ay Ae On28/2014 45:51 2560 * 40.60 755 yao 6600 © G00 0.00 7.99 78.50 0.00
, Ob22RII4 16a 401 46,00 ‘B13 g130 005 Ono O00 343 81.30 0.00
€ OaMB2014 4649 23:47 10.00 a07 to70 0 060oD) | Deo f.00 8.07 a0.70 oou
le as OstH20t4 103 1728 4000 7.33 7330 8.00 9.08 0.00 7.43 73:30 0:00
° OBNGR01 154R a25a 10,00 Ka 74,70 60.00 go 0,06 PAT 7470 O.G0
OiZ2014 = g47 4624 4ipo0 8.82 66.20 0.00 o00 0,00, 6.82 6é.20 0.00
OBB2014 HEH 3233p 10,00 742 420006 000.6 6.00 7.42 74:20 8.00
ogn72014 40:04 1Bi54 foled 6.83 5830 60.00 aD 0.00 6.53 8.39 0.00
OuNEI2014 = 27 16:33 19,00 B10 81.00 0.00 9.00 6,00 aid 84.00 0:00
OsMe2014 O57 1809 4n0D 3,20 82.00 900 0,00 0.00 620° s2.00 o.oo
ogs/2014 «= IESy 23:05 10.00 7.13 7106.00). 0.60 TAB 71:80 0.00
oH022014 1800 2:00 70.00 4080 © 4a08 ooo 6a ona 10.00 = 100.00 0.00
onpiz014 47:00 O24 40:00 7.36 73.50 0.00 O00 o.tio 7.45 74,50 o:0D
ByS02014 1536 Y641 16.00 0.58 480 0.00 oop G00 0.58 6.80 6,00
O7R0R0Id 8 o:44 oda fOlb8 0.00 600 O00 oo 0.00 0.00 6.06 000
orso/2014 8:56 1827 10.00 &52 520 oF 62.00 o,00 5.52 65.20 0.00
o7/26R014 10:01 q7:50 ic 7.82 7820 6.00 6.00 0.00 7.82 78.20 0,00
O7/2G014 45:52 6:23 40.00 BB? 8526 00.00 GoD 0.00 8.52 85.20 0.00
<O7252014  1h27 TH 10,00 8,82 86.20 60.40 0.00 0.00 8,82. 82,20 0,00
Ovee2014 10359 18:25 40.60 7.83 7830 «0.00 oD 0.00 7.83 ‘7aa0 0.00
O7i2120}4 10:02 i&67 16.00 6.42 6320 2.00 ot 0.g0 8.02 60,20 ono
o7fig2044 «= 18:77 0:82 «48.00 8.58 4566 08.00 ood 0.00 BB 85.80 o.00
O7tae0l4 §=1684 0:33 40.60 7.88 7880 «0,00 = «0.00 aba 7,58 74.80 0.00
oriseoi¢ = =§69:58 1731 10,00 755° 76.50 0.00 dup 9.00 7.55 76,80 8.00
O7N4R0id = &B2 TRIG 10.00 7a 773B O00) G00 0.00 743 77.30 o.00
O7H3/201) «61636 O05 900. 7.48 8732 0.00 000 0,00 748 67:32 o.oo
Orizagid 1854 203 960 9.15 6235 0.06 D060 0.06 945 62.35 0,ba
OPHT2014 1664 49 © sin: 8.62 79.38 00 8 0.00 0,00 &.82 78.30 b.00
o7as2014 170d Tze | a0 8.35 (15 860.60 ©6600 0.80 B85 Th45 O00
O70w2014 {5G 2347 6.00 7.87 70.83 800 0.00 ica TBF 70,83 0,00
o7ove0i4 a4? “ova 9.06 7.85 7065 6.00 6.50 0.00 7.55 70,68, 0.00
opi2tid = 15:64 2320 © 9.00 7.43 BRe7 © LOD B.08 o.oo 7.43 66.87 o.00
CORT2N14 1842 23:20 §.00 7.88 6B67 0.00 o.O0 0.00 7.85 §8,57 0,00
-G526/2014 15:51 2320 gop 746 0 6732 po a.an 0.00 7.48 87,32 0.00
0626/2014 45188 23:68 9.00 &00 # 72,00 G.00 6.00 6,00 #00 72.008 5.08
Ob21z2014 ids 2265 6.00 7.20 B4e0 0.00 o.00 6.00 Fav 64.80 0,00
Osenoid 4657 2965 6 5.00 8,03 7227 = 0,00 0,00 0.60 5,03 72.27 0.00
Gs/i9/2044 ig:b4 oad  9,0p 8,50 7650 0.00 ob 0,99 8.50 76.50 t.00
0682014 4546 22:19 900 655 5855 6.00 9.00 ono 8.55 58.05 ‘3.00
O6N4/2014 168 paM6 5.00 7.85 7065 000 ooo 6.00 7.45 70.65 0.00
GG/32014 15:54 23:00 9.00 7.40 6399 @C0 ooo 0.00 7.40 63.50 0.00
Cnnrv20i4 46:62 1:00 aD ala 7326 6.00) h00 0.00 Bid 75.28 0.00
csgseol4 1658 255) S100 702 63.40 80.00 0.80 0.06 7.02 63.18 a,go
O5st2014 16:65 23:17 9,00 6A7 57.330 0.00 a. 0.00 6.37 57,39 6.00
O5/902014 17:00 2242 9.00 &,70 51.30 60,00 = go 0,00 5,70 5140 0:06
os/2d2014 = 17:04 22:59 a0 ‘592 63.26 ono 9.00 .ca 5.92 53.28 aco
05232014 17713 2666 9.00 372 4348 G00 06.00 0.06 3.72 33.48 0:00
On IT2014 16:17 2304 9,00 6.78 61.62 08.00 Geo 0.06 6.78 61.02 8.00
Decl | _Emp
Date Tips ‘Tippable Sales
08/30/2014 0.00 0.00
opr2gi2014 0,00 6.00
O8Z6/204 0.00 0.09
oB24/2014 0.00 0.00
osat2044 0.00 - 9.00

 

 

 

 

 

 

 

 

 
were

 

 

 

 

 

IN THE DISTRICT COURT OF THE ELEVENTH
JUDICIAL DISTRICT OF THE STATR oF MONTANA
IN AND FOR THE COUNTY OF FLATHHAD

 

 

SKYLAR DIXON,

Plaintife,

 

VE.
FPHLDER & COMPANY, BUC, d/b/a STILLWATER FISH HOUSE,

Defendant,

 

DEPOSITION
OF .
SEKYGLAR DIXON
(Taken on Behalf of the Defendant)

faken at Blivem Law Firm, Pe
278 Fourth Avenue, E#.N.
Kalispell, Montana
Tuesday, October 30, 2018 - 10:04 a.m.

  

Reported by Jolene Aga, RPR, and Notary Public

for the State of Montana, Flathead County

 

 

 

 

 

 

 

 

SE

 

 

 
APIS 8 EB BPR Pe BA DPI

 

 

 

 

 

 

 

 

1 3
1 IN‘FHE DISTRICT COUR OF THE ELEVENTH 1 STEPULATIONS
2 JUDICIAL DISTRICT OF THE STATE OF MONTANA Z
3 IN AND FOR THE COUNTY OF FLATHEAD
4 3 It was stipulated by and between counsel for the
5 CAUSE NO, DV-17-853D 4 yespective parties that the deposition be taken by
é 5 Jolene Asa, Registered Professiona! Reporter and
, SKYLAR DIXON, 6 Notary Public for the State of Montana, residing in
. 7 Flathead County, Montana.
Plaintift, ee!
8 8 It was further stipulated and agreed by and
3 vs. 9 ‘between counsel for the respective parties that the
8 ace . ead
FELDER & COMPANY, LLC, d/b/a STILLWATER FISH HOUSE, 10 deposition be taken at the time and piace set out on
10 —_ ti the caption and pursvant to the Montana Ruies i!
4 Defendant, 12 of Civil Procedure.
2 13 It was further stipulated and agreed by and
13 14 between counsel for the respective parties and the
a DEPOSITION 15 witness that the reading and signing of the deposition
46 SKYLAR DIXON i6 would be expressly reserved.
17 {Yaken on Behalf of the Defendant) iv
18 iB
19 Taken at Bliven Law Firm, PC 49
278 Fourth Avenue, E.N.
20 Kalispell, Montana 20
Tuesday, October 30, 2028 - 10:04 am. 24
1
2 22
23 23
24 24
Reported by Jolene Asa, RPR, and Notary Public
25 —_for the State of Montana, Flathead County 25
2 4 |
; APPEARANCES 1 EXAMINATION INDEX
| 3 APPEARING ON BEHALF OF THE PLAINTIFF: 2 EXAMINATION PAGE
4 Michael Bliven, Esq. 3 BY MR. COCKRELL 5
Bilven Law Firm, PC 4 |
y OS 276 Fourth Avenue, EN. .
Kalispell; Montana 59901 5 EXHIBIT INDEX {
6 — ratke@blivenlawfirm.com 6 EXHIBIT DESCRIPTION PAGE
7 7 NONE
APPEARING ON BEHALF OF THE DEFENDANT: g
8
Dale R. Cockrell, Esq. 9
9 Moore, Cockrell, Goleoechea & Johnson, PC 10
145 Commons Loop, Suite 200 t1
10 P.0, Box 7370 12
Kalispell, Montana 59904-0370
i dcockreli@mcgalaw.com 13
12 14
2 ALSO PRESENTE: 45
None 16
14 17
18
16. . 18
7 19
8 20
19 : i
20 21 |
zi 22
22 23
23 94
24

 

 

 

 

 

ASA & GILMAN REPORTING, INC.

406.752.5751 - asngilman@centurytel.met

 

 

 
 

DEPOSITION OF SIKVILAR DIXON

 

 

 

 

 

 

 

 

 

 

 

ASA & GILMAN REPORTING, INC.

5 7 I
i SKYLAR DIXON, 1 BY MR. COCKRELL:
2 being first dilly sworn to tell the truth, the whole 2 Q. Thankyou.
4 truth and nothing but the truth, testified as follows: a AL Uh-hohy
4 4 Q. Jcan just kind of tell you what I want to
5 EXAMINATION 5 visita little bit about, Sirylar.
& BY MR. COGKRELL: 5 Do you mind if] call you Skylar?
7 Q Would you state your full name, please? 7 A. Yeah. Idon't inind at all,
6 A, Skylar Dixon. 8 Q, I'm going to visit with you a little bit
9. What's your address? 9 about your work out at the Stillwater Fish House and
10 A. 200 Schwegel Spur Road, Whitefish, Montana, 40 what you've been doing since then and about the
ii Q.) Mr. Bliven probably told you, but the rules 11 accident, what lind of treatment, medical treatment
12 fora deposition are pretty easy, If lask a question 12 you're having, that sort of thing, Okay?
13 you don't understand, just tell me, and Pll try to 13, A. Okay.
14 straighten it out. All right? 14 Q. ‘I know you went to work out there when you
15 «6A. Olkay. 15 were, what, 15 years old at the time?
16 «© Q =You have to answer-out loud with "Yes," 16 «6A, Yes.
17 “No, whatever the appropriate response Is, 17) Qs And how long had you worked there before the
18 Allright? 18 accident?
19 A. «Uh-huk, 19 A. ‘I worked there for about three months, }
20. «Ifyou happen to say "Uh-huh" or "Hub-wh;" 20 believe,
21 either Mr, Bliven or I might say, Is thata "Yes" ora 2100 Q. «So you'd just started that summer?
22 "No"? That's just so the court reporter can get it 220A, Yes;
23 down because she's writing down everything that we 230 «©. How did you get the job?
24 say. 24 A sTcan't-- Jet's see. The fast [ recall, it i
250 A. Okay. 25 was-- they were just opening, arid f gave them a call,
é a |
i QQ. Allright? 1 and they were going te schedule an interview, and I
2 A. Yeah. 2 gota call from Jake, who was, like, their assistant
3 Q. Ifyou need a break at any time, you just 3 iiamager at the time, ll think, or -- twas one of the
| 4 tell me, and we'll take a break. 4 chefs as weil. He said! could come in,
5 A, Allrigint. 5 We came in, and he hired me, just put me in
| 6 Q. Allright? 6 the system, aad from thei on,
| 7 Ay Thankkyou. 7 Q. And where is your home from the restaurant?
8 Q. Mr. Bliven is free to object to any 8 A. About eight slles,
9 question, but unless he tells you not to answer, you 9  Q. Eight miles on out 93 going away from
10 still have to go ahead and answer the question, Then 10 Whitefish?
| 41 ifneed be, the judge will rule‘on the objection later 140 OAL Yes.
} 42 on, 12 Q, +And then do you Imow where Noah Gillund's
| 13° AL Okay, 13 home is from the restaurant?
14 Q. Allright. Are you on any kind of 14 A. He lives at the Stillwater dump. II puess
15 medications today that would affect your ability to 15 [t's the Whitefish dunip new or something, It's a
16 testify? 16 public oné. Keused to just be -- it's, like, fust
17 A. No. 17 before Stillwater, He's probably about ten miles,
48 Q. What kind of medications are you currently 38 Q, “On out 93 further away fron Whitefish?
19 an? i9 A. Ves,
200 A. en on an antidepréssant, 20 Q. Past where you live?
21 Q. Do you know what kind? 21 AL Ves,
22 A. Zoloft and Wellbutrin. #2 Q.-“~Did you happen to visit with anybody besides
23° Q. Who prescribes that for you? 43 Jake, who was maybe assistant manager or chef, when
24 OAL Dr, Mini. 24 you got hired?
25 MR. BLIVEN: M-U-I-R, Muir, 25 A, Visit with anyone else when I gathived that

 

406.752.5751 ~ asagilman@ecenturytel.net

Tod

“TS

dl

ad

4

‘2

—y

ad)

 

 

 

 
 

 

 

DEPOSITION OF SICVILAR DIXON

 

ii

 

 

 

 

 

sumer, like around June. That's when we all started.

 

 

5
1 day? 1 Q. And that day of the accident, which I've pot
2 @Q. Yeah, when you got hired that day, 2 the record here showing is August 30th, do you
3A. A visited with -- met Jessie, I met 3 remember what you did that day before you wentta
+ pretty much all the chefs, and then 1 met the 4 work?
5 dishwasher who Was training me, His name was Kyle, 5 A. woke up about twelve p.m. and pot ready
6 Kyle itrogh, and that's all i believe f ean remember, 6 for work. That was about it.
7 Q Did anybody discuss what-your hours might 7 Q Was that kind of your typital schedule in
8 be, or did you ask what your hours would be? 8 the summer, to sleep until eleven or twelve orsa?
9 A. Twas told that from four until close. 9  #. Yeah,
10. -Doyou remember who told you that? 10° ©. AN Fight. Nothing different that ay?
11 A, Jake, NA Ne
120 Q (Did Noah go to work with you that summer as 12 Q. «Allright. And do you knew what Noah did
13 well? 13 before he went to work that day?
if A. Yeah. 1 told Jessie -- stace there was only 4 A. No, ido not know,
15 meand Kyleas dishwashers, I said {had a couple ef SQ. While you wereat work, itwas just king of
16 friends who would like to work for the summer, and | 16 the regular schedule washing dishes?
17 referred them, and they Bot -- applied and accepted, 17 A. Uh-huh,
‘18 Q. Who else besides Noah? 18 «Qs Isthata "Yes"?
19° A. That got hired? 19 A, Yes,
200° =. Yeah, 200 «©. You're doing great, by the way.
210 A. Parker Hill, 21 Did you take any breaks or anything?
4200 ©. «Parker? 22 A. We took a break whenever we were allowed tp,
230° A. Yeah. P-A-R-K-E-R, 43 like if it wasn't busy or if one of the dishwashers
24 Q. And does Parker live in Whitefish? 24 could handle it. So you'd go on, like, a five- or
25 A. Helivesin Olney, 25 ten-minute brea,
10 22
1 Q -~Did you go to school in Whitefish? 1 =Doyou remember how many breaks you got that
2 A Yes, 2 day?
3 Q. Anddid Parker £0 to school -- 3 A. «One or two.
4 A. Uh-huh, 4 Q. Did you ask for any ‘more breaks --
5 Q, -+in Whitefish? 5 AL Ne.
6 AL ¥es, 6 Q. -- other than the one or two?
7 9 And how old was Parker? Y A. Ne,
Bo A. 45. 8 0. Did you tell anybody that you were tired or
9  Q. Did youask any questions of Jake when he 9 extra tired that day?
10 told you that your worl hours would be fram about 1006 OAL ONO,
42 four o'clock to close, whether that was okay or HQ. Did you have any complaints to anybody about
12 whether that would be every day, anything about your 12 your work hours that day, like there were too many
13 schedule? 13 hours or you wanted to be off earlier that day?
4 AL So fer about the schedulewise, I didin'e i¢ A. No, not that day.
15 really get too much information, He lind of just said 15 Q. ‘Had there been other days where you had
16 Twas hived, and he gave me the apron, and j Iting af 16 asked ta be off earlier that you can remember?
17 just started doing dishwashing, WA. diried asking Jake if'we could petofa
18 QQ, Like, that day? 18 little earlier, or I could, and he said that we can't
i9 A, Yeah, that day, the exact day he said te 19 do that, that we have te work until clese because he
20 come in. He told me it was four to close, and I 20 doesn't have anyone else to cover it,
21 dida's know when close was, and we got off; like, ai Q. De you remember when you did that if it
22 pretty late that day, and J kind of just went with it, 22 wasn't the day of the work (sic)? | lmow you said it
3 = ..-« Do youknow when Nosh started? 23 wasn't that day, but do you remember when you had that
44 A. Let'ssee, Probably the beginning of 24 disctission with Jake?
25 25 A. Probably about two months into it, about in

 

 

 

 

ASA & GILMAN REPORTING, INC,

406.752.5751 - asagiiman@centurytel.met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

DEPOSITION OF SICVLAR DIXON

 

 

 

LS

 

 

 

| 13
1 Sualy. 1 almost like -- I don’t lmew.
2 Q. Did you ever bring that up with Jessie, that 2 Q. Were you planning on working there after
3 you-- 3 school started?
4 A. Ne. 4 A. Iguess that's what it pretty mach went to.
| 5 Q. ~ would like to be off earlier? 5 Because it was only for the weekends, and we're, like,
6 A, Ne. & Okay, you knew. After --1 think on Saturdays we'd
7  Q Do you know whether Jake was still working 7 work and Sundays.
& there when you had the accident -- 8 Q. Thatwas your schedule?
9 4A. Yes, 9 6A. OVeah,
10°) «6. + with Noah? He was? 10, «QQ. Saturdays and Sundays?
11 A. Uh-huh. it A. No. This was going to be when school
12 Q. Did yowask Jake to discuss that with 12 started,
13 Jessie, that you'd like to get off earlier? 18. Okay.
1 14 A. No. didn't really know atthe time. § 14 A. My schedule was -- the last I can recall,
| 25 was 15.and was kind of sity to ask a lot. 15 was four days a week, three to four days a week.
| 46 Q. Okay. Do you remember whether it was just 16 = Q. And when you were poing to wark Saturdays
} 617 that one day that you wanited to zet off earlier, er 17 and Sundays after school started, did you have that
18 was it you wanted te just-change.your schedule 18 discussion with jake or Jessie?
18 entirely? 129 OA, Jessie,
20 A. Twanited tospeak up about that, J was 20 =©Q. With Jessie then?
21 tailing about it at home with my parents, and I was 21 A. Yeah. Uh-huh,
e2 justios shy to ask. It was-- it's almost like, #2  Q. Doyou remember when you talked with Jessie
23 since ] was 15,1 didn't really know what to do. | 23 about whatyour schedule would be after school
Z¢ was viervous, | puess, It was my first job, and } 24 started?
45 didn't ~ like, it was already hard to asi to take 25 A, Wt was lind of, like, a quick discussion. J
14 16
| 4 July 4 off, like july 4th, but -- you kmow, i couldn't i think we were-all ont at the same time on a break, and
2 do that unless || had someone to cover me. Sol had to 2 the brought up if we were going to stay for school, and
3 ask Neah, and he said he would. 3 I didn't really know what to say. I said, You know
4 Q, And Noah covered you on july 4th? + what? I guess we could, How would we -- would we
5 Ai Yes. 5 workafter school? I told him Fridays maybe. So we
é 9, Soi’malitde bit confused. When you said & pretty much -- I said I could only work Saturdays,
7 that you wanted to take off earlier, was it that yon 7 Sundays.
8 wanted to change your schedule so that you wouldn't be 8 Q. Were you still figuring on working the same
9 there as late, or was itjusta particular day or 9 kind of hours, fike from four o'clock, roughly, in the
10 something that you wanted to be off? 10 afternoon =
11 A, Exaainly wanted to change my schedule to get li AL Ee would be fowr to close, yeah,
12 ofa little earlier, 1zZ 6 -- to close?
13 6, «Do you know what time you wanted to get off? 1300 OA. Veal,
14 A, Like, around eleven or ten, i4 Q. Do you know whether Noah was going to
15 Q, When you talked about that to your folks, 15 continue working afterschool started?
16 did they give you any suggestions about vistting with 16 «=A. Veal, he was,
17 jessie about changing your schedule or anything? 17 Q, Did you ever feel fie you'were too tired to
1800 OAL A didn't tell hem: foo much. This was 18 he there working before the accident?
19 towardis, Hike, down in August when I was telling them, 19 Act. Veslfeleenreniely aired”
20 don't really want te -- I wanted £o put in my two 200 «0. ‘But did you mention that to anybody at work,
21 weeks towards the end of August, but I didn’t really 21 fike acoworker? ] know you said you didn't talk
22 want to spealr.up, ] guess, and ll was nervous te ask, 22 about it with jake or Jessie, but did you tell any of
23 because, you know, everyene-there seemed so nice. 23 your coworkers that you were really ited?
24 It's just, like, as a kid, Don't want to — it's 24 A, “Yeah, I told Sully, He was one of the sous
25° justhard to explain. II was just nervauis to ask, 25 chefs there, He's the closest one to the dishwashers.

 

 

 

 

ASA & GILMAN REPORTING, INC,

 

 

 

406.752.5751 - asapiiman@century telnet

-f “? “3 TI I a - oS i

“Ft

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

DEPOSITION OF SKYLAR DIXON

 

 

 

 

 

 

 

 

   

17 19
1 told him, and I was letting Neah know that I was iQ. When you mentioned that you were tired to
2 pretty tired. it's hard to get to them because Jessie 2 Sully or Jake, how were you getting te work those i
3 is out on the floor and we're all in the back of the 3 days?
4 Kitchen and he only comes back once ina while to pet + A. My mother would drive me In at four, and
5 orders, I guess, 5 then she would usually pick me up,
& 9. Jessie comes baci otice ina while to get 6 QQ. Howoften did you ride either te work or
? orders? 7 from work with Noah?
8 A. Yeah, 8 A. froad with Noah about, | think, a total of
9 Q Sully, do you know what his last name is? 9 three times, He was one of my best friends at the
0 OA. No. 40 time.
M% ~=Q. Doyou how to spell his first name? Jt QQ. Sodidyou start riding with Noah there in
120 AL Sully. S-U-L-IL-Y js hrobably the best j 2 late August before the accident?
43 could tell you, 13° A. Brade with him once in June and then, I
Ww 9 That's all right. rll figure it out here. 14 think, twice in August. Those were Himes that mp mor
a5 Do you remember when. you had the discussion 15 wasn't able te pick me up. Either it was sometimes
16 with Sully telling him that you were tired? 16 itwas so late that I'd call and she wouldir't answer,
A. In August, around mid-Aupust. i? sol'dride home with Noah.
48 -Q. «Did he give you any kind of suggestions 18 = Q. Do you remember-that day of the accident
49 about, Bring that up with Jake or Jessie? 19 whether you tried to call your meni to come give you a
20 A. Ne. He said, Have a Red Bull, 20 ride?
21. -He said what? 21 A. Actually, !talked to her about Boing home
42 6A, Havea Red Bull. 22 with Noah because I was -+ it was about close --
23° «©. «Have a Red Bull? 23 really, really clase to one.a,m. when I called her,
24 A. Yeah. 24 and she was -- she didn't pick dp, Icalled her
25 Q. Didyou have any discussions with anyone 25 again, and she picked up, and I could tell she was
18 20
4 else besides Sully about being tired? 1 tired, and J was, like, you know, I'll just ride home
# A. I brought it up with Jake one time thacl 2 with Neal. You don't have to pick me up, She
3 was getting tired, and he said he couldn't really do 3 insisted she would, and E pretty much said, No.
4 nothing, Ne said, The hours are how itis. I ean't 4 That's okay, Noah can drive me home. We're fine, and
5 champe it, and them f started Working as a prep cook 5 she went back to bed,
6 in the mornings frem, Hike, nine to four or five. 6 Q Allright. Did you call her from your cel!
7 QQ You did? 7 phone or froma phone there at the restaurant? Do you
8 A Yeah, I started doing prep, yeah, 8 remember?
9  Q, When did you start doing that? 9 A. Phone at the restaurant.
10 A, Late July. 10 Q After you clocked out -- the sheet t have
t1 = Qs And on those days that you prep cooked, you 41 shows that you clocked out at twelve-fifty aan.
12 didn't also act as a dishwasher, though? You just 1200 A. Wh-liwh,
13 prep cooked those days? 48° «Q. Do you remember exactly how long itwas
i4 A el prep cook and then dish wash at the end, 44 before you called: your mom to'see ifshe could come
is 0. Did you always clock in and out every day 15 give you a ride?
16 that you worked? 16 A. Tealled her exactly right after | clocked
17 A, Yeah, If forgot, Jessie would manually 17 ant,
18 acid it in, 18. Sowithina minite pr two?
39. - Do you know on the day of this accident -- 190 A. Uhl.
20 doyou remember whether you actually clocked in that; 20 «© Isthata "Yes"?
21 day or somebody put your time in for you? 4206 AL Yes. Sorry.
22 A.D elocked im. #2. No. You're.all right.
23 Q The same for clocking out? Do you remember 23 Had you already discussed with Noah at that
24 if you were the one who clocked out? 24 point getting a ride with him?
45° AL Yes, 25 AL Ves,

 

 

ASA & GILMAN REPORTING, INC,

406.752.5751 - asapilman@ecenturytel.net

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

DEPOSITION OF SKYVILAR DIXON

 

 

 

 

 

 

 

 

 

 

 

22 2a
1 = Q. Well, letrne back up. Before you called i in the car?
2 your mom, had you talked with Noah about gettinga 2 #. Picked them up and put our ceat on, the same
3 ride with bim -- 3 clothes we wore.
4+ A, Yes, 4 Q know the time sheet we have shows that
§ QQ. --ordid you-- 5 Noah clocks outat about two minutes after you at
6 A. Yeah. We -- you know, we were dishwashing 6 twelve fifty-two a.m.
? fora while, and se we'd talked. I was saying, Why 7 A Yes.:
@ don't [just ride home. So he offered, and I said, B Q. Does thatsound about right?
9 yeah, 9 A. Ub-hulh.
28 Q. So when you called your mom, was itmore to 400 Q. Then how Jong did it take you and Noah,
11 tell herthat you were catching a ride with Noah? 11 then, after you visited with Dan there for a second,
12) 6A. i'd say-- well, since Iwas 15, I was, 22 to grab your clothes --
13 file -- [just-- I made my, like, own decision. i 13 MR. BLIVEN; I'm going to object. He didi't
14 was, like, All right, Noah, I'm poisig to just call my i¢ say “Fora second.”
15 mom and let her know, and I said, Hey, Mom, I'm gaing 15 BY-MR. COCKRELL:
16 toride home with Noah. Like, you don't need to go, 16 = Q. Youdidn'tsay "Fora second.” How long --
i7 it took me two calls to -- two times to call a7 ME. BLIVEN: He didn't réally discuss it,
18 her, and she was tired, | was, like, Mom, just goto 16 BY MR.COCKRELL:
19 bed, and I'l ride home with Neah. He's.a good 12 Q. ~Howlongdid you visit--
20 driver. Yeak. 20006 6A. We visited with Dan for about ten minutes.
21 Q. Allright. After you talked with your mom, 21 Q.) What did you talk about with Dan for
22 how long did it take you and Noph, then, to get out to 22 ten minutes?
23 your-car ~~ or, ta Noah's car? Excuse me. 2300 A. We talked about how school was a concern and
24 A. We went out. We double checked the kitchen. 24 how our schedule is hecanse he didn't know our
25 Igot our clothes out of thé lockers, and we talixed te 25 schedule at the time, and as far-as | can remember, he
22 24
1 the assistant manager that night. 1 think his name 1 was telling us, like -- because we wanted to get to
2 was Dan. It's hard te remeniber his name. He was — 2 know him more since ke was new there, | think he was
3 he'd just started, like, two weeks before the wreck, 3 just telling-us about where he grew up, | guess, It's
4 and so we didn't really pet to know him that much. So 4 hard te remember.
5 he was -- instead of Jessie staying at night, he would 5 Q, Doyou remember where he said he prew up?
6 start staying at night sometimes, so he was the one 6 &. Ne.
7 who manaped that night. 7  @, Anybody there while -- was itboth you and
8 Q, Do you remember whether Jessie was there 8 Noah talking with Dan?
9 that night? ® A, Yeah. We sat out on the benches while he
is «6 AY Yeah. He was. He left about when the chefs 10 jhadl a cigarette,
12 lege 12 Q. Anybody there besides just the three of yau?
12 = Q, «Do you remember about what time the chefs 120 A. No. Just me, Noah and Dan,?'m foing to
13 leave? 13° call him, F can't remember his exackname.
14 4. Ten to- tén to eleven, aronnd there, 4 Q. That's fine: ‘That's olay.
15 hhecause i think the kitchen closes at ten, and then 15 A, Okay.
16 they, like, pack up a little bit of stuff, and we 16 «© «Softer you and Noah spoke with Dan, had
17) clean the rest. ' 47 you already grabbed your clothes, or did you have to
18, After'you grabbed your clotties out of -- did 18 go bach in to grab your clothes?
19 you have them ina lacker-- 19 A. We grabbed our clothes, avid them Dan locked
200 f&. Yeah. 20 up and shut the lighis off and all that.
24 Q@. -- or where did you have them? Zi QQ. Letme try again. My question wasn't very
22 6A. We had a locker in the far back where the 22 pood,
28 walk-in is, 23. “Yon and Noah and Dan are sitting on a bench
24 = Q._- Did you change into different.clothes, or 24 talleing?
25 did you just pick them up to grab them and throw them 2 OAL Ves,

 

 

 

 

 

 

ASA & GILMAN REPORTING, INC,

406.752.5751 - asagilman@centurytel.net

“3

““3

oe

—l

~TB

od

3 a

7

—_2

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

DEPOSITION OF SKYLAR DIXON

 

 

 

 

 

 

 

 

 

 

  

 

 

25 a9
ft Q. Did you already have your clothes, or did 1 what were you doing?
2 you have to go back in the restaurant to grab your 2 A. Wewere having a chat, We didn't have the |
3 clothes? 3 radio on.
4 A. Wehad our clothes, 4 THE REPORTER: I'm sorry?
5 Q Allright. Did you then just go, after that 5 BY MR. COCKRELL:
& conversation, then, straight to Noah's car, or did you 6 Q, Did nothave the radio --
7 do.something else in between? 7 A. No, we did not have the raiio on.
8 A. Wewentto Noah's car. B = @. You were just having a chat?
9  Q. So what time do you think you and Noah left? 9 A. Yeah.
ig A. ~Arownil one, one-ob-five, one-ten, 4000 «©. Were you both awalce?
11 Q Okay, And did you guys then just exit right ii A. Yeah. Just before the wreck, we -- there i
12 out of the restaurant parking lot and head away from 12 was, like, three minutes ef silence just before. We
13° Whitefish on 93 towards your house? 13 kind of were just -- didn't have nothing else to tat
i¢ =A. Yes, sip. 14 about or something. I was looking out the window. So
15 Q._ Did you step anyplace in between the 15 that's all. The last thing J remember is looting
16 restaurant and where the accident happened? 16 forward and the Béaver Lake Road sign, and then the
iv 6A. ONG, i? carrolled,
18 =Q Did you take any turnoffs on different roads 16 «6g. Doyoulmow--
4 oor anything? 19 A. It happened so fast, so I can't remember
20 COA, Ne. 40 exact details of where exactly we were, ‘That's ail I
241 Q. Doyou remember where the accident was? You 21 camremember. Then my mom says that we were over
22 know, there's a road, Beaver Lake, that comes in — 22 hhere, I'm, like, But] remember the sign, So {don't
23. «=A, Beaver Lake Road. Yeah. 23° know. hew far the car traveled from there.
24 Q. Was your accident right there, just about 240. “Okay, Do you remember whether Noah was
25 the intersection of Beaver Lake Road and 93, or was it 25 speeding or how fast he was driving?
26 28
1 past the Beaver Lake -- 1 6A. He-was going around 45 around the curves and
2 A. \twas past Beaver Lake Road alittle bit. 2 50 on long siretches, ,
3 From what i remember, there's a sign just before 3 Q. De you know what caused him to po off the
4 Beaver Lake, and i remember seeing that before we 4 road?
5 wrecked, and our cay ended wp on the left side of the 5 A. No. Just we --d don't kuow. itwasn't
6 road past Beaver Lake Read. 6 really -- I figured he -- the three minutes of net
7 Q. Thehighway patrol report shows that Noah 7 talking, I think he might have just gotten a little
3 went off the right-hand side of the road, then hita 8 bitsleepy since there was no talking and it wasa
9 sign, came back.on the highway, rolled over, and then 9 long stretch. That's ali? could think of since --
10 you guys end up on the left-hand side? 10 that's about it, ail 1 can remember,
ti oA. Yes, li Q,- Did Noah act tired before you guys left the
i Q. Do you remember whether the road Was curvy 12 restaurant, like he was sleepy? Was he yawning or
43° right there where Noah went off the road? 13 anything?
144 OA. Deam‘tremember, 14
15 Q._Do you remember approximately how far past 15 stre ;
16 the Beaver Lake/Highway 93 intersection the accident Geni i
17 was? 17), How long would it be typically from the
48° A. The last! remember -- if you've been out 18 restaurant to your house? How longa drive is that?
19 there, you lmow the Beaver Lake -- the little fishing 19° A. “Brom the restaurant to my house?
20 sign right there just before Beaver Lake Road? 20 Q, Toyour house, yes,
21 Q. Yes. 21 A. «Right to tem mintites,
22 =A. That's the last sign f remember, and then 22 6©Q. And from the restanrant out to where you
23 the lights of the cay pretty much went out. Yeah, 23 guys had the accident, about how long is that?
24 Q. When you and Noah were driving out there, 24 A, About five and a half minutes.
25 ‘were you Buys listening to the radio, visiting, or 25, Have you driven itand timed it since the

 

 

 

ASA & GILMAN REPORTING, INC,

406.752.5751 - asagilman@centurytel met

 

 

 

 

 

 

 

 

 
 

DEPOSITION OF SKYLAR DIXON

 

31

 

 

 

 

 

 

 

 

| 29
1 accident? iA. Yes. Right,
2 A. -¥es, sir, 2 Q@. Allright Do you remember, Skylar,
3, When did you do that, Skylar? 3 whether -- when the accident happened, were you still
4° A. Two weeks ago or about a week ago. lt was 4 looking out the window, or had you turned to lovk back
| 5 around there, 5 down the road?
i 6 Q. Was that just so that you'd have an idea so 6 A. Ewasstill looking out the window. The |
7 that when you got ready to talic to me you'd now about ?  Jast time -- the reason why I looked forward is
& how long it was? 8 because he -- ¥ could hear the gravel, and then]
5 A. Yeah. We wanted temake sure it was, 9 looked forward, aud there was the sign, and then from
10 Hike -- well, my mom pulled over, and she asked me to 18 there we screamed, and the car rolled, |
11 time it. So we timed it, and it took about five and a 11 G. Anything else you can remember about what
12 half minutes, 12 yout and Noah did from the time that you guys clocked
13°. Sodid you guys -- to do that timing, did 13 outto the time you gotin the car besides visiting
14 you just back up into the parking lot -- 4 with Dan for roughly ten minutes or so, getting your
15 #4. Uh-huh, 45 clothes? Did you do anything else at all?
16 =Q. atthe restaurant -- 16 «A. Like I said before, we double checked the
17 A. We puiled in, and then we just puiled out. 17 kitchen as we were walking and went outside and
18 6, Okay. So you back up in the parking Jot, 18 stretched, That's alli canremember, And talked to
49 pull out-and then just go the regular speed limit -- Dan,
20 A. Yes, 20° Q. I think you said you visited with Noah or
2100 «Qs out there to the accident site? 21 rode.with Noah maybe three times total?
i} 22 4. (Witness nodded heat.) 22 A. Hmm? |
23° Q. And did you and Noah drink anything, any 230 © Q. ) -You had -rede with Noah roughly --
24 alcoho} before -- 24 A, Ves,
25 A. Ne, sir 25 Q. ~three times total? Do you remember fl
30 32
1 Q,) ‘Did you drink any alcoho! -- 1 whether he had any problems driving on those other two
Zz MR. BLIVEN; Let him finish the question. 2 times?
3 BY MR. COCKRELL: 3 A. No. Notataill.
4  Q, Letme break it up here, Drink any alcohol 4  @. And this time when he was driving, was he
5 while you were working that night at the restaurant? 5 going off onto the shoulder or anything, or just this
6 A. Ne, six. 6 one instance when you guys had the accident?
7 Q, And then after you and Noah got in his car 7 A. He was going off, like, kind of - I had to
8 to head home, did you drink any alcohol? & say, Hey, Neah, watch outa little bit. On Spencer
9 A. No. 9 Lake Road, on the long stretch down, he -- on the turn
10 Q. Did you guys smoke any pot or anything? 10 he was kind of going inte the gravel a little bit, and
il A. Neo. li Isaid, Hey, scoot over a little bit. You know, like,
12 Q, - Do you know whether Noah had been smoking 12 you would say in the car, like, Hey, you know, like my
13° any pot? 13 mom dees once ina while, So yeah.
14 6A. 1 de net know. 144 «Q.)«-Do you drive now?
ib Q. When you guys worked at the restaurant is =A. Yes, sir.
16 there, were -you and Noah kind of in the same work 16 QQ. ; Did-you get - when did you get your
? area? 47° driver's license?
18 OA, Ue Inul. 18 «=A, Ayear apo this December.
19 = Q. «So you would have been able to see if he was 19 Q. Doyou remember whether you were alert
20 exiting -- when you took breaks, did you puys take 20 enough to make any conversations with the highway
21 them at the same time or different times? 21 patrol or the people who showed up at the accident
22 «6A, We took them about five minutes each, so I'd 22 site before you got put in the ambulance?
23 go ont and he'd go out. 230 AL IT didta't get to talk to any of them, The
24 Q. Because somebody. had to be back there? It 24 only people I was talking te was the fady who came to
25 was just you two that were the dishwashers? 25 help and the ambulance men that were trying to pull

 

 

ASA & GILMAN REPORTING, INC.

406.752.5751 ~ asapilman@centurytel.met

.3 33 TR 7

“TS “Eo OE OTT

Lol

“—

al)

 

 

 

 

 

 

 

 

 
   

DEPOSITION OF SKYLAR DIXON

 

 

 

 

 

 

33 “35
1 the door off, They were just telling me to stay awake 1 tao much stress on in,
2 because | was pretty tired, I guess, like, trying to 2 And get sores, aid if you get sores, they
3 sleep, but they wanted to keep me awake. 3 just keep breaking and opening, and they can pet
# Q. Doyou remember whether you banged your head 4 infected. So you've got to stop wearing the leg, and
5 around in the car? 5 ithurts. it's pretty awkward, and it hurts a lot
6 A. No, My head and my left arm were completely 6 when you're walking on it when there's sores.
7 untouched, 7 Thad to tell the manager there or the --

8 -Q. ‘And then ] know from some of the documents 8 what was his mame? [ can'tremember his name, but 1

? that Mr. Bliven gave me that you hada couple of jobs, 9 know the owner, Mack. 1 just -- they lind of just
10 one.at Pin and Cue and then another at Shopko, 10 didn't really contact me after that. told him 1 had
Ti A. Ves. ii totakea break and stop. I pretty much -- yeah. Se
12 Q. How long did you -- which one did you have 12 {just kind of quit, I guess,

13 first, Pin and Cue or Shoplo? 13° © Q. Then wheni did you go to work at Shopko?
14 A. Pinand Cue, ‘34 A. IT worked at Shopko October 3rd -- about
15 Q. How long did you worl there? iS October ist or around Octaber - in October, that
160 OA. Two weeks, 146 month. F worked there, and then] had to quit in, J
47 -Q. ~Do you remember what two weeks you.worked at 17 think, about the beginning af January, towards the
48 Pin and Cue? 18 end,
19 A, Ofthe --like, what month? 19 Q. So you worked there a couple of months?
20 Yeah, What year? I mean, how long after 22 A. ~Ub-huh.
21 this accident? ai Q. Two or three months?
22 A, 2646 or--Ittink it was 2027; Ves, Jt 22 A, Uh-huh.
23 was 2017. Ne. I'm sorry. 2016. 23° Q. Do youremember whether that was also in
24°. Okay. 24 2016, or was that later?
25 A. It'sonmy taxes, J believe it was 2046. i 25° «AL That was in 2017,

34 36

i worked there in July or June, between those. | worked i Q. 20177

2 there for about two weeks and had to stop because of 2 A Yes.

3 my leg. 3 Q. And did you tell me Pin and Cue was 2017

4 Q And then you said you had to stop because of 4 alse?

5 your teg? 5 A. Pinand Cue was 2016. Iremember wating a

6 A. Yes, 6 year after.

7 9, Okay. I didn't hear you. 7  Q. Okay. Have you had any other jobs besides

8 What were you doing? When you worked at Pin 8 the one at Pin and Cue and then at Shopko?

% and Cue, what was your job? 9 A, Ttried working at a fireworks stand just te
10 A. Twas the bowling alley attendamt. would 10 make a few bucks, and that went all right. Itwas
11 stand up at the front and, you imow, assign people to V1 pretty hot. there, and there's mo sitting at all, Sol
12 bowling alleys, Ifa ball got stuck, would goto 12 hhadl to stand on my leg for a good aight, seven and a
33 the back, get the ball wastuck, and ifa machine 13 half hours, because you get one break, 30-minute
14 breaks down, you'd have te kind of repair it, sort of 14 breali, | beHeve,

15 @) Were you in a wheelchair then, when you a5 Q. Were you doing that at one of those

46 worked at Pin aiid Cue? 16 fireworks stands around Whitefish? ;

a7) OAL Now 17 A, Just the one just outside of Whitefish.
48 Q. Did you have your prosthetic? 18 it's the one that -- the Black Widow ome,

19 A, had my prosthetic leg, 19 Qs The one just past Highway 40?

20 Q, Why did you quit? 20 A. Yes.

21 A. So my prosthetic lep, 1 was working on it 21 Q. And any other jobs besides those three?
#2 too hard, it wasn’t really too much ofa sit job, and 22 AL Ne.

23 I'd just got out of therapy with it for the summer, } 23° Q. And do you remember when you did the
24 was -- they allowed me to talke the summer off, enjoy 24° fireworks stand job?

45 it, and i wasn't too ready to have a job, and ] put 25 A, Tcan'tremember what year. My best would

 

 

 

ASA & GILMAN REPORTING, INC.

406.752. 575] - asagihman@centurytel.met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF SKYLAR DIXON rs
, 37 39
1 say 2025 or-- no, because Ididn’t have my leg then, 1 on the leg, iz
2 2016: 2 They take it off, and they pretty much puta i
3 Q. Sa did you do the fireworks stand job before 3 plastic, like, meld around it, and they ship that over
4 Shopko? + toa company that makes the prosthetic, and they get a
5 AL Yes, 5 the whole case aver, and it comes back in. i:
6 Q. Whatdid you do while you worked at Shopke? 6 Q. Andthen once it came back in -- you said it
7 A. was just a cashier there up at the fromt. 7 took abouta month for them to get it back -- do they 3
§ Q. And when you worked there, were you using § then fititand make sure it fits okay? i
9 your prosthetic leg, or were you in a wheelchair? 9 A. The month before I got it back, that was
10 A. Wheelchair, 10 in that was this year. I've had --
4100 6Q, «And what caused you to leave that joh? 11 Q. Let me just kind of walt through the |
12 A. Fwanted to get back oin my leg so -- and to 12 sequence there. I just-want to kind of go thraugh it.
13 do physical therapy I needed to do «» at least have a hi You first think you got your prosthetic leg
14 whole week open. So I told thein -- asked them --] i4 inthe Spring dr early summer of 20157 i!
15 put my two weelis in, did ny two weeks and went to is A. Uh-huh, ‘
16 physical therapy to get back on my leg because I had 1600 «Q. Isthata "Yes"?
47 my leg fitted for me in about December or January, and 17 AL Yes, Sorry. Fi
28 ittook abouta month for them to get the leg bact:, 18 QQ. That's all right. : i
19 and dering that time, I gained, like, ten pounds, and 19 And did Northern Care fit you for-the leg at
20 that ten poundsimadea huge difference, I couldn't 20 that point in time? =
21 geton the leg. 21 oA. Ves. |
22 T got on at Shopko, and I bad pants on, and #2 Q, Have you had any kind of weight gain at that
23 Isat down, and yeah. It's ~it didn’t réally work 23° point?
24 oui. T hati personal issues with customers, 24 OAL Ves, :
250 @ Let me ltind of walk through the sequence 25 @ And did you discuss your weight pain with
a
38 40 t
1 here, The accident isin August, August 34, 2014. 1 Northern Care?
2 A. Uh-huh, 2 A, Yes, fm
3 Q. And] know you were in the hospital for a 3. Did they make any changes to your prosthetic i
4 couple of months, 4 asa result?
5 AL Yes, 5 AL No. They - in 2045 F wasn't gaining too pe
6 Q Boyouremember when you first pot fit for 6 much weight. | was just ata nice, solid 200, 220, ‘
7 the prosthetic leg? 7 and I bad my leg. 1 got on that, and I went to an
BAL I petite for it probably in 2015, early 8 amputation -- amputee camp, That was whan E first had Fl
3 2015. 9 it, i
10. Like, in the spring sometinie? 1 Since then, the leg was --a lot of problems
it A. About spring, and} got my leg in the summer 11 with itoffand on, Itwould Get too sore, Gaining =
12 of 2015. 12 weight from just depression and no lack of motivation, y
13° Q. And did you get fit for your leg with the -. 43 we had to -- 1 couldn't wear the leg for a lietle bit vf
14 =A. Northern Care Prosthetics here in Halispell, 14 and --
15. Okay, And atthe time they fit you with the 1 6, ~ When did you 80 to the amputee camp, and ry
16 jeg, do they-kind of go over how to-nse your leg, how 16 where was it? ‘
417 to take it on and off, that sort of thing? 17 A. In Ohi. Fwent there 2035, the same year,
18 A, Yes. 48. In the summer? | mi
19 Q@. And how da they go about fitting you for a 19 A. Yes, lit was in July, i |
20 prosthetic leg? 20 @ How long of'a camp fs that?
21 A. So what they do is they have you + there's 21° A, Olid week, py
22 two parallel bars. You stand up, and they get --{ 22 Q. Whatdid you do tiere? foro
23° don't even know what the material js called, bul they 230 AL Just, Hike » it's almost like a rehab,
24 get that. it's almost like making a bow] in ari class 24 pretty much. You learn a bunch of stuf, He's just a
25 where you get water and you ~+ it hardens Up like that 25 activities, so it's ikea camp fon = it's like if j |
ASA & GILMAN REPORTING, INC. |
406.752.5751 ~ asaglliman@centarytel.met !

 

 

 
 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Peo LPR ae ee re i OS SL
41 AS
you just had both your legs and you'd de activities, 1 Q. Yeah, to readjustit, or anytime, for
. do whatever, just like that, swimming activities -- 2 anything.
alot of the ones i couida't do because I wasn't 3 A. Prom 2015 to now?
- agile -- Iwas brand-new on it -- like running and all 4 @ Tonow, yeah,
i that 5 <A, Atleast 20 times.
+ Q, Was the purpose of that camp to kind of help 6  Q. Andwhat were the purposes of these roughly
' you get used to using a prosthetic leg? 7 20 times back?
! A, Itwas more ofhelp to cope with It, like 8 A. The 20175 was having to -- because the leg we
) see how other people do with Itand how they manage to S had was a Rheoimee, and ithad a memory on how you
i get better. Just to be around people that aré pretty 10 walk.
| much the same instead of, like -- because a lot of i1 Q. i'msorry. lapologize. You said itwasa
people usually would stare and stuff. When you're 12) what?
1 there, it’s just like -- it’s just nice. 13° 0A. ARheo knee.
t Q, Everybody has gotone-- 44 «Q, ARheo knee.
5 A. Yes. i$ A. That's the company that makes It, and it
6  --ortwo-- 16 jiemorizes how you wally, and we had te go baek there a
7 A. Exactly. Yes. 17 couple times to calibrate it and to make sure it's --
B . Have you been to any other camps besides 16 t's got, ike, a memory of how iwallcand, you know,
5 thatone ts dnd of work on how to use-your prosthetic 19 tw resist the weight. Like, If Tlean on lt, it-won'et
0 leg? 40 collapse. Sol had to go back thare a few times for
1 AC Noe. ididn't ever wantto go the second 21 that, aliout five thnes.
2 year. Thad so much weight gaia, and I was just 22 And after that, we -- 1 would ge back for
3 self-conscious, My self-consciousness has rised (sic) 24 issues that it was starting to hurt, and I Just didn't
4 way up, aad i just did not want to go because i didn't 24 yealize at the time I was just gaining weight
‘5 wantte ~imy leg, itreally wouldn't -- it didn't 25 passively'and just -- and then he would +
42 a4
1 really fitas well, so | was kind of going there with 1 Pretty much around 2016, 2047 I realized «-
2 crutches this time, avid it was just-- I don't know. 2 you know, I showed him -- because J had a bunch of
3 ltwas okay. We didn't really ~ it wasn't 3. bruises and marks and scars from the leg, frora sores
4 that, you know, fun. {was kiad of depressed at the 4 and stuff, and he said, Yeab. This is definitely
5 time, 80 -- 5 because of the weight. So we got the new leg
6 Q. Once you got fit with your prosthetic leg 6 assigned. This was when -~ during Shopke.
7 with Northern Care, did they have you on any kind of ? We pot the new leg assigaed, and it fit, and
8 schedule where you came back to readjust it or make 8 then I couldn't wear it~ since I was working, 1
9 yeatljustments to it or how to use it or anything? 9 didn’t --I tried ittwo times when | worked. One
160A, They had schedviles, They had me call if 10 time lfellonit. The second time I was sitting, and
11° anything was wrong with it, so we'd just make a 11 enstomers were, like, Wow, you're pretty lazy. You're
42 schedule instantly. Other than that, there wasn't 12 pot doing nothing, because they couldn't see Ihada
13 really no, like, schedule. They weren't really 18 prosthetic leg.
44 therapy. They just design the leg and get itadjusted 4 So] kind of got pretty depressed about
15 for you,andthem you go to PT and stuff and pretty 15 that. J had to just go home that day. was just sad
16 much, you mow, get nsed to the leg, 16 about that. was just, like, Wow. It's just screwed
i? Q. Allright. Do they assign you to PT and 17 ap how people can just da that.
18 help you get set up for it? iB i stepped wearing the leg for that period,
19 A. No. They ~- like, j think ail they do is 19 for about two months, and | gained a few pounds,
20° just male the leg for you and them -- yeah, 20 about, ] think it was, 10 to 20. Fwent back inte
21 9. How many times have you been back to 21 Doup’s because wanted to get back on the leg, and he
22 Northern Care once they originally fit you with your 22 told me they can't adjust the pew leg so] have to
23 Jeg there in the spring or summer of 2015? How many 23 lose the weight, and that's what Tm doing now.
24 times have you been back? 24 Q. Sohow muchdo you weigh now, Skylar?
2s fA. For--toreadjust it, or how many times -- 25 A. Fweipi350.
ASA & GILMAN REPORTING, INC.
406.752.5751 - asagiiman@centurytel.net

 

 

 

 

 

 

 
DEPOSITION OF SKYLAR DIXON

 

 

 

 

 

45
L Q. 3507 1 A. I've been in there twice In the lasttwo
2 A. Uh-huh, 2 weeks, Jude had me set up a schedule. The last--
3 Q. That'sa "Yes"? 3 the first week was just scheduling and orientation.
4 A, Yes, Sorry. 4 "This is the second week now. | was going Monday, but
5 @. Has Doug -- is it Doug Jack? 5 {had appointments Monday. Iwas going to go do
6 A, Yes, & picklebali this week. Then Wednesday and Thursday and
7 Q. Has Doug told you how much weight you need 7 all that, that's, like, yopa and staff, so -- but you
® to lose? 8 can go Injust to do whatever you want because they
9 <A, The last time I seen him 1 weighed 340, and 9 give youa pass.
10 Ineeded go lose 20 pounds, so now I need to Jose 36, 10 Q, Has Jude set up any kind of program of
11 Q. Allright, Did he give you any kind of Hi activities for you to do oii this Journey to Wellness?
12 schedule or any activities on how to lose the weight? 120 A. Whatthey - their thing fs, they don't like
130 «OA. Yess 13° to tell you what to do. They ask yeu what yeu want to
14 =Q. Whatare you supposed to do? 44 do and your goals, and I pretty much -- he helped me
45 A. Hereferred me to Dr. Zeider. She's the 15 figure ont what tedo. Like, lie sald, Try out basic
16 one — I've atready Imown her. She was the one who 16 training, You could -- you know, picldeball, asked
17 had te approve to get the prosthetic leg, and she 17 him what that was, You just pretty much ask, What are
18 referred me to Journey to Wellness, and Doug was 148 these? What are these? He'd let you knew.
19 telling me about that, thatshe wanted me to try 19 We made a goal. Like, will come in at
20 Journey to Wellness, 20 least once a week, and that's a two-weelt goal.
ai She gave me a referral because the only way 21 There's 4 one-month goal; which Isa -- you know, you
22 te pet inte that is by a doctor's referral, and I went 22 wake the goals, | can't remember exactly, ( think}
23 to orientation, and it went well, It pretty much 23° madéa goal to -- because there's an eating healthier
24 helps -- there's so many resources, Like, there's 24 one. There’s.a aubetion|st there that you can see,
25 cooking classes, and it's not just for weight. 25 Then they've got a three-month goal and a one-year
46 48
1 There's classes that you can pick. Se there's weight 1 goal.
2 training. They teach you how to shop at -- like, what 2 it's only a three-month pregram, The
3 te buy, what to avoid and stuf, We went to that 3 one-year goal is to see how you're doing at one year,
4 Wedmesday. 4 Q. It'sacheckup, basically, at one year?
5 Yeah. journey to Wellness is going pretty 5 A, Yes,
& pood. i just started doing it. 6 Q. Isitd written outline of whatyour goals
7 Q. When did you start? 7 ave?
8 A. Two weeks ago. B 6A. Yeah,
9 Q, And where is Journey to Wellness? 9  Q And you have to fill that out; or do they
10) A. Suumimtit, at The Semumit im Kalispell, Montana. 40 fill it out for you?
12 Q. At The Summit in Kalispell? 11 OA. WV filled it out,
12 6AL Yes. 12 -Q. Whatkind of activities did you identify
13. Q. Who do you work with over there? 13 besides pickleball?
14 A. My mentor is Juile. i¢ A, Like, thé basic training, which ismmachines,
4506. Jude? 1S You work on machines, and there's, like, a big old
46 AY Yes. Ilom't know his last mame. 16 course they assign you to, like, to see what you can
a7 Q. is there a schedule that you go every day? 47 do on the machines. Like, ? cam'treally do, like,
18 A. You can pick any Gime you want to ge, 18 certain machines that involve both legs or something,
19 ‘There's a schedule of events, I guess you could say. 19 and since i'm motas mobile right now, i'm stuck with,
20 Like, there's pickleball on Mondays, which I plan on 20 ilke, sitting machines almost.
21 poing. My mentor does the pickleball. There's basic 23 And then the training for rockies isa
22 training andl-- basic training like training for 22 cardio class, which I can da, but, like, with machines
23 rookies. Sol plan on going to a lot of those. 23° that-- to get your heart rate wp, mainiy, hike, bike
24 Q. Do you go every day? How many times have 24 machines, treadmills. Obviously, i can’t do the
25 you been in the last two weelts? 25 treadmill, but, like, the sitting dowa biking ones.

   

 

 

 

 

 

 

 

 

 

 

 

 

ASA & GILMAN REPORTING, INC.

406,752,575) - asagilmian@centurytel.net

 

 

 

 

 
 

DEPOSITION OF SKYLAR DEXON

 

 

 

 

 

 

43 51
| 1 You just get your heart rate up, and it’s just really 1 how we're doing, ox we can see her any time, We've
2 good cardio for you. 2 just gotto give hera call, and whenever she's
3 Q, When you're doing the sitting down biking 3 available,
4 one, are you doing it with one Jeg, or do you have on 4 Does anybody go with you from home to these
5 your prosthetic? § sessions at Journey ta Wellness, or are youjustby |
6 A. Qne leg, I can't fitinto the prosthetic & yourself? ‘
7 currently. 7 A, Usually my mom.
8 =. Allright. And then on the other 8 Q. Are you having any other kind of treatment?
® machines -- you said sit-dewn machines -- are those 9 Do you do physical therapy, for example, right now?
19 upper body for weightlifting? i¢) A. Westopped physical therapy to do Journey to
i1 A, ~—Forbasictraining, yes. Like your core, 12 Wellness because physical therapy was getting -- with
i2 your upper bedy, pretty much about those, but mot just 12 the timing. and all that and my mom working, it didn’t
14 those machines. Like, there's ones that work out your 13 work out; 50 --
| 14 legs like -- some of those Lean fit one leg in, but 14 «QQ. Where were you doing PT?
15 yeah. 15 A. At--right where my -- right where Dr. Muir
i160 «}), ~Howdo you get down there? Do you drive 16 js, my -- I don't know the enact place. 2 thinkcit's
17 yourself, or does somebody drive you? 17 galled Northern Sports Center, Sports and Center or
18) AL We only have twe cars right now, 50 it's 18 something Hike that. It's right behing the Whitefish
19 Ikind of -- you know, I've got to -- 19 hospital.
260 «Q, So hitand miss? 20 @, How long were you deing physical therapy
230 «A, Ves, can go down there whenever we 21 before you quit?
22 usually go down. We have a lot of appointinents, so we 22 A, I did that for about, i would say, three
23 can usually go down there quite a bit. t went down 23 months, maybe. .
| 24 there when we picked up my cousin, my little cousin. 24 QQ. Sothat would have been roughly this summer,
25 She's three. I werked out for about an hour, 25 early fall?
50 52
4 -Q. And you've been twice, you said, since this 1 A, «Uh-huh.
2 started at Journey to Wellness? 2 Q. And after the accident, between the time of
3 A. Ves. 3 the accident and this summer, early fall, have you had
4 Q. Asapartofyour goal, does it pick wp, the 4 physical therapy anyplace else besides ~-
i 5 schedule, ta more than once a week? 5 A, Yes,
6 A. Ves, 6 Q, —behind the Whitefish hospital? Where
7 Q, And whatare you supposed to be, ifyou can 7 else?
8 remember, at the end of three months, how many times? 8 A, did physical therapy for two years at
9 A, Ovr goal was to eat healthier, Like, we saw 9 The Wave, That was where we pretty wiuch got from
| 10 the mutritionist. She showed us, like, what to took: 10 heinga fish up to land, because we started outin the
} 21 out for amd stuf. Them another one would be to be on 11 water. My muscles were really weak at the time, We
12 the leg before the end of November andl to be -- to 12 gradually went up to there, up to getting up on land,
13 lose weight. We didn't set a goal for exactly what, 13° technically, and yeah, They helped aut a lot,a let,
14 just to lose weipht. Pretty much just overall self 14 Q, So do you mean by getting wp on land you
15 confidence wp, like, good, 15 would have been on your leg, then?
16. 9. Doyou think it's helping you -- 16 «=A. Yes, Yes. And om crutches and alll tinat,
17) OA, Wes. 17 because I was so weak I couldn't do nothing, They had
180, -- sel confidencewise? 18 towerk my muscles to get stronger In the water,
290 OA, Ves, 1% Q. Has anybody, like Dr. Muir or Dr, Zeider,
20 Q. Isthere another appointment scheduled with 20 prescribed any physical therapy to go along with your
21 the nutritionist to see haw you're doing or for him or 21 work at Journey to Wellness?
22 her -- ¥ don’t know which itis -- to make 22 A. No. idon'tthink Dr, Muir -- think he
23 recommendations? 23 can refer -- Fike, tell me about it, but I don't think
24 =A. We get one free session with her, se we're 24 he can, like, assign me to it, like, give them a rote.
25 poing te probably make that around in the middle, see 25 Fhave had -- like, Dr. Erickson, who is my family

 

 

 

 

ASA & GILMAN REPORTING, INC,

406.752.5751 - asagilusan@cemturytel.met

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

53

   

DEPOSITION OF SICYLAR DIXON

 

 

1 doctor, he's the one who allowed me to da physical iQ. Would you be on your leg all day long?
2 therapy at The Wave and all that. 2 AL Yes.
3 @. Is that Dr. Erickson in Whitefish? 3  @ Andso physically-wise, what have you done
4 A. Yes, And then I did abouta year of 4 after you finished up at The Wave in late '16 or early
5 physical therapy at 'The Summit. This was wher I was 5 "17 until now?
6 also-- Shad -- thisis when, like, school was a 6 A. We--forthe leg, Fike, for that summer, }
7 thingtoo. We'd #0 to physical therapy at The Wave, 7 was on it fora lot. Physically, we went swimming
8 andthen we'd £0 to The Summit, who is -- I worked 8 alot, and then from then on, t Kind of just got
9 with Beth Guolikson. She Specializes in prosthetics, 9 depressed and didn’t want to do nothing, and I didn't
10 actually, sa it was pretty cool, She actually knew 10 really have much support for, like, physical
11 what she was doing, and she helped a lot. 11 therapywise, because In Whitefish I stopped there
12 Q Was Beth Gunlikson at The Summit or 12 because they -- the carer there noticed was getting
23 The Wave? 13 depressed more, and she wanted me to go to Pathways,
4 A. Summit. 44 and I was just, like --1 didn't want to do that,
1. Sa were you doing The Summit and The Wave at 15°. Who was that person?
26 the same time? 16 A. Kim,
VY oA. Yes. Not on the same day, but during the 7 Qs Kim--
18 same time, yes. 18 AL Feantt remember Her last name, but yeah,
19 Q. Sametime period. And how long-did you do 19 She wanted me to head Pathways or something because |
20 both The Wave and ‘The Summit? 20 didn't want todo therapy that one day, and 1 kind of
21 A. Vidid The Sunimit, if i remember enactiy, 21 just -- you know, kind ofjust stopped. I found --
22 abouta year. 22 and then I was still Boing with Beth, thotph, because
#3 Q Doyou remember which year you were at 23° Bath was always, like - she was always supportive
24 The Summit? 24 aboutit,and yeah, She was actually the therapist
25 OA. Ywantte say 2016. 25 who showed me how to ran for the first time,
54 56
1 @ And did you say that you did The Wave 1 Q. Doyou see Beth at all now?
2 roughly two years? . 2 A. No.
= AL Yes, 3° Q. And where did Beth work?
4. Sodid you do The Wave 2016 and 2017, or do 4 A, Sammie,
5 you remember when you did it? 5 Q. Summit?
6 A. 2015 to almost 2017 or around there. 6 A. Uh-huh,
7  @ Okay. That's fine, What did you do between 7  Q. As part of your Journey to Wellness program,
@ after you had finished up at The Wave and just 8 are you able to schedule appointments with her, ar do
9 starting this Journey to Wellness? Were you in 9 you know?
‘0 physical therapy or -- 10 A. I probably contd. We'd have ta sed with
1 A. So whens stopped doing itat The Wave and 41 Medicaid te redo that. Burit was almost like a
2 The Summit -- it all kind of went downhill when, for 12 graduation, I would say, from physical therapy with
4 the summer of -- it's so hara to remember, | can't 13 her, and then yeah, Then i just hind of, tile --
4 remember exaciy when this al was. 2045 I Was at 14 we should have -- she thought it would he best to have
5 The Wave. fm trying to jist jog my meMGry, 15 the summer off, and we kind of just, like, stopped
6 0, That's all right. , 46 from then on, ,
? A. Wstopped doing The Wave at the end of 2036 1? Soifwe probably would have stayed -- if
} or just bepinining 6f 2017, and then frém then on — 18 she would have called Wack -- or we should have
' because Beth also wanted me £0 pa in for the summer of 13 called, yeu know. I dun't know. J just kind of lost
| 2016. So i didn't have ad physical therapy that whole 20 motivation,
summer, aad I was actually doing really pood on my 41 Q. Doyou lnow why Kim was recommending
leg. Iwas on my leg for two weeks consecutively, 22 Pathways? Because | thought it was a sulistance abuse
like on it every single morning, Fthrew the 23 place where you~ .
wheelchair out, you know, got on the leg every day, 44 AL They help with depression --
and then just pot hit with Hepression. 25 Q. Okay,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASA & GILMAN REPORTING, INC,

406.752.5751 ~ ase zilman@centuryiel.net

     

“a
 

 

 

 

 

 

DEPOSITION OF SICYILAR DIXON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57 59
i A. and, like, suicidal thoughts and stuff, 1 anybody else besides Heidi this week?
2 Q Have you been to actually see anybody for 2 A, Dentist.
3 your depression? 3° Q. ‘Okay, So what do you do ona typical day?
4 A. Yes, That's Dr. Muir and Heidi. They're in + What's your typical day like?
5 the same office. He referred me to her. She'sa 5 A. Recently it's just been the same thing over |
& comselor, 6 and over, and I'm trying to just get rid of it. }
7 Q, And how often do you go to see Dr. Muir? 7 just play video games, and I want to Bet better at
6 A. see Dr. Muir every one month, 8 that, Not better at ¢hat, but get better from it.
9 Q Doyou remember when the last time you say 9 i went camping recently, this weekend.
10 him was? 10 Well, last weekend. I just got back from that, and
it A. Three weeks ago. il that was actually pretty nice, anid} --
12° Q Soisyour next appointment scheduled with 12 Q Where did you go camping?
= 13° himalready? 13° A. Upto -- towards Graves Creek, past Graves
4 AL Yes, 14 Creek a little bit, like about five miles from tureka,
15° ~Doyou know when it's scheduled for? 15 Q. Overnight cainping?
_ 416 A. November 14th or something, you know, around 16 AL Ves, Went Friday and came back Sunday.
* 17 there. {7 Q, Who did you go with?
i 18 6. Doeshedo anything for you besides 18 A, My really, really -- by best friend, Skye
19 prescribe the medication? Does he have any kind of 19 Major. He wanted to get me out of the house,
4 f| 20. therapy, orisita therapy session with 20 Q. Whatitimedo you typically get up in the
§ 21 A. That'swhatrm seeing Heidi for now. 21 morning? oe
22 Q. Allright. And where is Heidi located? Is 22 =A. Nine, ten.
’ 23 she in his office? 23° Q, And are you able to shower yourself or bathe
24 A. Yeah: She's in the same building, Yeah, 24 yourself?
25 Q. Have they disctissed with you any kind of 25, Wes,
'
58 60
1 schedule on how fong you might be with them seeking 1 Qs Fix your own meals?
2 treatment? 2 AQ Ub-inh.
3 A. T've been with Dr. Muir for almost three 3 Q. Is thata "Ves"?
4 years now, and I've been with Heidi -- I just started 4 A. Yes,
5 this year -- for about -- I've seew her for about, I 5  Q. Allright. And then how long do you
6 would say, two months new. Isee her-- I Was seelng 6 typically play video games during the day?
7 her every -- once a week, and it was petting a lot 7 A. Up te elght hours.
§ better, and since once a week was kind of, like, too 8 = And do your folks ever Suggest to you to do
9 fittle, we kind of just bumped it out to every two ? something besides play video games?
10 weeks. So I'm seeing her this week, } believe, 400 AL Ves,
il Thursday. it @.-Fean imagine.
12 Q. Like, tomorrow? 12 A. My dad wants -- we're trying to get --
ia A. Isteday Wednesday? 13) because T con't really do much right now, and there's
a4 QI thinkitis, 14 nothing really for me -- II can't g0 ont fo the woods
is A. No, It’s Tuesday. 15 or anything in the wheelchair or anything, so that's
160. ‘It's Tuesday, All right: Two days from 16 why we're deing this Jourmey of Wellness, and we're
17) pow? 17 going there quite a bit. We've had a kot of
if A. Yes, 18 appointments in the last week or two.
19 -Q. Allright. And do you have any other 49 Qs thought you'd just been to Journey to
20 appointments scheduled with her besides two days from 20 Wellness twice,
24 now? 41 A. Yes, The oné appointment was for the
22 A, With anybody? 22 grocery store, and the second ene for was Jude, and
23° «6, ‘With Heidi. 23 then now we've got --it was this week, but they have
2406 A. No. 24 appointments this week,
i 25° Do you have any appointments scheduled with 25 9. Sohow many appointments and with whom do |

 

 

ASA & GILMAN REPORTING, INC.

406.752.5755 - asagilman@centurytel.met

 

 

irra ar eR

 

 
 

DEPUSIEION GPR Sih WLAN APLAU

61

you have them this week? | know you mentioned with
Heidi on Thursday.

A. Uh-heh.

Q. Do you have another one with Journey to
Wellness this week, an appointment with il?

A, We were going to do Monday, ten to twelve,
for pickleball.

Q, You were going to or you did?

A. We were going ~ well, we couldn't because

| we had an appointment with Michael.

20 By oO i he ww Ne

and
=o Oo

63

Q. Do you ever drive it, or are you always just
a passenger?

A. drive it.

Q. Da you have your own four-wheeler or --

A. Ves. ,

Q. Do you ever go four-wheeling by yourself, or
is somebody always with you?

A. Fl go four-wheeling by myself ence ina
while.

Q. How often do you go by yoursell?

A. Nottoo often. Maybe once a month by

 

 

. , Allright. And pickleball, what is that?

| A. It's like badminton mixed with tennis. 12 myself.

‘ Q. Sodo you play that from your wheelchair? 13° «Q._:-Has any doctor said not to go by yourself

: A. Ubhoh. 14 four-wheeling?

i © Q Isthata "Yes"? 15 A, ‘Dr. Muir, Orie time hada really, really

i A, Yes. 16 bad dime, and I wanted to -- yeah. Itwas a bad

' Q, And how long -- have you done it many times, 17 night, and { went out-on my four-wheeler and came back

| played pickleball? 18 at, like, ten..

| A, Inschool. 19 «G. Tenatnight?

| Q, Butsince you've been with Journey to 20 «A. Ves.

. Wellness, have you dene it -- 21°. “De you de anything besides play video games

} A. Wo. 22 and four wheel for recreation?

| Q. -- more than once? 23° «A, Yes, We will go hunting on Seasonal, or If

| A. No. Ehaven't doneityet 24 it's summer, we'll go fishing, or this year they went

i Q, You have not done it yet? 25 to Oregon, and } stayed at the house to help, because
62 64

1 A. No. i my mom was going to hire someone, and I was, like --

: Q. Sowhatelse do you do ina typical day 2 you know, I wasn't feeling it because I'm

3 after you get up, eat and play video games? 3 self-conscious. 1 don't want to family to see me.

| A, ifwe're- whatever scheduled appointment 4 You know, it's bad. So yeah.

3 we have or if my dad wants to go out and ride 5 Q, When is the last time you've gone out

5 four-wheeler or something, 6 fishing?

? Q, Doyau ever go ride four-wheelers with your 7 A. The lasttime, I can't g6-- i wouldn't

3 dad? ® want to go alone, so the Jast time i went fishing was

? A, Yes, He wants te -- that’s his way of 9 jm Septeniber when we went salmon snagging.

) wanting to help me out 10 «6, When you werit what?

L Q. Get you outside? ii A, « Salmon snagging,

2 4. Uh-hwh, 12 Q, Where did you do that?

3 ©Q, How offéndo you and your dad ride 13° «A. ~Towards Eureka. We go there every year.

* four-wheelers? 14 Q.: Are you doing that from your wheelchair?

56 A. Nettoo often. Like, once a month, two, iA, Ves,

5 three times: 16 Q. Besides fishing occasionally, hunting

?  Q, Whenis the last time you can remember doing 17 some -- do you hunt from your wheelchair?

3 it with your dad? 160A. Yeah, Well, from my four-wheeler,

3 <A, Last week. 19 «Q,)- Promryour four-whéeler?

0  Q. And how long do you ride? 20 A. Uh-huh.

i A AM day. 21 Q. Isthat rifle hunting?

2 Q. Allday? 22 A. Uh-huh.

3. A. Uh-huh. 2300. sIsthat "Yes"?

4 Q. That'sa "Yes"? 24 OAL.

5 A. Yes, 25 , Besides fishing, hunting periodically,

 

 

 

 

 

ASA & GILMAN REPORTING, INC.

406.752.5751 - asagilman@ecenturytel.net

mi

_ dl

TTB OL

a

a

a

4

a

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

BVNGR WIFE Harty SR! WER FACALY BBY

 

 

 

 

 

 

65 67
1 fow-wheeling periodically, playing video games, do 1 just you're planning to?
2 you do anything else recreationwise? 2 A, We enrolled there once, and I couldn't make
3 A. Figo to town with my mom, { mean, 3. it because my leg was not working, and we didn'thave
4 whatever she can de « 4 the wheelchair because tl was just standing on my leg,
5 Q, Just running errands and stuff? > and se from then on, then she said, When you're ready,
6 A. Yeah, 6 giveusa call,
7 Q. Now, if] understood from your written 7 We told tem, Weil, we'ra doing this Journey
8 discovery responses, you quit hich school after the 8 to Wellness. I should be back on my feg -- because J
9 accident? 9 want to get -- this leg is my high priority right now.
100 A. Ub-huh, Well, not exactly after, F quit 10 J want to get back on that so} can start doing
il when Iwas going into a senior, so, like, 2016, late 11 everything I conld again and be motivated and get off
12 2016, just before school ended, 12 my butt.
13° Q. Why did you quit? 13 -Q. Do you know whatall you have to do.to
14 A, Sosince the wreck, } was held back at 14 complete your GED?
1S school fora year and a half, atleast. | didn’t g0 15 A. lltake the -- a course that pretty much sets
16 back until 2016, when ! finally pot done with, like, 16 you to where they think you're at, and from ther on
17 rehab and all that, and J had all this homework and 47 they have you take tests and all that, and, Hike, you
18 all this stuff; 1 was behind, and I was on medication 18 need to get, Ike, 40 hours in 4 week to do Jt. Sp
19 like gabapentin and Valium, and it made me very 19 T'ra going to be doing thatand taking classes, math,
20 sleapy. Sof could only do half days, and sometimes 20 whatever it says i need to do, and then after that, i
21 [d just pet mocked out,and, you now, a teacher 21 think it's about 40 hoursa week.
22 would have to wake me Up once in awhile. 22 My sister did it. She's been on -- that's.a
23 Thad te go te the independent schoo] 23 whole other story, but she did it, and she had to do
24 because the repular school -- I was too self- 24 40 honrsa week for abouta month, I think, something
25 conscious, and it Was just stressful. Se i -- we did 25 Jike that, and she stopped doing it,
66 68
1 the independent school, and that's -- you can de i $01 pian on doing that, and once that's
2 that -- it's online, and then they've got, like, an 2 done, then you takea big old test and pass your GED,
3 English class right there, and everything is pretty 3 and then you can go to college.
4 much in that one building, 4 Q. Where are'you planning -- are you planning
5 Idid that fora year and a half to two, and 5 on going to college?
6 itjust became se bad because I was only having half 6 AL Yes,
7 days, and Iwas petting so far behind, and I had 7 Q. What do you plan on doing at --
8 therapy. So vipht at twelve I'd £o to therapy, and it 8 A. Graphiedesigner.
9 got so bad, and I was just so far behind, and we had 9 Q. Graphic designer?
10 adi appointment with the school, and they said it wonld i 6A. Ubbok,
li probably be best if we could go to pet our GED, and I 1100 «Q. Where would you do that?
12 said, Okay, 12, A. Right here, actually, here at FCC (sic),
3 So I'm worldng on getting my GED right ater 13 because they havea really, really good course 1 keep
14 Journey of Wellaess because I want to get back on my 14 hearing about. Alotof people are recommending it.
15 legand do that, iS Like, it's past really geod, | was surprised, {'m,
16 =~“ Do you remember how far through school you'd 16 like, Wow. Graphic design here? So I'm going to try
17 made it? Like, through your sophomore year or junior 17 that owt.
18 year? 18. What.were your grades like in high schoo)
19 A. Imiade it to, like, my junior year, 19 before you had the accident?
260 «6©Q. And have youenrolied in anyplace to work on 200 AL From the last I can remember, Cs all nfthe
21 your GED? 21 way to As,
220 A, BOUC -- or FYCC, 22 Q, . SoifI've gut this right, you're currently
230° «9. ~FVCG? #3 dolng Joiirney to Wellness?
24 OAL Yeah, 24 A. “Uh-hoh.
25. ~Have youalready enrolled there, or is that 25 Q. You also see Dr. Muir and Hetdi?

 

 

 

 

 

ASA & GILMAN REPORTING, INC.

406,752,575) ~ asagilman@centurytel,met

 

 

 

———

aaa

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Sr nad wrles Aer Te

Ref ake ee re ee

 

Now NON OBS OR ee RE oe oe Roo
aun ROOM ee Ree oon aan aw ne

69

A. Ves,

Q. Anybody else, either physical therapywise,
medicationwise, that you're seeing besides Dr. Muir
and Heidi and the physical -- the physical activities,
Journey to Wellness? Anybody currently besides those
two groups?

A. Wa,

Q, Have you discussed this accident at all with
Noah? :

A Yes, We've been -- he hasn't really ever
really talked tome since the wreck. Alot of people
are telling me it's just guilt because we were best
friends since second prade, and ever since the wreck,
we kind of -- we just don't really talk anymore, and
I've -- we've-- he wants.to hang out more. He's been
trying to contact me. I've been trying to contact
him, but I'm so busy now, and he's busy, so --

Q. So Noah still lives around here?

A. Yes, He lives at the same place.

‘Q. Where he was.at the time of the accident?

A. Uh-huh,

Q, Do-you hang outwith any frlends?

A. Once in awhile. My best friend, Skye,
that's, like, my only one right now.

Q. That-was Skye Major?

1
2 A. Yes.

3 Q, Do you remember approximately when the last

4 time you and Noah visited with or tried to reach each

5 other?

6 A. Thelast time i can remember was sometime in
7 June 2037,

8 Q. Do you remember seeing this Mark Schwager,

3 itlooks like, about a year, year and a half age?

100 OA. Mark Schwager,

li Q, ~Mark Schwager with Rocky Mountain

12 Counseling, did you ever see him?

1300 OA. Acan't remember.

414) Htsays he would have met with you on

45 March 20th, 2017 at his office. This is a guy who is

16 kind of talking to you about what you might do, what

1? you're planning on doing.

18 A. Idon'tremember Mark Schwager. I mean, it
49 night jog my memory if] see ita little bit, if you

20 don't mind.

23 46©Q, Yeah. You bet.

22 A. Was this Rocky Mountain -- do you know where
23 it was at? Do you mow where it's located?

24° Q, Someplace in Kalispell.

25 A, Iecan’tremeniber, Thisis last yéar too.

 

 

ways awn tw Ne HP

NN Be eR OR RM oe po oe
HRS BO ts Fon Bw we oo

23

70

A. Yeah. He wanted to take me camping. They
just want to -- iff ever need a place to stay, go
ahead and stay there, If you're getting, you know ~~
because I live so far out of town, we can't really
just drive straight there because it's, like, a good
35-mile, 40-mile drive te Kalispell, so lcan’t really
fo every single time to The Summit. Se he was
offering me to stay there, but don't gota car. My
dad just fixed the red truck, so J might be able to
start going more, more freely and get better at this,

Q. Do you have any appointments scheduled with
Northern Care to refit you with another leg or refit
you with your current leg?

A. So they don't want to ~ they want to refir
me with my current leg, because my second leg ~- they

- Gont want to do that since it's still brand-new, and

Medicaid or whoever doesn't — you know, won't do that
Stuce they just-got this new leg.

Q. ‘So héw many legs have you had? J know you
Mentioned the first one.

A. Ive had two. Yes, ova.

Q. So the leg that you currently have, is that
what you're calling your new leg?

A. Yes.

Q. And you've got both of them from Northern

 

72

Q. That's all right.
Who lives at home with you hesides your mom
and dac?
A. Meand my mom and dad and my sister now.
. Is your sister younger or older than you?
A. Older.
Q. How much older is your sister?
A. Ome year,

9 Q AndJ knew before we started, Skylar, your
10 attorney gave me what's called this amended statement
41 ofdamages, | don't know if you've even had a chance
12 to look at it or not.

Ow ae wo me
o

48 Before you start talking, don't tell me what
44 you talked about with your attorney.
is A. Ohkay,

16. Q. One of the things it shows ott here, Skylar,

17 js future medical experises of $425,000, Do you know
18 what would go into that?

49 A. Definitely my prosthetic lep and amy type of
20 surgeries that may have been from this, Pve hada
21 couple surgéries since this accident.

22 Q. Since you got out of the hospital

23 originally?

24 =A. (Witiess nodded head)

45 = Q. I know you had seven or eight surgeries

 

ASA & GILMAN REPORTING, INC,

406.752.5751 ~ asagilman@centuryiel. met

 

‘3

dd

~~

“i TS

“a

~~ a

a

Td

\

 

 

 

 

 

 

 
 

 

 

JUS EIN Ue SOWA DEK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

73 75
1 while you were in the hospital. 1 @ ©=De you know ifany doctor is recommending
2 A. Uh-huh, 2 any surgery in the future?
3 Q. But you've had some since then? 3 A. Yes. One doctor. I-can‘t-- i think Doug
4 A. Uh-huh, 4 -was talking about it. There's a surgery to make it
5 Q. Isthata "Yes"? 5 easier for-- to walk onyour leg, They puta
6 AL Yes. 6 permanent metal rod in your leg, and you.can -- pretty
7? Q. Where did you have those? 7 much it's like the leg is always with you instead of
8 A. ihad one that was, like, a leftover stitch, 8 having to have a suction one on and all that. So they
|} 9 staplein my left leg, and they had to de surgery to 2 have recommended that definitely,
10 tale that ont because It was starting to becomea big i6-)) )©Q. Bo-you know who that doctor was?
Hold -- i don’t know -- Hike, infécted ayea, Yeah. I 11 A. No, One ofthe -- Doug was talking about
12 couldn‘t wear the leg atall forthat. This is when 1 12 it, and then] talked to Matthew, who was one of the
13 was working at Whitelish Therapy when I discovered the 13 prosthetists there, and he was --
34 stitch, 14 Q. AtDoup's office?
f 25 @ Whodidthatsurgery? Wes itin Whitefish 15 AL Yes,
16 or Kalispell? 46 Q ~Doyou know whether that surgery would have
17 A.s Kalispell. } think it was Dr. Zelder, # 17 been here in Katispell, or were you going to have to
40) don’t think it was her. It was probably -- I can’t 18 po away far --
19 remember exactly, but I know Dr. Zelder was the one 49 A, ss Twould have to go somewhere for it.
20 who got that scheduled. 20° «©. «Did you ever get to the point of setting up
22 Q. «Did you have te spend the night in the 24 any kind of preliminary meeting with that doctor about
22 hospital fer that surgery? 22 ‘how to do that surgery or when it might happen?
236 OA. ONe. 43 OAs A was thinking aboutit to see -- i wanted
24. And then you said you'd had a couple of 24 toschedule to see how itis, and if it’s, like + 1
25 them. 25 didn't know if it was permanent at the time, and I was
74 76
% A. Wh-buh. 1 teld that it was permanent, and so it’s obviously,
@ Q Whatother surgery do you remember since you 2 like, something that would help you definitely in the
3 pot checked out of the hospital originally? 3 future, So i'm net toosure.
4 A. So we hada recent surgery 2bont six months 4  @Q. Do you lnow where you'd have to go for that?
5 age that was with Dr. Means, amd he -- this was mainly 5 Did you get that far along to find that out?
6 from -- like, between the leg and, like, up at -- fm 6 A, think only, like, a few places do it.
7 trying to show myself, butit's between the lep and 7 Maybe Seattle. I'm not sure. ‘There's, like, certain
8 the thigh, like up in this area or something. It was 8 doctors who specialize in that, so yeah. Becanse i
2 aninfected area from when I was wearing the leg toa 9 know one of the patients there al Doug's was also
10 much, like sweat and stuffand sores, 10° doing that, so I'm -- he actually lives up near
aa He --it turned inte a big abscess, and 31 Lupfer, near me, and he was actually one of the people
12 Dr. Means had te -- it was'so infected that, like, it 12 who helped me through this, so-- because he can kind
13 was --] can’t remember what exactly he said, He was 4 of relate to me.
14 explaining that it was spreading, Like, it could 14 Q, Wasthere any discussion about whether you
15 have, like, really caused a bad infection, like dead 15 had to lose weight to be able te do that surgery or
16 tigsue andall that, So they had te de surgery 46 anything like that?
17 literally the next morning, i?) A, Idon'tremember, No. I would say, mo.
18 =. ‘Was thata situation where you had to stay 18 =@. Doyowhave any plans on trying to get an
19 inthe hospital overnight, or was that an outpatient 19 appointment with whoever this doctor may be to do this
20 surgery? 20 surgery to install the permanent rod?
210A, Thai was outpatient, avid they gave me drinks 21 A. Yes. Yes,
22 tego doa CT scan and all that. 22 . Have you taken notes on where that doctor
23° «©, “Other than those two, can you remember any 23 might be? Do you have his name?
24 other surgeries since you got aut of the hospital? 24 06s fi, «He’s somewhere, I think, in » right by
25 «6A. No. 25 The Summit, i think. I's, like, in the same office

 

 

 

ASA & GILMAN REPORTING, INC.

406.752.5751 - asapilman@centurytel. met

 

 
 

DEPOSITION OF SKYLAR DIXON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77 79
1 as-- the Jast mame is, Hike, Rizzolo, I've seen him 1 exercisewise?
2 afewtimes, He's --I can't remember his namie, It's 2 A. No,
3 Rizzolo or something. 3 . The physical therapists, the last time that
4 Rizzolo? 4 you saw thern, did they give you any kind ofhome
5 A. Yeah, 5 activities, any exercises to de?
6 @. Steve Rizzolo? 6 A. Yes.
7 #& Ithinicse. 7%  Q. What kind of things did they recommend?
8 Q Have you actually been to see him yet, or 8 A. Stuffthat]'m able to do. Like, he gave me
9 just that would be who might do the surgery for you? 9 arubber band to wse on my right leg, wear-on my jeft,
10 A. I think I seen him a Jong time ago, like 10 like, for resistance, so J can just atleast work it
11 avonnd 2015. I can't remember what i seen him for, Ji out. I did that when I-- like; you just lay down on
12 but lremember going into the office a couple times, 12 the floor or something for that.
13° Q. Any other kind of surgeries that you're 13. Soyou kind of liftitup witha rebber
14 thinking that you may have to have.done here because: 4 band, move itaround?
15 of your leg? is A, Uh-huh. Yeah,
16 A. Not that? Imew of, My ripht knee, J was 1600 Q, Are yout able to liftyour left leg up at all
17 going to'see Dr, Erickson soon about that. it's 17° by yourself?
18 pretty much, like, any pressure I pat onit Is, i806 A. «Uh-huh. Yes,
19 like -- it feels like it's just pulling out, like it's 19° Q. Anything else besides using the rabher band
20 pulled or something, because | had surgery én my right 20 there to kind of exercise your legs?
21 knee, and that's been hurting a lot when I'm, like, 21 A. Like, he showed me a bed stretch, because my
22 using force on it, especially during camp when I was 22 rightshoulder or my right arm, where my surgery was
23 doing that; so need to go see hit. [told hy 23 done, when I stretch it out, it gets sore. Like, if]
24 Journey to Wellaess mentor about that, and he said to 24 doa bench press, ¥ was always telling my therapist
25 go checicit out with the doctor. 25° about that. Like, usually every time it hurts, like,
78 80
i =6Q. Have you scheduled an appointment with 1 if i move it or something, and he was -- he showed me
2 Dr. Erickson or anybody to look at your right knee? 2 astretch to kind of do that. You sit on the corner
4 A. You can go in for, like, a walk-in for him, 3 of the bed and lay out your arm so you're preity much
4 solve just got te do that. 4 stretching it.
5  Q. Doyou havea plan on when you're going to 5 That didia't really help. I guess it's
6 go in to see him or doa walk-in? & something else, so ~
7? A. Within the next couple weeks, atleast, 7 @ Any other exercises the physical therapists
= Q. When you were out camping -- and | may have 8 have given you to do?
9 asked you, and ifi did, ] apologize. When you were 9 A. Sitte stands, which I did on the back
18 out camping, were you in your wheelchair? 10 of the bench.of our couch. You just do, like, squats.
110 OA Ves, 41, - So do you the squats on one leg?
42° Q.)-«‘Did yoil use your prosthetic leg at all? 1200 A, Ub-huh.
130 OA. No. Je won't fit. 13 Q. How many do pou do?
14 Q@ Allright. Are you able to help out around 4 A. Ten, and then we're malting it up every --
45 the house, like help do dishes? 5 once ina while, you know, when we got stronger.
16 A. Ub-inwh: Yes. 16 «6 Q. -Howeften do you do squats now?
47) Q.)s «Gan you make your own bed? 17 A, «Pretty niuch mever:
180A. Yes. Well, sort of. I've got to -- it's 48 = Q,- Doyouremember the last time you did
15 weird. 19 squats?
20° Q. Aye you able to dréss yourself? 20 A. -Abouta monthago.
21 A. Uh-huh. 22 Q. Any other éxerdises you can think of that
22 6©Q. «That'sa "Yes"? 22 the physical therapists prescribed for you?
23 6AL Yes. 23° A. No. Just-- just, like, basic stuff that
24 Q. The people at Journey to Wellness, do they 24 I'm able to do, like the band and the sit to stands
25 give you any kind of home activities to do 25 and working on that and then -

 

ASA & GILMAN REPORTING, INC.

406.752.3751 ~ asagilman@centurytel.uet

rr

- 2d

-_4

tJ TH

-. J

“—} 3

 

 

 

 

 

 

 

 
 

1
2
3
4
§
6
7
8
9

Sw N N NW A oe et oe oe
RBRESRNREERERBSRARERES

 

 

DEPOSITION OF SKYLAR DIXON

Bi

Q, How often do you do an exercise with the
band that they gave you?

A. lean pretty much do itany time. Like, two
days apo | did the stretching band in my chair just to
do something,

Q. How long do you do those when you're doing
the band stretching?

A, 15 mbuutes with a band and then, like,

15 minutes on the other side.

Q. I think that's all ] have for now, Skylar.

Your attorney and I talked about, if] need
to, | might follow up, but right now I'm not sure that
T would,

Anything else you can think of about -- that
[haven't discussed with you about how your accident
4s affecting your daily life now?

A. I can goon and on about that.

Q. Why don’t you fill me ina little bit.

A. [ean't-- what Iwas able to do that I
can’t do now? Like, I can’t really -- you know,
hunting is a pain in the butt. Like, when I was in
camping, it’s muddy. I wasn't able to get around as
mich, I }cind of felt, like, outcast a little bit.

Ican’tran. I can't de-- go out -- we
always went out — like, one weeks before the accident,

wma Sm ow & NM he

NWN NN YW Roe Be me e I~
PRERABRB SESS aARRSRAS

B3

Yeah,

Q. Has Dr. Muir recommended that you try to
become more active socially, like recommend that you
do particular things?

A. He hasn't really reconmended much of thai.
No. Notreally. lmean, yeah. Just -- had, you
Inow = like, you kmow, my friends want to hang out,
but I don't -- I can't do much, so I kind of just
ignore it. Like, Noah wants to hang out more, and I
said we could, buti can't really do much, Parker
doesn't really talk to me no more.

Q. Whois Parker? What's his last name?

4. Parker Hill. He was my best friend since
second grade ton.

Veah, Justa lot of — it's kind of -- it
sucks when people, like «- yeah. i don't meow. it's
alot.

MR. COCKRELL: Allright I think that's
all ve.got

THE WITNESS: Okay.

MR, COCKRELL: Thanks, | really appreciate
your time coming in and visiting with me. Thanks a
lot.

THE REPORTER: Michael, do you want
signature on this?

 

 

wananm & WN

NON ON ON OM ND BR OR fe Bt poe Rh op bE ot
MRBNNEBSESRERERESE

82

me, Noak and my brother went out four-wheeling, We
went berry picking. 1 used to -- | wasn’tas ~ when

I played video games, I would probably only do it,

like, fvo hour's a day when | was that age, because I
wasn't really much into that, Notas much,

And we'd go outside, In winter we'd go
sledding, skiing, I can’t spear fish anyniore. II sort
of can, but I can’t really swim as much. I've only
got, like, one leg, really, for pushing power. I have
to geta fin for that one, but Medicaid deesn't cover
that.

I'm self-conscious. I mean, my weight. You
know, I can't realy -—- I can't, like, ase stick
shifts. I had to sell one of my four-wheelers because
ofthis. Like, ] saved when I was working a€ tite Fish
House fer this one four-wheeler. li wasa catch, I
can't use the clutch no more because it was with the
left leg.

' Alot. Team't reatly -- there’s so much,
I played baseball. I was going to do football that
year, sophomore, and 50 much mere up ahead, So]
can't really do. much of that anymore.

Q. Anything else?

A, Justsecializing, It's gone down. Like, my
depression -- I've lost sa many friends with all this,

 

wo oN TH ot hb DN

Nw NS ON ON BoB me bt pt et Re Rt ob fi
not We ES Oo me Som om he ON eH

1

B4

MR, BLIVEN: it’s not necessary. [ do want
a copy,

MR. COCKRELL: Why don't we have him read it
and sign it, Just send it to Mike.

MR, BLIVEN: As I understand the read-and-
sign rule, this is not -- in other words, this is what
I said. In other words, | don't abuse that rule, In
other words, he's net going to change anything, He
may have forgotten something. He may have meant to
say something different, but if you follow me -- in
other words, that's what I -was saying.

But yeah. He'll read and sign it, but!
guess what I'm saying is, if you want him to read and
sign, he's just reading and signing to, That's what |
said, as opposed to, Oh, no. | meant something else.
That's my understanding of the rule.

So if you want -- | mean, he'll read and
sign itand say, Yeah; that's what | said. if you
want him to male ‘substantive changes, ifhe wanted to
make any, I just want to male sire we're on the same
page about what the purpose is.
BY MR, COCKRELL:

Q. Here isthe rule on readirig and signing,

Skyler. What that means is, the court reporter is
going to type up everything that we discussed here

 

 

 

 

 

 

 

 

 

 

 

 

' ASA & GILMAN REPORTING, INC.

406.752.5751 - asagilman@centurytel.met

 

 

 

 

 
DEPOSITION OF SICVLAR DIXON

—4

 

 

 

 

TT

_a

~

~ 3

"3

 

85 a7
1 today. She'll send a copy of it to your attorney, and 1 CORRECTION PAGE
2 then he can give it to you. You need to read over it, 2 PAGELINE CORRECTION
3 make sure your answers are accurate, So if you said 3 .
4 something wrong, then there will be a correction page 4
5 on there, and you just write dawn, Page X, whatever it 5
6 happens to be, line whatever, Answer was "Yes." 6
7 Meant to say "No." Something like that. 7
8 A, Okay. 8
9 Q, Ifyou did make any substantive changes, 9
ia like you wanted to completely change an answer here, 10
11 then that gives me the right to come back and say, I 11
12 wanttoaskaboutthat Otherwise, the purpose of it 12
13 is just to read through it, make sure it's accurate. 13
14 Like, if she got a misspelling wrong of somebody's 14
; 15 name or something, you could correct that, that sort 15 i have read the foregoing testimony and
16 of thing. 16 helieve the same to be true, except for the
17) A. Okay. 17 corrections noted above.
18 (Whereupon, the Deposition of SIYLAR DIXON ‘18 DATED this __day.of
29 was concluded at-11:39 aim,, and signature was wo
20 reserved.) 20
21 Zl
22 22
23 23 SKYLAR DIXON
24 24 SKYLAR DIXON vs, FELDER & COMPANY, LLC
as 25 DV-17-853D
86
i REPORTER'S CERTIFICATE
2 State ofMontana )
3 County of Flathead )
4 J, jolene Asa, Registered Professional Reporter
5 and Notary Public for the State of Montana, residing
6 in Kalispell, Montana, do hereby certify:
3 THAT I did report the foregoing matter at the
8 time and place stated in the above-entifed matter
9 after having duly sworn SKYLAR DIXON; and
| 30 ‘THAT the foregoing pages constitute a true and
1 aceurate transcription of the testimony of SKYLAR
12 DIXON that was taken in shorthand by me and reduced to
‘13° writing under my direction to the best of my ability;
14 and ,
28 THAT] amnotan attorney nor counsel of any of
16 the parties, nora relative or employee of any
17 attorney or counsé) connected with the action, nor
18 financially interested in the action.
19 IN WITNESS WHEREOF, ! have hereunto subscribed my
20 name and affixed my seal onthis____ day of
24 +
22
23
24
25 JOLENE ASA, RPR

 

 

 

3

“7a

 

 

. Sf “TE

mall

 

 

 

ASA & GHLMAN REPORTING, INC.
406.752.5751 ~ asagilman@centurytel net

_ al
10
11
12
13
14
15
Lé
17
18
19
20
21
22
43
24

25

28 9 Larios the long Seth belole the

  

CORRECTION PAGE

 

PAGE LINE CORRECTION j eff. OVE Nous FEH ANEG?

ZL] 14 SOMES, g L . “
LWwa? look n4 BUF PAE win how,

Sy HEAD, HE rest | (Kel y fell c5feef

 

bewVvEe jake veud as '7 rs
37745 Of S1lé7ee Petre phe W
he wes silen~

Z2q 4 ye4H, L wis conty Sede that a. F2omn te
JEP wes bfatrap? tio, & knew we. talked.
for” loin 75 AA (Ca Sp al th 4, 6O Lowered

10 SE fof (20°) bhlB Weld. Few he,
Wer. 5 Y SatoKI~—
BOf7¢ Linke rI]*knaW/ Mote we oe / pe ve
fot HE know te wh ae non 4
Ae St a VK OT VY OK yrs FE.
web CSE nd goa our werk anel. CFF Wwer'Ks
I have read the foregoing testimony and
believe the same to be true, etcept for the
Corrections noted above.

DATED this /2 day of Move tbe f '
LAB. ,

SKYLAR DIXON

 

 

SKYLAR DIXON va. FELDER & COMPANY, Lic

DV-17-853D

 

 

Asa & Gilman Reporting, Ine. - asagilman@centurytel .net
P.O. Box 354, Kalispell, MT 59903-0394 ~- (406) 752-5751

 

 

 

 
 

 

 

 

WoW URAL ANAM AL ABRADY .
PAGE LINE CORRECTION |
36 ZF Pinatl[ce W aS 27

nd an

-
ue?

7/ pS L remerbesr” pee (7) VCR iegy

Lows ae, yoy “Lh thi hfe
A@ OVEN AIC A ley we ih

tam

Za
3
4
5
6
7
8
9
0
q

pe

15 | have read the foregoing testimony and
16 believe the same to be true, except for the

17 corrections noted above.

18 DATED this /> day of Azvemher_.,
419 Deve.

 

22 NA MOC

23 SKYLAR DIXON

24  SKYLAR DIXONvs. FELDER & COMPANY, LLC
25 DV-17-853D

 

 

 

 

 

 

 

 
 

DEPOSITION OF SKYLAR DIXON

 

  
     
     
   

   

 

  

 

  
 
  
  
 
 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ft a j
A aleohol 29:24 30:1,4 || Asa 1:243:586:4 | 80:23 11:25 16:1 30:4
I aw 1:20 19:23 30:8 86:25 basically 48:4 35:11 36:13,14
= 20:11 23:6 85:19 {] allert32:19 asked 12:16 29:10 || bathe 59:23 breaking 35:3 :
ability 6:15 86:13 alley 34:10 37:14 47:16 78:9 || Beaver 25:22,23,25 |} breaks 11:21 12:1,4 |
able 19:15 30:19 alleys 34:12 F asking 12:17 26:1,2,4,6,16,19 30:20 34:14 :
m= 56:8 59-23 70:0 {| allowed 11:22 34:24 | assign 34:11 42:17 |} 26:20 27:16 bring 13:2 17:19
76:15 78:14.20 | 53:1 | 48:16 52:24 ped 20:5 21:19 brother 82:1
79:8,16 80:24 ambulance 32:22 } assigned 44:6,7 78:17 79:21 80:3 || brought 16:2 18:2
=“ 81:19,22 | 32:25 | assistant 8:2,23 | beginning 10:24 bruises 44:3
above-entitled 86:8 amended 72:10 f 22:1 F. 35:17 54:18 bucks 36:10
a | abscess 74:11 amputation 40:8 | attendant 34;10 Behalf 1:17 2:3,7 building 57:24 66:4
t abuse 56:22 84:7 amputee 40:8,15 | attorney 72:10,14 — {| believe 7:20 9:6 Bull 17:20,22,23
| accepted 9:17 answer 5:16 679,10 — 81:11 .85:1 86:15 jf} 33:25 36:14 58:10 bumped 58:9
_ | accident 7:11,18 19:16 85:6,10 ) 86:17 © | 87:16 Iuimels 40:24 44:2
H 11:1 13:8 16:18 answers 85:3 August 11:2 14:19 || bench 94:23 79:24 {busy 11:23: 28:15
18:19 19:12,18 autidepressant 6:20 | 14:21.17:17 19:12 | 80:10 fe 69:17,17
= 25:16,21,24 26:16 || aaybody 8:22 9:7 | 19:14 38:1,1 benches 24:9 butt 67:12 81:21
28:23 29:1,21 12:8,11 16:20 H available 51:3 berry 82:2 buy 46:3
31:3 32:6,21 24:7,11 51:4 | Averme 1:19 2:5 best 17:12 19:9
_ | 33:21 38:1 5222,3 |) 52:19 57:2 58:22 | avoid 46:3 36:25 56:14 59:18 c
65.9 68:19 69:8 || 59:1 69:2,5 78:2 || awake 27:10 33:1,3 66:11 69:12,23 C21
69:20 72:21 81:15 || amymore 69:14 82:7 t awhile 65:22 69:23 || 83:13 86:13 calibrate 43:17
an 81:25 82:22 | awkwawd 35:5 bet 71:21 call 7:6,25 8:2 19:16
| accurate 85:3,13 __ || aiayplace 25:15 52:4 | ————_—_— | Beta 53:9,12 54:19 | 19:19 20:6 21:14
| e611 | 66:20 )} ____5 _ || 55:22,23 56:1,3 |} 21:17 24:13.42:10
= act 18:12 28:11 anytime 43:] : back 17:3,4,6 20:5 better 41:10 58:8 31:2 67:6
N action 86:17,18 | apologize 43:11 21:1 22:22 24:18 §9:7,8,8 70:10 called 19:23,24
i active 83:3 78:9 25:2 26:9 29:14 |} big 48:15 68:2 20:14,16 21:1,10
aa || activities 40:25 41:1 APPEARING 2:3,7 || 29:18 30:24 31:4 73:10 74:11 38:23 51:17 56:18
41:2. 45:12 47:11 || pplied 9:17 34:13 37:12,16,18 |} pike 48:23 56:19 72:10
48:12 69:4 78:25 || sppoimtment 50:20 || 39:5,6,7,9 428,21 |) biking 48:25 49:3 calling 70:23
= 49:5 57:12 60:21 61:5 42:24 43:7,16,20 || pit 7:5,8 14:6 22:16 calls 21:17
add 18:18 ll 61:10 62:4 66:10 43:22 44:20,21 26:2 28:8 32:8,10 |] canap 40:8,15,20,25
| address 5:9 | 76:19 78:1 56:18 59:10,16 32:11 40:13 49:23 |} 41:67:22
om || adjust 44-22 appointments 47:5 |} 63:17 69;14,16 59:14 60:17 71:19. |] caumping 59:9,12,15
| adjusted 42:14 49:22 56:8 58:20 || 66:14 67:8,10 81:18,23 | 70:1 78:8,10
affect 6:15 58:25 60:18,24,25 || 80:9 85:11 Black 36:18 B22
a ff affixed 86:20 ) 70:13 | bad 63:16,16 64:4 |) Briven 1:19 2:4,4 fj canmps 41:18
| afternoon 16:10 appreciate 83:21 66:6,9 74:15 5:11,21 6:8,25 caption 3:11
| age B2:4 | appropriate 5:17 ! badmintom 61 42 23:13,17 30:2 eny.21:23,23 23:1
_ agile 41:4 approve 45:17 | ball 34:12,13 35:9 84:1,5 25:6,8 26:5,23
[neo 29:4,43218 || approximately | bam 79:9,14,19 | body 40:10,12 27N7,23 3007
| 46:8 57:11 71:9 26:15 71:3 80:24 81:2,4,7,8 —} bowl 38:24 31:10,13 32:12
os 74-5 77-10 80:20 || *prom 10:16 banged 33:4 ) bowling 34:10,12 33:5 70:8
91:4 | area 30:17 73:44 bar's 38:22 Box 2:10 cardio 48:22 49:2
a greed 3:8,13 74:8,9 baseball 82:20 brand-new 41:4 Care 38:14 39:19
ea || ahead 6:10 70:3 | arm 33:6 79:22 80:3 | basic 46:21 ,22 70:16 40:1 42:7;22
201 | ait 39:24 1 47:15 48:14 49:11 | brealk 6:3,4 11:22 70:12 71:1
- ASA & GILMAN REPORTING, INC.

406.752.5751 - asagiliaan@ecenturytel.uet

 
 

DEPOSITION OF SKYLAR DEXON

 

 

   
  
 

 

  
   

 

 

 

 

  

 

 

 

2
earer 55:12 22:24 23:3,12 | corrections 87:17 11:10,13 12:2,9,12 84:25
ears 49:18 24:17,18,19 25:1,3 } couch 80:10 $2:13,14,22,23 discussiom 12:24
ease 39:5 25:4 31:15 H counsel 3:3,9,14 13:17 14:9 18:15 ff 15:48,25 17:15
cashier 37:7 elutch 82:16,17 86:15,17 18:19,21 19:18 76:14
catching 21:11 coat 23:2 | Counseling 71:12 44:15 46:17,24 discussions 17:25
CAUSE 1:5 Cockrell 2:8,9 4:3] counselor 57:6 53:17 54:24 55:1 |} dish 18:14
caused 28:3 37:11 5:6 7:1 23:15,18 — || Coumty 1:3,25 3:7 55:20 59:3,4 60:6 j{ dishes 11:16 78:15
| 74:15 27:5 30:3 83:18 86:3 62:2,21,22 82:4 |] dishwasher 9:5
cell 20:6 83:21 84:3,22 | couple 9:15 33:9 86:20 87:18 18:12
Center 51:17,17 collapse 43:20 ) 35719 38:4 43:17 ff days 12:15 15:15,15 || dishwashers9:15 |
certain 48:18 76:7 |] college 68:3,5 72:21 73:24 77:2 18:11,13 19:3 11:23 16:25 30:25
| CERTINICATE come 8:4 10:20 | 78:7 58:16,20 65:20 |] dishwashing 10:17
| 86:1 19:19 20:14 47:19 | comrse 48:16 67:15 66:7 81:4 | 21:6
| certify 86:6 85:11 | 68:13 deockrell@megal... | DISTRICT 1:1,2
| chair 81:4 comes 17:4,6 25:22 | cowrt 1:1 5:22 84:24 ff 2:11 | Dixon 1:6,16 5:1,8
H chance 72:11 39:5 } cousin 49:24,24 dead 74:15 85:18 86:9,12
ehange 13:18 14:8 ff coming 83:22 | cover 12:20 14:2 December 32:18 1 87:23,24
14:11 18:5 22:24 || Commons 2:9 | 6 82:10 37:17 doctor 53:1 63:13
| 84:8 85:10 company 1:939:4 || covered 14:4 decision 21:13 75:1,3,10,21 76:19
chamges40:3 $4:19 43:15 87:24 | coworker 16:21 Defendant 10,17 76:22 77:25
85:9 complaints 12:11 4 cowerkers 16:23 | doctor's 45:22
changing 14:17 complete 67:14 Creek 59:13,14 definitely 44 4 doctors 76:8
chat 27:2,8 completely 33:6 crutches 42:2.52:16 ff 72:19 75:9 76:2 documents 33:8
1 cheelc 77:25 85:10 H Cs 68:20 Dentist 59:2 doing 7:10 16:17
| checked! 21:24 concern 23:23 | CE 74:22 deposition 1:14 3:4 11:20 1838,9 27:1
} 31:16 74:3 concluded 85:19 — ff} Cue 33:10,13,14,18 3:10,15 5:12 34:8 36:15 44:12
| checkup 48:4 confidence 50:15 ff 34:9,16 36:3,5,8 85:18 44:23 46:6 48:3
ij clnef 8:23 confused 14:6 | cumremt 70:13,15 depressed 42:4 49:3,4 50:21 5i:1
chefs 8:4 9:4 16:25 || commected 86:17 | cuurremfly 6:18 49:7 44:14 55:9,13 51:14,20 53:11,15
22:10,12 couscous 65:25 68:22 69:5 70:22 || depression 40:12 54:11,17,21 60:16 5
| clgarette 24:10 consecutively 54:22 |! curves 28:1 54:25 56:24 57:3 62:17 64:14 67:7
| Civil 3:12 constitute 86:10 eurvy 26:12, 82:25 67:10,19,25 68:1,7
elass 38:24 48:22 comtaet 35:10 69:16 || eustomers 37:24 DESCRIPTION 68:23 71:17 76:10
66:3 69:16 | 44:11 4:6 f 77:23 81:6 4
| classes 45:25 46:] eomtinue 16:15 H dlesigin 42:14 68:16 || door 33:1
| 67219 conversation 25:6 {| —D.. designer 68:8,9 double 21:24 34:16 |
| eleam 22:17 conversations 32:20 || W/b/a1:9 — details 27:20 Doug 45:5,5,7,18 |
| clowlk 18:15 eook 18:5,14 | dad 60:12 62:5,8,13 }| difference 37:20 75:3,11
| clocked] 18:20,22,24 || cooked 18:11,13 |] 62:18 70:9 72:3,4 || aifvevemé 11:10 || Deug's 44:21 75:14
| 20:10,11,16 31:12 || cooking 45:25 daily 81:16 | 22:2425:18 30:21 f| 76:9
| clocking 18:23 eool'53;10 | Dale 2:8 . 84:10 downhill 54:12
| clocks 23:5 cope 41:8 damages 72:11 direction 86:13 | Dr 6:24 45:15 51:15
| close 9:9 10:11,20 || eopy 84:2 85:1 Dam 22:2 23:11,20 Hl discovered 73:13 52:19,19,22,25
| 10:21 12:19 16:11 |] eore 49:11 23:21 24:8,12,16 |] discovery 65:8 53:3 57:4,7,8 58:3
| 16:12 19:22,23 corner 80:2 {| 24:19,23 31:14,19 fl disenss 9:7 13:12 63:15 68:25 69:3 |
eloses 22:15 correct 85:15 | DATED 87:18 | 23:17 39:35 73:17, 19 74:5,12
| closest 16:25 correction 85:4 day 9:1,2 10:12,18 ff @isewssed 20-23 77:17 78:2 83:2
87:1,2 10:19,19,22 11:1,3 57:25 69:8 81:15 || diress 78:20
\

| clothes 21:25 22:18

 

 

= J Se os =

 

 

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 ~ asapiiman@centurytel. net

“Bory 4

. 3

5

~T TF

ne LF

 
 

DEPOSITION OF SKYLAR DIXON

 

 

 
     
     
   

       
 
   
 
  
  

 

 

 

 

   
 

 

 

   

  
 

 

 

 
 
    

    
  

 

 

3
| drink 29:23 30:1,4 |] events 46:19 finally 65:16 four-wheeler 62:6 {{ gives 85:11
7 | 30:8 Everybody 41:14 j] fimancially 86:18 | 63:4,17 64:18,19 |} go 6:10 9:12 10:1,3
i drinks 74:21 exact 10:19 24:13 fl find 76:5 82:16 11:24 21:16,18
| drive 19:4 20:4 | 27:20 51:16 fine 20:4 24:14 54:7 four-wheelers 62:7 24:18 25:2,5 28:3
| 28:18 32:14. 49:16 } exactly 20:13,16 | finish 30:2 H 62:14 82:14 29:19 30:23,23
t §©49:17 63:1,3 70:5 27:20 41:17 47:22 | finished 54:8 55:4 jl four-wheeling 63:6 34:12 35:13 38:16
70:6 50:13 53:21 54:14 |] fireworks 36:9,16 63:8,14 65:1 82:1 38:19 39:12 40:15
| driven 28:25 65:10 73:19 74:13 | 36:24 37:3 } Powréln 1:19 2:5 41:21,24 42:15
| driver 21:20 EXAMINATION = | Firm 1:19 2:4 free 6:8 50:24 43:16,20,22 44:15
f driver's 32:17 4:1,2 5:5 first 5:2 13:24 17:11 || freely 70:10 46:17,18,24 47:5,8
| driving 26:24 27:25 || example 51:9 33:13 38:6 39:13 | Briday 59:16 49:21 ,22,23 51:4
p 6 32:1,4 Exeuse 21:23 40:8 47:3 55:25 ff Fridays 16:5 52:20 53:78
} duly 5:2 86:9 exercise 79:20 81:1 70:20 friend 59:18 69:23 54:19 55:13 57:7
| dump .8:14,15 exereises 79:5 80:7 ff fish 1:9 7:952:10 |} 83:13 59:12,17 60:14
| DV-17-853D 1:5 80:21 1 82:7,15 _ | friends 9:16 19:9 62:5,7 63:6,8,10
| 87:25 exereisewise 79:1 || fishing 26:19 63:24 || 69:13,22 82:25 63:13,23,24 64:7,8
é EXHIBIT 4:5,6 | 64:6,8,16,25 | 83:7 64:13 65:3,15,23
i i exit 25:11 | £1t38:6,8,13,15 39:8 | fromt 34:11 37:7 66:8,11 68:3 70:2
B2:1,1 exiting 30:20 39:19 42:1,6,22 | full 5:7 70:7 72:18 74:22
| HN 1219 2:5 expenses 72:17 44:7 49:6,14 fun 42:4 75:18,19 76:4
, earlier 12:13,16,18 |] explain 14:25 78:13 further 3:8,13 8:18 77:23,25 78:3,6
}  13:5,13,17 14:7,12 | explaining 74:14 |] fits 39:8 future 72:17 75:2 81:17,24 82:6,6
early 38:8 39:14 expressly 3:16 fitted 37:17 76:3 goal 47:19,20,21,23
51:25 52:3 55:4 | extra 12:9 | fitting 38:19 2 BVCC 66:22,23 47:25 48:1,3 50:4
| easier 75:5 extremely 16:19 five 18:6 28:24 50:9,13
easy 5:12 29:11 30:22 43:21 | ___._ _G J} goals 47:14,22 48:6
eat 50:9 62:3 if 59:14 | gabapentin 65:19 Goicoechen 2:9
eating 47:23 | fall 51:25 52:3 tt five- 11:24 1 gaim 39:22,25 41:22 |] going 7:8 8:1,9
! eight 8:8,9 28:21 | family 52:25 64:3 Fix 6071 | gained 37:19 44:19 15:11,16 16:2,14
| 36:12 60:7 72:25 || fia 22:22 23:25 fixed 70:9 | paimime 40:5,11 f 49:23 21:14,15
| elitiher 5:21 19:6,15 26:15 27:23 66:7 | Pathend 1:3,25 3:7 || 43:24 23:13 24:12 28:1
| 69:2 66:9,16 70:4 76:5 86:3 | games 59:7 60:6,9 32:5,7,10 42:1
!} elevem11:8 14:14 — || fmst27:19,25 floor 17:3 79:12 62:3 63:21 65:1 46:5,21,23 47:4,5
22:14 | RCC 68:12 ° | folks 14:15 60:8 | 82:3 50:25 55:22 60:17
ELEVENTH 1:1 | FCCC 66:22 | fellow 81:12 84:10 | GED 66:11,13,21 61:6,8,9 64:1
enployee 86:16 feel 16:17 foliows.5:3 H 67:14 68:2 65:11 67:19 68:5
emded 26:5 65:12 —_ || feeling 64:2 football 82:20 | getting 18:3 19:2 68:16 70:10 75:17
English 66:3 | feels 77:19 force 77:22 20:24 21:2 31:14 77:42,17 78:5
enjoy 34:24 | FELDER 1:9 87:24 || forepoimg 86:7,10 51:11 52:12,14 82:20 84:8,25
enrolled 66:20,25. |} fell 44:10 | 8715 55:12 58:7 66:7 good 21:19 24:22
| 67:2 , fielé 16:19-81:23 | forgot 18:17 66:13 7033 36:12 46:6 49:2
emtirely 13:19 fifty-two 23:6 | forgotten 84:9 Gillumd's 8:12 50:15 54:21 68:13
Hriehsom 52:25 figure 17:14. 47:15 | forward 27:16 31:7 || give 14:16 17:18 68:15 70:5
53:3-97:17 78:2 figured 28:6 i 31-9 | 19:19 20:15 45:11 | sottem.28:7
| erramds 65:5 figuring 16:8 found 55:21 47:9 51:2 52:24 grab 22:25 23:12
| especially 77:22 | $0 48:9,10 81:18 |] four 9:9 10:11,20 67:6 78:25 79:4 24:18 25:2
| Esq 2:4,8 | filled 48:11 | 15:15,1516:9,11 |} 85:2 grabbed 22:18
Wuvelkn 59:14 64:13 |] fim 82:10 18:6 19:4 63:22 |] givem 80:8 24:17,19

 

 

ASA & GILMAN REPORTING, INC,

406.752.5751 - asagilman@century tel. met

 

 
 

 

 

DEPUSEVIUN UF SI. HILAR BLAU

 

 

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4
grade 69:13 83:14 |} Heidi 57:4,21,22 uxt 43:23 86:25 | knee 43:9,13,14
grades 68:18 58:4,23 59:1 61:2 {| hurting 77:21 Journey 45:18,20 77:46,21 78:2
graduatly 52:12 68:25 69:4 hurts 35:5,5 79:25 46:5,9 47:11 50:2 {| Iaew 53:10
graduation 56:12 held 65:14 a} 590:5,10 52:21 knocked 65:21
Graphic 68:8,9,16 || help 32:25 41:6,8 I §4:9 56:7 60:16 || kmow 6:21 7:14
gravel 31:8 32:10 A218 56:24 62:10 | idea 29:6 60:19 61:4,20 8:12 10:21,23
Graves 59:13,13 63:25 76:2. 78:14 |i identify 48:12 66:14 67:7 68:23 11:12,14 12:22 |
great 11:20 78:15 80:5 ignowe 83:9 L 69:5 77:24 78:24 13:7,14,23 14:1,13
grew 24:3,5 helped 47:14 52:13 |] iuaagime 60:11 | Jude 46:14,15 47:2 |] 14:23 15:1,6 16:3 |
grocery 60:22 53:11 76:12 fndependemt 65:23 |) 47:10 60:22 16:3,14,21 17:1,9
proups 69:6 helping 50:16 66:1 | judge 6:11 18:19 20:1 21:6
guess 8:14 13:24 helps 45:24 INDEX 4:1,5, | TUDECIAL 1:2 21:15 22:4 23:4
14:23 15:416:4 || hereunto 86:19 infected 35:4°73:11 }) July 13:1 14:1,1,4 23:24 24:2 25:22
17:5 24:3 33:2 Bley 21:15 32:8,11 74:9,12 18:10 34:1 40:19 26:19 27:18,23 , |
35:12 46:19 80:5 32:42 infection 74:15 Sume 10:25 19:13 28:3,5 29:7 30:12 |
84:13 high 65:8 67:9 information 10:15 34:1 71:7 30:14 32:11,12 |
guilt 69:12 68:18 imsisted 20:3 junior 66:17,19 33:8 34:11 35:9
Guualikson 53:9,12 || highway 26:7,9 install 76:20 . 38:3,23 42:2,4,16
guy 71:15 32:20 36:19 instance 32:6 ___ KE 43:18 44:2 46:16 |
I ewys 25:11 26:10,25 {| IBM 9:21 83:13 instantly 42:12 Kalispell 1:20 2:5 47:16,18,21 49:19 |
98:11,23 29:13 inire 64:1 {| interested 86:18 2:10 38:14 46:10 50:22 51:16 54:24 |
30:10,15,20 31:12 || hired 8:5,24,25 9:2 || intersection 25:25 46:11 70:6 71:24 55:21 56:9,19,19 |
32:6 9:19 10:16 26:16 73:16,17 73317 56:21 57:15,16
hit 26:8 49:20 54:25 |} iutexview 8:1 86:6 61:1 64:2,4 65:21
Bo Wnam 31:22 involve 48:18 keep 33:3 35:3 67:13 70:3,17,19
half 28:24 29:12 home 8:7,13 13:21 issues 37:24 43:23 68:13 71:22,23 72:9,11
36:13 65:15,20 19:17,21 20:1,4 ketal 14:24 FANT 25 T3119 |
66:5,6 71:9 21:8,16,19 30:8 J Winn 55:16,17 56:21} 75:1,10,16,25 76:4 |
Jaamdlle 11:24 44:15 51:4.72:2 |] Sack 45:5 kind 6:14,18,21 7:4 | 76:9 ' 7:16 80:15 |
hhamg 69:15,22 83:7 |} 78:25 79:4 Jake 8:2,23 9:11 P11 £0:15,16,22 || 81:20°82:13 83:7
83:9 homework 65:17 10:9 12:17,24 11:7,15 13:15 | 83:7,16
happen 5:20 8:22 || hospital 38:3 51:19 || 13°7-12 19:18 | 15:25 16:9 17:18 |} Ienowm 45:16
78:22. . 52:6 72:22 T3:1 16:22 17:19 18:2 || 27:13 30:16 32:7 || Krogh 9:6
happened! 25:16 73:22 74:3,19,24 |} _ 19:4 32:10 34:14 35:9 || Kyle 9:5,6,15
27TA9 31:3 ot 36:11 January 35:17 35:12 37:25 38:16
happens 85:6 Inour 49:25 3hl7 39711,12,22 41:6 L
jrard 13:25 14:25 howrs 9:7,8 10:10 Jessie 9:3,14 13:2 41:19 42:1,4,7 L3:4
17:2 22:2 24:4 12:12,13 16:9 13:13 14:17 15:18 || 44:14 45:11 47:10 || hack 40:12
34:22 54:13 18:4 36:13 60:7 15:19,20,22 16:22 || 48:12 49:19 51:8 ff lady 32:24
linrdems 38:25 67:18,21,24 82:4 17:2,6,19 18:17 54:12 55:8,20,21 |] Lake 25:22,23,25 ;
he'll 84:12,17 | mouse 1:9 7:9 25:13 || 229.8 56:13,15,19 57:19 || 26:1,2,4,6,19,20
head 25:12 29:22 28:18,19,20 59:19 job 7:23 13:24 34:9 |) 57:25 58:8,9 27:16 32:9
30:8 33:4,6 55:19 63-25 78:15 §2:16 || 342225 36:24 || 69:14°71:16 75:21 Lake/Hlighway
72:24 huge 37:20 37:3,11 | 76:12, 77:13 78:25 || 26:16
liealtihier 47:23 50:9 1 jah-wla 5:20 jobs 33:9 36:7,21 79:4,7,13,20 80:2 || land $2:10,12,14
Iheair 31:8 34:7 hut 64:17 jog 54:15 71:19 | 81:23-83:8,15 Jate 10:22 14:9
hearing 68:14 hunting 63:23 Johnson 2:9 kitelhem 17:4 21:24 18:10 19:12,16
Jaeart 48:23 49:1 64:16,21,25 81:21 || Zokeme 1:24 3:5 86:4 | 22:1531:17 55:4 65:11
ASA & GILMAN REPORTING, INC.

406.752.5751 - asapilman@centurytel.met

Ta OTS

“3 ~T

~ a

ys

“TROUT

om
 

 

 

 

DEPOSITION OF SKVYILAR DIXON

 

   
 

 

Law 1:19 2:4 49:24 58:9 59:14 ff Major 59:19 69:25 miles 8:8,9,17 59:14
Jay 79:11 80:3 } 71:19 81:18,23 mating 38:24 80:14 mind 7:6,7 71:20
| lazy 44:11 | live 8:20 9:24 70:4 || manage 41:9 | minute 20:18
lean 43:19 | lives 8:14 9:25 managed 22:7 | minutes 23:5,20,22
| learn 40:24 ff 69:18,19 72:2 manager 8:3,23 27:12 28:6,21,24
| Iesve 22:13 37:11 B 76:10 22:1 35:7 29:12 30:22 31:14
Jeft22:10,11 25:9 ff LLC 1:9 87:24 manually 18:17 H 6 81:8,9
26:5 28:11 33:6 |] located 57:22 71:23 |] Mareh 71:15 misspelling $5:14
73:9 79:9,16 | locked 24:19 Mark 71:8,10,11,18 }{ imixed 61:12
| 82318 | locker 22:19,22 marks 44:3 f mobile 48:19
| Neftelhand 26:10 ff lockers 21:25 | material 38:23 | mold 39:3
H leftover 73:8 | long 7:17 20:13 | math 67:19 | momt 19:14,19 i
i | leg 34: 3,5,19,21 21:22 23:10,16,19 | matier 86:7,8 | 20:44 21:2,10,15
35:4 36:12 37:1, | 28:2,9,17,18,23 | Matthew 75:12 21:15,18,21 27:21
37:12,16,17,18,21 ff 29:8 32:933:12 ff meals 60:1 29:10 32:13 51:7
38:7,11,13,16,16 # 33:15,2040:20 jj meam 33:20 52:14 51:12 64:1 65:3
38:20 39:1,13,19 —| 51:205321955:1 |} 65:3 '71:18 82:12 72:2,4
40:7,10,13 41:7,20 | 58:1 60:5 61:17 83:6 84:17 | Monday 47:4,5 61:6
41:25-42:6,14,16 | 62:2077:10 81:6 || means 74:5,12 | Mondays 46:20 |
42:20,23 43:8 1} Hook 31:4 50:10 b 84:24 f Montana 1:2,20,25
44:3,5,7,13,18,21 || 72:12 78:2 | meant 84:9,15 85:7 2:5,10 3:6,7,11
44:22 45:17 49:4 B looked 31:7,9 | Medicaid 56:11 5:10 46:10 86:2,5
49:6,14 50:12 | looking 27:14,15 H 70:17 82:10 | 6 86:6
59:15 54:22,97,24 | 31:46 | nedical’ 7:11 72:17 |] maomiln 33:19 35:16
55:1,6 66:15 67:3 {| hooks 71:9 | medication 57:19 # 37:18 39:7,9 57:8
67:4,8,9°70:12,13 fl Loop 2:9 i 65:18 | 62:15 63:11 67:24
70:15,15,18,22,23 || lose 44:23 45:8,10 {| medications 6:15,18 || 80:20
72:19 73:9,12 | 45:30,12 50:13,14 } medicationwise | Monts 7719 12:25
74:6,7,9 75:5,6,7 — 76:15 69:3 H §«635:19,21 38:4
F715 78:12 79:9 | lost 56719 82:25 meeting 75:24 44:19 50:8 51:23
79:16 80:11 82:9 | lot 13:15 25:12 memoriges 43:16 | 58:6 7434
1 82:18 29314,18 35:5 | imemeory43:9,18  # Moore 2:9
| legs 41:1 48:18 | 40310 41:3,11 34:15 7119 | mormimg 54:23
49:1470:19 79:20 || 46:23 49:22 52:13 || men 32:25 59:21 74:17
let's 7:24 10:24 52:13 53:11 55:7 || mnemtion 16:20 | mornings 18:6
letting 17:1 55:8 58:7 60:17 mentioned 19:1 | mother 19:4
license 32:17 68:14 69:11 77:21 61:1 70:20 imotivated 67:11
Hite 81:16 |} 82:19 83:15,17,23 |) mentor 46:14,21 motivation 40;12
lift 79:13,16 || heute 5:16 | 77:24 | 56:20
lights 24:20 26:23 Lupfer 76:11 maet 9;3,3,4 71:14 = || Moumtain 71:11,22
j} Mmnit 29:19 || ——_—___________ ] metal '75:6 | taove. 79:14 80:1
lime 85:6 87:2 ———__M.____}] ivichaet 2:4 61:10 {| muddy 81:22
! Histeming 26:25 M-UA-R 6:25 83:24 H Mii 6:24.25 51:15 |
i Miterally 74:17 miachime 34:13 imid-August 17:17 52:19,22 57:4,7,8
Hitde 7:5,8 12:18 machimes 48:14,15 || middle $0:25 58:3 63:15 68:25
14:6,12 22:16 48:17,18,20,22,24 | Miike 84:4 69:3 83:2
26:2,19 28:7 32:8 || 49:9,9,13 mike@blivenlawf... || museles 52:11,18
32:10,11 40:13 | Miack 35:9 2:6

 

 

  

 

    
      

 

    

 

ASA & GELMAN REPORTING, INC.

‘Notary 1:24 3:6

 

406.752.5751 - asagiiman@centurytel. met

N

W 2:1 3:1

mame 5:7 9:5 17:9
17:11 22:1,2
24:13 35:8,8 }
46:16 55:18 76:23 |
77:1,2 83:12
85:15 86:20

near 76:10,11

mecessary 84:1

meed 6:3,1 1 21:16
45:7,10 67:18,20
70:2 77:23 81:11
85:2.

needed 37:13 45:10 f

mervous 13:24
14:22,25

mever 80:17

mew 24:2 44:5,7,22
70:18,23

nice 14:23 40:6
41:13 59:11

wight 22:1,5,6,7,9
28:16 30:5 63:17
63:19 73:21

mime 18:6 59:22

Noak 8:12 9:12,18 i
10:23 11:12 13:10 }
14:3,4 16:1417:1
19:7,8,11,17,22
20:2,4,23 21:2,11
21:14,16,19,22
23:5,10 24:8,12,16 |
24:23 25:9 26:7
26:13,24 27:24
28:11 29:25 38:7
30:12,16 31:12,20
31:21,23 32:8
69:9,18 71:4 82:1
83:9 l

Woah's 21:23 25: 6,8

modded. 29:22 72:24

WNortherm 38:14
39:19 40:1 42:7
42:22 51:17 70:12
70:25

   

 

86:5
 

 

DEPOSITION OF SKYILAR DIXON

 

 

 

   
    
  
 
   
  

 

 

   

 

 

 

 

 

 

 

|

6
note 52:24 | one-ten 25:10 Pathways 55:13,19 § play 59:7 60:6,9 34:21 37:9 38:7
noted 87:17 one-year 47:25 48:3 56:22 A 61:13 62:3 63:21 38:20 39:4,13
notes 76:22 ones 41:3 48:25 | patients 76:9 t played 61:16 82:3 40:3 41:7,19 42:6
noticed 55:12 49:13 | patrol 26:7 32:21 |] 82:20 44:13 45:17 49:5
November 50:12 online 66:2 | PC 1:19 2:4,9 | playing 65:1 49:6 72:19 78:12
57:16 1 open 37:14 | people 32:21,24 ff please 5:7 prosthetics 38:14
nutritionist 47:24 || epening 7:25 35:3 ) 34:11 41:9, 10, 12 | point 20:24 39:20 53:9
§0:10,21 opposed 84:15 44:17 68:14 69:11 || 39:23 75:20 prosthetists 75:13
Fl orders 17:5,7 | 76:11 78:24 83:16 |} pot30:10,13 PY 42:15,17 51:14
0 Oregon 63:25 | period 44:18 53:19 | pounds 37219,20 | public 1:24 3:6 8:16
03:1 orientation 45:23 | perlodically64:25 jf} 44:19 45:10 86:5
o'clock 10:11 16:9 473 | 65:1 | power 82:9 pull 29:19 32:25
object 6:8 23:13 originally 42:22 ‘|| permamemt75:6,25 | preliminary 75:21 || pulled 29:10,17,1 7
objection 6:11 4 72:23 74:3 | 76:1,20 | prep 18:5,8,11,13 77:20
obviously 48:24 euteast 81:23 | person 55:15 | 18:14 " pulling 77:19
76:1 fh outline 48:6 | personal 37:24 | presoribe 57:19 purpose 41:6 84:21
occasionally 64:16 || outpatient 74:19, 21 || phone 20:7,7,9 | preseribed 52:20 || 85:12
October 1:20 35:14 | outside31:17 36: 17 fj physical 37:13,16 || 80:22 purposes 43:6
35:15,15,15 62:11 82:6 | 51:9,10,11,20 52:4 || preseribes 6:23 purstwant 3:11
offered 21:8 overall 50:14 52:8,20 53:1,5,7 || PRESENT 2:12 pushing 82:9
| offering 70:3 ss overnight 59:15 54:10,20 55:10 ff press 79:24 put8:5 14:20 18:21 |
offies 57:5,23 71:15 || 74:19 56:12 69:2,4,4 pressure 77:18 23:2 32:22 34:25
75214 76:25 77:12 || ewmer 35:9 79:3 80:7,22 | pretty 5:12 9:4 37:15 39:2 75:5
Oh 84:15 | : | Physically 55:7 10:22 15:4 16:6 7T18
Ohio 40:17 BP | physically-wise 17:2 20:3 26:23 ~ |
okay 5:15,25 6:13 || P2:1,1 3:1 ) 55:3 28:15 33:2.35:5 || ———2—_—_
7:12,13 101 | P-A-R-K-H-R 9:23 || pick 19:5,15,24 35:11 36:11 39:2 question 5:12 6:9
13:16 15:6,13 pm 11:5 90:2 22:25 46:1 40:24 41:10 42:15 6:10 24:21 30:2
20:4 24:14,15 P.O 2:10 — 46:18 50:4 44:1,11,14 45:23 _ |] questions 10:9
25:11 27:24.29:18 } pack 22:16 t picked 19:25 23:2 46:5 47:14,17 | quick 15:25
33:24 34:7 36:7 page 4:2,6 84:21 49-24 49-12 50:14 52:9 quit 34:20 35:12,16
38:15 39:8 42:3 95:4,5 87:1,2 picking 82:2 53:10 59:11 66:3 51:21 65:8,10,15
54:7 56:25 59:3} pages 86:10 pickleball 46:20,21 || 67:15 75:6 77:18 quite 49:23 60:17
66:12 72:15 83:20 |] paim 81:21 47:6,16 48:13 80:3,17 81:3
| 85:8,17 pants 37:22 61:7,11,18 priority 67:9 R
old 7:15 10:7 48:15 || parallel 38:22 | Pin 33:10,13,14,18 |] probably 5:11 8:17 | R2:1,8
68:2. 73:11 parents 13:21 | 34:8,16 36:3,5,8 || 10:24 12:25 17:12 | radio 26:25 27:3,6,7
older 72:5,6,7 Paxker 9:21,22,24 || plnce 3:10 51:16 aig 50:25 56:10 {| Pate AB:23 4921
| Olney 9:25 1033.7 83:10,12,13 | $6.23 69:19 70:2 || 56:17 66:11 73:18 |) "eR aan
emee 17:4,6 19:13 fj paring 25:12 86:8 J iP 82:3 ~~ | wead 84:3, 12,13,17
32:13 39:6 42:6 29;14,18 — places 76:6 problems 32:1 85:2,13 87:15
49:99 47-20 50:5 |} part50:4 56:7 Plaintt#f 1:7 2:3 40:10 read-and- 84:5
58:7,8 61:23 particular 14:9 83:4 || plan 46:20,23 68:1 || Procedure 3:12 reading 3:15 84:14
62:15 63:8,11 paxties 3:4,9,14 68:778:5 Professional 3:5 84:23
65:22 67:2 68:1 86:16 planming 15:2 67:1 86:4 7 readjust 42:8,25
69:23 80:15 pase 47:9 68:2 |} 68:4,4 71:17 | program 47:10 48:2 |) 43!
one-month 47:21 || passemger'63:2 plans 76:18 56:7 readjustments 42:9
one-oh-five 25:10 || passively 43:25 plastic 39:3 prosthetic 34:18,19 ready 11:5 29:7

 

 

l

 

 

 

 

 

 

 

 

== — = =

 

 

 

ASA & GILMAN REPORTING, INC.
406.752.5751 ~ asngilman@eenturytel, met

“3 ~B

~a

“30 ~~

“~y

“a
 

 

 

 
 
 
 
 
      

 
  
  
 
   
  
  

      
   
 
 
  
   
   
  
  
 
 
  

 

 

 

 

 

 

 

 

 

 

  
  
 
  
  
 
   
  
 

 

 

 
 

 

   
  
   
   
  
   
        
   

 

 

 

 

 

 

 

 

 

 

| ™ DEPOSITION OF SKYLAR DIXON
| , 7
34:25 67:5 13:16 15:22 17:15 |] rifle 64:21 ! salon 64:9,11 47:24 48:3,16
7 | realize 43:24 18:20,23 19:18 right 5:14,18 6:1,5 |) sat24:9 37:23 §0:21,25 51:1
| = | realized 44:1 20:8,13 22:2,8,12 6:6,14 11:10,12 || Saturdays 15:6,10 56:1, 10 57:2,7,8
| j) really 10:15 13:14 || 23:25 24:4,5,13 | 17:14 20:6,16,22 15:16 16:6 58:6 64:3 68:25
7 13:23 14:20,21 | 25:21 26:3,4,12,14 | 21:14,21 23:8 t saved 82:15 71:12,19 75:23,24 |
; = 16;3,23 18:3 )  26215,18,22. 97:15 | 25:5,11,2426:13 | saw 50:9 57:9 79:4 77:8,17,23 78:6
19:23,23 22:4 27:49,21,22,24 26:20 31:1,2 } saying 21:7 84:11 | seeing 26:4 57:21
23:17 28:6 34:22 i 28:10 31:2,11,18 36:10 39:18 42:17 § 84:13 58:6,10 69:3 71:8
= 35:1037:23 41:25 || 31:25 32:19 33:4 45:11 48:19 49:8 {| says 27:21 67:20 | seeking 58:1
AQ:1,3,13,13 48:17 33:17 35:8,23 49:18 51:9,15,15 || 7114 h seen 45:9 58:5 77:1
49:1 52:11 54:21 | 36:5,23,25 38:6 51:18 54:16 57:22 } ‘sean 74:22 1 77:10,11
= 55:10 59:18,18 ff} 47:22. 50:8 53:21 58:16,19 60:5,13 | sears 44:3 | self- 50:14 65:24 =f
60:13,14 63:15,15 | 53:23 54:5,13,14 61:11 66:3,8,13  |{ schedule 8:1 10:13 fi self-comfidencewise
68313.13,15 69:10 f} 55:1857:962:17 | 67:9 68:12,22 | 14:7,16 13:18 1 50:18 ;
= 69:11,14 70:4,6 | 66:16 68:20 71:3 69:24 72:1 76:24 14:8,11,17 15:8,14 f self-conscions 41:23 |
74:15 80:5 81:20 71:6,8,13,18,25 77:16,20 78:2,14 15°23 23:24,25 } 64:3 82:12
$2:5,8,9,13,19,22 | 73:19 74:2,13,;23 79:9,22,22 81;12 42:8,12,13 45:12 | self-consciousness
mn $3:5,6,10,11,21 || 76:17 F7T2ALI2 83:18 85:11 46:17,19 47:2 41:23
| reasom 31:7 , 80:18 right-hand 26:8 50:5 56:8 58:1 sell 82:14
recall 7:24 15:14 repair 34:14 rised 41:23 | | 75:24 | send 84:4 85:3
- || recommend 79:7 |) report 26:7 86:7 | Rizrolo77:1,5.4,6 | scheduled 50:20 ‘| senior 65:11
83:3 | Reported 1:24 road 5:10 19:8 H 57:12,15 58:20,25 | September 64:9
| recommendations {| reporter 3:5 3:22 25'22,23,25 26:2,6 | 62:470:11 73:20 |] sequence 37:25-
= i 50:23 | 27:4 83:24 84:24 || 26:6,8,12,13,20 78:1 ) 39:12
| recommended 75:9 | 86:4 27:16 28:431:5 || schedules 42:10 session 50:24 57:20 |
| 83:2,5 | REPORTER'S 32:9 | schedulewise 10:14 j{sessions51:5
= | recommending || 86:1 roads 25:18 | scheduling 47:3 ‘| set 3:10 42:18 47:2
|} 56:21 68:14 75:1 | reserved 3:16 85:20 || Rocky 71:11,22 | school 10:1,3 15:3 | 47:10 50:13
a | record 11:2 | esidimg 3:6, 86:5 vod 75:6 76:20 15:11,17,23 16:2,5 || sets 67:15
recreation 63:22 resist 43:19 rode 19:13 31:21,23 |} 16:15 23:23 53:6 | settimg 75:20
| reereationwise 65:2 || resistance 79:10 rolled 26:9 27:17 61:19 65:8,12,15 || seven 36:12 72:25
ica real 17:20,22,23 | wesourrees 45:24 31:10 |) 65:23,24 66:1,10 || She'll 85:1
70:9 respective 3:4,9,14 reokies 46:23 48:21 66:16 68:18 sheet 20:10 23:4
fede 56:11 | response 5:17 roughly 16:9 31:14 | Schwager 71:8,10 | shifts 82:14
, {j reduced 86:12 } responses 65:8 34:23 43:6.51:24 4) 71:11,18 ship 39:3
| wefler 52:23 | rest 22:17 54:2 | Schwegel 5:10 shop 46:2
| referral 45:21,22 ‘|| restaurant 8:7,15 RPR 1:24 86:25 scoot 32:11 Shopko 33:10,13
<i referred 9:17 45:15. 20:7,9 25:2,12,16 || rubber 79:9,13,19 sereanned 31:10 35:13,14 36:8
45:18 5735 28:12,18,19,22 rule 6:11 84:6,7,16 |} serewed 44:16 37:4,6,22 44:6
wefit’70:12,12,14 |) 29:16 30:5,15 84:23 seal 86:20 shorthand 86:12 = |
eat Registered 3:5 86:4 | result 40:4 rules 3:11 5:11 seasonal 63:23 shoulder 32:5 78:22
vegilay 11:16 29:19 || Rheo 43:9,13,14 rum 55:25 81:24 Seatile 76:7 show 74:7 |
65:24 rid 59:6 rummning 41:4 65:5 || second 23:11,14,16 showed 32:21 44:2 |
| reltalp 40:23 65:17 ride 19:6,17,20 20:1 || - 41:21 44:10 47:4 50:10 55:25 79:21 |
relate 76:13 20:15,24 21:3,8,11 | 5 | 60:22 69:13 70:15 jf 80:1
relative 86:16 21:16,19 62:5,7,13 || 8 2: 3:41 83:14 shower 59:23
cq | rememiber.9:6,10 | 62:20 8-U-L-L-¥ 17:12 see 7:24 10:24 20:14 || showimg 11:2
11:3 12:1,16,21,23 }{ ridlimg 19:11 sal 44:15 30:19 41:9 44:12 |} shows 20:11 23:4
- ASA & GILMAN REPORTING, INC.

 

406.752.5751 - asagiiman@eenturytel.met

 
 

 

 

DEPOSITION OF SKLAR DIXON

 

 

 

 

 
 

       
       
   

 

“ii

3 Oa

~ a

a

 
      

“3 5

  

7d

 

 

 

 

 

 

 

26:7 72:16 | sophomore 66:17 — || state 1:2,253:6 5:7 17:18 34:24 35:11 38:17
~ shut 24:20 82:2] i 686:2,5 | suicidal $7:1 39:2 67:15,17
| shy 13:15,22 sore 40:11 79:23 stated 86:8 5 Suite 2:9 68:2 70:1 73:10
sie 12:22 41:23 | sores 35:2,2,6 44:3 statement 72:10 | Sully 16:24 17:9,12 taken 1:17,19 3:4
! 68:12 74:10 stay 16:2 33:1 70:2 Bo 19:16 18:1 19:2 3:10 76:22 86:12
| side 26:5,8,10 81:9 }{ sorry 20:21 27:4 70:3,8 74:18 | summer 7:21 9:12 ff talk 16:21 23:21
sigm 26:3,9,20,22 {| 33:23 39:17 43:11 || stayed 56:17 63:25 | 9:16 10:25 11:8 2713 29:7 32:23
27:16,22 31:9 45:4 staying 22:5,6 34:23,24 38:1] 69:14 83:11
| $4:4,6,12,14,18 sort 7:12 34: 14 Steve 77:6 39:14 40:18 42:23 || talked 14:15 15;22 |
sigmature 83:25 38:17 78:18 82:7 | stick 82:13 51:24 52:3 54:13 19:21 21:2,7,21,25 |
! 85:19 | 95:15 | Stillwater 1:97:9 || 54:19,21 55:6 23:23 31:18 69:11 |
| sigming 3:15 84:14 ; soumd 23:8 8:14,17 | 56:15 63:24 72:14 75:12 B11 |
' 84:23, sous 16:24 stipulated 3:3,8,15 | Summit 46:10,10 talking 13:21 24:8
| | silence 27:12 speak 13:20 14:22 || stiteln 73:8,14 | 46:11 53:5,8,12,14 | 24:24 28:7,8
single 54:23 70:7 ] spexir 82:7 stop 25:15 34:2,4 §3:45,20,21,24 32:24 71:16 72:13 |
sr 25:14 20:2,25 | specialize 76:8 f 35:4,11° 54:12 56:4,5 70:7 75:4,11
| | 30:6 32:15 | specialives53:9 . || stepped 44:18 f 76:25 taxes 33:25
H sister 67:22 72:4,5,7 || speed 29:19 51:10 54:11,17 | Sunday 59:16 teach 46:2
| | sit 34:22 80:2,9,24 } speeding 27:25 §5:11,21 56:15 fj Sumdayé 15:7,10,17 teacher 65:21
| sit-down 49:9 # spell 17:11 67:25 | 16:7 technically 52:13
| site 29:21 32:22 | Spencer 32:8 store 60:22 | support 55:10 tell 5:2,13 6:4 7:4
| sitting 24:23 36:11 !} spend 73:21 story 67:23 | supportive 55:23 12:8 14:18 16:22 |
| 44:10 48:20,25 | spoke 24:16 straight25:6 70:5 | supposed 45:14 17:13 19:25 21:41 |
| 49:3 | Spowts 51:17,17 straighten 5:14 ) 50:7 35:736:3 47:13 |
H . situation 74:18 spreading 74:14 stress 35:1 Et gure 29:9 39:8 §2:23 72:13
: six:74:4 sprimg 38:10,11 || stiressful.65:25 | 43:17 76:3,7 tellimg 14:19 17:16 |
| }] sktime 82:7 39:14 42:23 | stretch 28:9,15 32:9 || 81:12 84:20 85:3 24:1,3 33:1 45:19 |
‘ Skye 59:18 69:23,25 || Spur 5:10 79:21,23 80:2 |} 85:3 69:12 79:24
2 Skylar 1:6,16 5:1,8 4 sqmats 80:10,11,16 || stretched 31:18 | surgeries 72:20,21 tells 6:9
| 7:5,6 29:3 31:2 80:19 | stretches 28:2 72:25 74:24 77:33 || tem 8:17 14:14
E 44:24 72:9,16 stamd 34:11 36:9,12 ! stretching 80:4 81:4 || surgery 73:9, 15,22 22:14,14,15 23:20 }
: 81:10 84:24 85:18 |] 36:24 37:3 38:22 81:7 | 74:2,4,16,20 75:2 93:22 28:21 31:14
26:9,11 87:23,24 || standing 67:4 stromger 52:18 75:4,16,22 76:15 37:19,20 59:22 |
sledding 82:7 stands 36:16 80:9 ff 80:15 16:20 77:9,20 61:6 63:18,19
sleep 11:8 33:3 1 80:24 } stele 34:12 48:19 19:22 80:14
sleepy 28:8,12 staple 73:9 | stwfif 22:16 40:24 surprised 68:15 tem-maimute 11:25
| 65:20 | stare 41:12 | 41:12 42:15 44:4 || sweat’ 74:10 teinmis 61:12.
smoke 30:10 ) stawt 18:9 19:12 46:3 47:7 50:11 swine 82:8 test 68:2
smoking 30: 12, 22:6 46:7 67:10 57:1 65:5,18 swimimimg 41:2 | testified 5:3
suiagelng 64:9,11 70:10 72:13 | 74:10 79:8 80:23 55:7 | tentiffy 6:16
socializing 82: 24 | started 7:21 10:17 | subseribed 86:19 sworn 5:2 86:9 testimony 86:11
soclally 83:3 10:23,25 15:3,12 || substamee 56:22 system 8:6 | 87:15
solid 40:6 15:17,24 16:15 substantive 84:19 tests.67:17°
i somebody 18:21 18:5,8 22:3 46:6 85:9 — I ) Viaamk 6:7 7:2
Ve 30:24 49:17 63:7 50:2 52:10 58:4 — |] suekks 83:16 F311 | Pinamlcs 83:23,22
somebotly's 85:14 12:9 guetion 75:8 | take 6:4 11:21 therapist 55:24
Someplace 71:24 __|| starting 43:23 54:9 || suggest 60:8 13:25 14:7 21:22 79:24
soon 77:17 73:10 | suggestions 14:16 23:10 25:18 30:20 § therapists 79:3 80:7

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

ASA & GILMAN REPORTING, INC,

406.752.5751 ~ asagilmen@centurytel. met

~F

“2
 

80:22

therapy 34:23 37:13

39:16 42:14 51:9
§4:10,11,20 52:4,8
§2:20 53:2,5,7
54:10,20 35:20
56:12 57:20,20

fl 66:8,8 73:13

| therapywise 55:11

A 69:2

| thigin 74:8

} thimg 7:12 27:15

| 38:17 47:12 53:7

# §659:5 85:16

H thiimes 72:16 7977

1 83:4

 

   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
   
  
   
  
   
 
 
   
  

19:8,14 22:1,15

24:2 25:9 28:7,9

31:20 33:22 35:17

39:13 42:19 44:20

47:22 50:16 51:16

52:22,22,23 58:14

67;16,21,24 73:17

73:18 75:3 76:6

76:24,25 77:7,10

80:21 81:10,14

H 683318

| thinking 75:23

H FTA

i| home 56:14,22

660319

| thoughts 57:1

b tlaree 7:19 15:15

19:9 24:11 27:12.
28:6 31:21,25
35:21 36:21 49:25
50:8 51:22 57:11
58:3 62:16

tiree-meomtla 47:25
48:2

thirew 54:23

| Ghirow 22:25

| Winesday 47:6

58:11 61:2

| time3:10 6:3 7:15

| 68:3 13214 14:13

16:1 18:2,21

 

 

 

DEPOSITION OF SICYLAR DIXON

tink 8:3 15:6 16:1 jf times 19:9,14 21:17

19:10 22:12 23:4
23:25 25:9 29:11 |] tried 12:17 19:19
30:21 31:7,12,13 36:9 44:9 71:4
32:4 37:19 38:15 ff trmek 70:9
39:20 42:2,5 true 86:10 87:16
43:24 44:10,10 trath 5:2,3,3
45:9 46:18 51:1 try 5:13 24:21 45:19 |
52:2,11 53:16,18 47:15 68:16 83:2 |
53:19 55:25 57:9 | trying 32:25 33:2
59:20 62:17 63:15 54:15 59:6 60:12
63:16 64:5,7,8 69:16,16 74:7
69:20 70:7 71:4,6 | 76:18
75:25 77:10 79:3 || Tuesday 1:20 58:15
79:25 BO:18 81:3 58:16
83:22 86:8 turn 32:9
timed 28:25.29:11 ft turmed 31:4 74:11 |
tirnofiis 25:18 i
30:21 34:21,25 twelve 11:5,8 23:6
32:2 42:21 24,25 61:6 66:8
43:5,7,17,20,21 __ |) twelve-fifty 20:11
44:9 46:24 50:8 twice 19:14 47:1
61:17 62:16 77:2 50:1 60:20 —
- F7A2 twe 12:3,6,25 14:20 |
timing 29:13 31:12 20:18 21:17,17
tired 12:8,9 16:17 22:3 23:5 29:4 i
16:19,23 17:2,16 | 30:25 32:1 33:16 |
18:1,3 19:1 20:1 33:17 34:2 35:21
21:18 28:11,15 37:15,15 38:22
33:2 41:16 44:9,19
tissue 74:16 | 46:8,25 47:1
| todlay 6:15 58:13 49:18 52:8 54:2
85:1 §4:22 58:6,9,16,20
told 5:11 9:9,10,14 60:18 62:15 66:5
10:10,20 16:5,24 69:6 70:21,21
17:1 35:10 37:14 74:23 81:3 82:4
44:22 45:7 67:7 twve-weelt 47:20
76:1 77:23 type 72:19 84:25
j tomorrow 58:12 ) typical 11:7 59:3,4
total 19:8 31:21,25 62:2.
tows 65:3 70:4 typically 28:17
traimiig 9:5 46:2,22 || 59:20 60:6
4612222 AT16
48:14,21 49:11 __U
transeription 86:1] || U3:1
traveled 27:23 Uh-huh 5:19,20 7:3
treadmill 48:25 10:4 11:17 13:11
treadmills 48:24 15:21 20:12,19
treénérinemé 7:11,11 2379 29:15 30:18

i 51:8 58:2

 

 

 

  
  
    
     
 
 
   
    

understamd 5:13
wnderstanding
| umderstood 65:7
f) se 38:16 41:19

| uswally 19:5 41:42

i wall 37:25 39:11

| walk-in 22:23 78:3

ASA & GILMAN REPORTING, INC.

35:20,22 38:2
39:15 45:2 52:1
56:6 60:2 61:3,14

62:12,23 64:20,22

65:10 68:10,24
69:21 73:2,4 74:1

78:16,21 79:15,18 |

80:12

84:5

84:16
wnstuek 34:13

untouched 33:7
upper 49;10,12

42:9 78:12 79:9
821317

49:22,23 54:7
79:25

V

 

1 Valium 65:19
video 59:7 60:6,9 = ff

62:3 63:21 65:1
82:3

Pisit725,8 822,25
23:19

visited 9:3 23:11,20
33:20 71:4

visiting 14:16 26:25
31:13 83:22

vs 1:8 87:24

Ww
waiting 36:5
wake 65:22

43:10,16,18 75:5

78:6
‘walking 31:17 33:6
wamt 7:4 14:20,22

Al:24,25 46:18
47:8,13 53:25

14:24°39:12 41:21 |

|

i

| wash 18:14
} washing 11:16

‘

 

t Wave.52:9 53:2,7

yi

 

406.752,5751 - asagiiman@centurytel met

§§:9,14,20 59:7
64:3,8 66:14 67:9 |
67:10 70:2,14,14
70:16 83:7,24
84:1,13,17,19,20
85:12

wanted 12:13 13:17 §
13:18,20 14:7,8,10
14:11,13,20 24:1 |
29:9 33:3 37:12 |
44:21 45:19 54:19 |

§5:13,19 59:19 i

63:16 70:1 75:23
84:19 85:10

wanting 62:10

wants 60:12 62:5,9
69:15 83:9

wasn't 11:23 12:22 |
12:23 19:15 24:21 |
28:5 34:22,25 ft
40:5 41:3 42:3,12 |
64:2 81:22 82:2,5 |

wateh 32:8

water 38:25 52:11
52:18

53:13,15,20 54:1,4 |
54:8,11,15,17 55:4
way 11:20 41:24
45:21 62:9-68:21
we'll 6:4 63:24
we're 15:5 17:3
90:4 50:24 51:1
60:12,16,16 62:4
67:7 80:14 84:20 |

 

we've 51:1 60:17,23 |
69:10,15

weak 52:11,17

wear 40:13 44:8
73:12 79:9

wearing 35:4 44:18 ¢
74:9

Wedmesday 46:4
47:6 58:13

week 15:15,15:29:4
37:14 40:21 47:3

 

 

 
Fal)

47:4,6,20 50:5

58:7,8,10 59:1

60:18,23,24 61:1,5

62:19 67:18,21,24

Fe 81:25
weekend 59:9,10

weekends 15:5

} weeks 14:21 22:3

29:4 33:16,17

34:2 37:15,15

46:8,25 47:2

54:22 57:11 58:10

| 78:7

| weigh 44:24,25

| weighed 45:9

| weight 39:22,25

| 40:6,12 41:22

43:19,24 44:5,23

45:7,12,25 4621

50:13,14 76:15

1 «682312

| weightlifting 49:10

weird 78:19

Wellbutrin 6:22

Wellness 45:18,20
46:5,9 47:11 50:2
31:5,1) 52:21
54:9 56:7 60:16
60:20 61:5,21

Lf 66:14 67:8 68:23
69:5 77:24 78:24

went 7:14 10:22
11:3,13 15:4 20:5
21:24 25:8 26:8
26:13,23 31:17
36:10 37:15 40:7

     
  

 
 
  

 

45:23 46:3 49:23
52:12 54:12 55:7
599,16 63:17,24
64:8,9,10 81:25
§2:1,2

weren't 42:13

Whieel 63:22

wheelchair 34:15
37:9,10 54:24
60:15 61:13 64:14
64:17 67:4 78:10

 

 

40:17 44:20 45:22 |

‘|

|

 

 

 

DEPOSITION OF SKYLAR DIZON

WHEREOF 86:19 || wromp 42:11 85:4 i 16:04 1:20
Whitefish 5:10 8:10 |

8:15,18 9:24 10:1
10:5 25:13 36:16
36:17 51:18 52:6
$4:3 55:11 73:13
73315

Widew 36:18

window 27:14 31:4 |

31:6
winter §2:6
witness 3:15 29:22

72:24 83:20 86:19 |

woke 11:5

woods 60:14

words 84:6,7,8,11

wore 23:3

worl 7:9,14 9:12,16
10:10 11:4,6,13,15
12:32,19,22 15:7
15:16 16:5,6,20
19:2,6,7 30:16

33:15 35:13 37:23

41:19 46:13 48:15
49:13 51:13 52:18
52:21 56:3 66:20
7OA0

worked 7:17,19
18:16 30:15 33:17

34:1,1,8,16 35:14 #

35;16;19 37:6,8
44:9 49:25 53:8
working 13:7 15:2
16:8,15,18 18:5
30:5 34:21 36:9
44:8 51:12 66:13
67:3 73:13 80:25

82:15

41:25 64:7
Wow 44:11,16
68:16
wwreekt 22:3 27:11
65:14 69:11,13

 wireelkkedl 26:5
| write 85:5

writing 5:23 86:13

written 48:6 65:7

 

85:14
x

H 85:5

¥

| yawninig 28:12,14

yeah 6:2 7:7 9:2,14
9:20,23 10:19
11:9 15:9,21
16:11,13,16,24
17;8,24 18:8,8,17
21:6,9,20 22:10,20
24:9 25:23 26:23
27:9,11 29:9.

32:13 33520 35:11
37:23 42:20 43:1
43:4 44:4 46:5
48:8 49:15 52:13
55:18,24 56:13
57:24,24 63:16
64:4,18 65:6
66:24 70:1 71:21
73:41 76:8 77:5
79:15 83:1,6,15,16
84:12, 18

year 32:18 33:20
36:6,25 39:10
40:17 41:22 48:3
48:4 53:4,22,23
58:5 63:24 64:13
65:15 66:5,17,18
66:19 71:9,9,25
72:8 $2721

| years 7:15 52:8 54:2

| 58:4

youu 47:7

| wouldn't 14:8 19:16 || Youmger 72:5

Z,

7397,19
Loloft 6:22

0
1

 

18 44:20

Heider 45:15 52:19

100 5:10

11:39 85:19

145 2:9

14th 57:16

15 7:15 10:8 13:15
13:23 21:12 81:8
81:9

i 16 55:4

17 55:5

dst 35:15

2
20 43:5,7 44:20
| 45:10

 

260 2:9.40:6
9014 38:1 {
201537:1 38:8,9,12
39:14 40:5,17
42:23 43:38 54:6
54:14 77:11
2016 33:22,23,25
35:24.36:5 37:2 |

 

44:1 53:25 54:4
54:17,20 65:11,12
65:16
201°7 33:22,23 35:25
36:1,3 44:1 54:4,6
i 54:18 71:7,15
2018 1:26
1} 200h 71:15
220-40:6
278 1:19 2:5

3
| 30 1:20 45:10
30-minute 36:13
30¢h 11:2 |
31 38:1

1340 45:9
35-maiile 70:6
350 44:25 45:1
3rd 35:14

4

 

 

414:1
40 36:19 67:18,21
67:24

 

 

40-mile 70:6
425,000 72:17
45 28:1

4th 14:14

5

54:3
50 28:2

59904 2:5

| 89904-0370 2:10

&

7
7370 2:10

8
9

93 8:9,18 25:13,25

26:16

 

I

 

 

 

ASA & GILMAN REPORTING, INC,
406.752.8575) - asapihmen@centurytel met

r

~)

“d TTD “Jd

. ~~T

wd

- ad

-o-

 
 

MONTANA VEHIGLE CRASH REPORT
Montana Highway Palrol

2560 PROSPECT AVE

HELENA, MT 59620

é ed .
As

Wipe aly Ue iv)

sp pee rey ezle
Est egthins preety reine pictpa dee

 

Crash Numbor Raporling Agen

|

 

 

 

 

 

 

 

 

 

 

 

H His [Rapa oning Agency Case Number ME ring Agency CAG Number on
5OUGGEO8-01 MONTANA HIGHWAY PATROL PIGADIZ0946 MIMHPaoao
GRASH IDENTIFIERS
Gounty of Crash Iie Wea ash DalefTime . {rere Daleffime . Dispatched Datertime
FLATHEAD (07) NOTIN CITY LIMITS ( 08/91/2014 01:15 AM O/a2014 01:20 AM 08/31/2014 01: 20 AM
Ons Dat ty Dale/Time te DatelTi Tt Upaifon Nat Complot Sou ri Hi
Gaia o014 CLOT AM [seisivaoid oo:2 OAM ai 2044 04:42 AM [Reason.iFtnvasigation Not Comic) MONTANA HIGHWAY PATROL

1 NotiyatpoT:

 

 

 

 

 

 

Page 1 of 3

 

Arda of Initial Impact taas| Damogad Aséa’
FE] Not Colkston Mv Nan Collision
1 Top L top
FD wadorcurtage C3 Undercareiege
(1 Warnes ol Unknown
Occupant Type Person Name (First Middle Lasl Suffix} injury Status
ORIVER NOAH GILLUND INGAPACTTATING INJURY
DRIVER VON NE Vanlelen | F Fypoe Detolt
Persan Typa wi ‘oh{ele: ‘erson Typo Delo
>| Daven? re Mor |
First Name fiddio Nama Lest Home Sulkx Date of Bhih Ago }Sax
NOAB MORGAN GILLUND 08/19119986- 16 .
DRIVER.COPY
 

 

 

 

 

 

 

air

(Crash Numbar Ropoling Agan . Ropolling Aguncy Gasa Numbor [Reporing Ag GAD Humber [ORE
|suneeaog-o1 ror TAWA HIGHWAY PATROL [error Annee oes GROG (armApocoo |

   

    

  

       
   

 

Recommond Ditver

Ld Scating Position Unknown

+

Violallon Type issued = Number | Violallon Dedcdptten . . .
NOTICE TO APPEAR AND COMPLAINE 670 AGG0804 E 61-8-302(1} [2] CARELESS DRIVING INVOLVING DEATH OR SERIOUS BODILY INJURY - MCA,

1 Soaling Posillon Unkaown

Firoken pelvia

NARRATIVE: 50086806

Vehicle 1 was traveling northbound en US83, At approximately fhe 136 mile marker, Vehtote 1 ran off the right side of the roadway. Vehicle 4 {ravaled
down the burrow pit and the front bumper hit.a road sign stipport, knocking It down, Vehicle { over-corrected in the burrow pit causing it to roll out of the pit
and across the Highway, Vehicle 1 came fo rest off the left side of the Highway on ils roof. ‘The driver's arm was pinned under the vahicle. and the
passenger's legs ware pinned on the inside of the vahicle, “4

 

 

 

 

 

 

 

 

 

 

 

REPORTING OFFICER / SUPERVISOR APPROVAL
Reporting Obfcor : Approving Suparvisor — |sc08 ideniiliot ‘ |
iihumbar  TAank’ Hama TO Nunear | aenk Fame 50066805-04
7909 TROOPER | BRIAN THORNE 4598 . | SGT | JAMES SANDERSON .
Signatuvra Signature :
=
DRIVER COPY

Page 2 of 3
 

 

 

‘

 

 

Crash Number Reporting 1 Reporinp Agency Case Number Reporing Agony CAU Number [ORI
50008005.01 MONTANA HIGHWAY FATROL “om MEPuGADIoue " Iarimeooo |
DIAGRAM OF ACCIDENT

 

      

Vehicle 1

Not to Seale

 

Vehicle 7

 

 

 

Pago 3 of 3 . DRIVER COPY
 

|

 

 

 

a

     
 

Cognitive Sciences

pees Himon Factors
f———— Engineering

November 3, 2018

~ TOnSuLrTinia Roo

Michael Bliven

Bliven Law Firm, P.C., Trial Lawyers
278 Fourth Avenue East North
Kalispell, Montana 59901

RE: Dixon v Felder & Co.

Dear Mr. Bliven:

As you requested, I have reviewed the initial file material your office provided me in
the above referenced matter wherein Mr. Dixon was severely injured as a passenger
in.a vehicle that lost control and rolled-over on the highway. Based on this
information, my training, experience, and expertise, I conducted a human factors
engineer ing analysis of this incident. This report summarizes my findings and
opinions to date, along with their underlying foundation and/or supporting analyses,

This report is based on the information that has been made available to me to date;
thus, I reserve the right to further expand and/or amend my opinions and their bases if
additional information relevant to my area of expertise becomes available.

Description of Incident

On August 31, 2014, Mr. Dixon and Mr. Gillund worked at Stillwater Fish House,
hereafter referred to as Stillwater, from approximately 4pm until 1:00am. Note that
Mr. Dixon and Mr. Gillund worked these late aftérnoon to early morning hours
regularly in the days, weeks, and months leading to the accident. Upon finishing
work, Mr. Dixon left with Mr, Gillund as a passenger in his 1998 Ford Winstar van.
The weather was clear and the road conditions were dry. At approximately 1:15am,
Mr. Dixon and Mr, Gillund were traveling Northbound ori US93 when the-van ran off
the right side of the road, down a burrow pit, hitting a road sign with the front
buniper, The vehicle appeared to be overcoriected, causing it to roll across the
highway, coring to stop on its roof on the left side of the highway. Asa result of
this incident, Mi. Dixon suffered a variety of severe injuries.

In the area of the accident, US93 is a two-way, undivided highway with a posted
speed limit of 70 MPH. The highway near thé accident is level and has a straight
horizontal alignment. At the time of the accident, it-was dark and, accordi ing to the
Montana Highway Patrol crash report, the nearby highway was without roadway
lighting. Mr. Dixon was 15 years of age atthe time of the incident. Mr. Gillund, the

106501 South Lambs Lane « Mica, WA 99023 ¢ 509-624-3714 telephone

 
 

driver, had just turned 16 years of age in mid-August and maintained a driver's
license with a Graduated Drivers Licensing Restriction on the day of the incident.

Opinions
1. The continuous, long and Jate night/early morning working hours that lead
to Mr, Dixon’s vehicular accident were an extremely hazardous condition
that created an unteasonable risk of harm to any adolescent who was
exposed to such employment at Stillwater; this hazardous condition was
an underlying cause of Mr. Dixon’s vehicular accident and subsequent
injuries.

bo

The reason that this hazard existed, as well as the reason it was not
mitigated, was due to deficiencies in Stillwater’s safety and risk
maiagement program; such deficiencies were another of the underlying
causes of Mr. Dixon’s vehicular accident and subsequent injuries.

Violation of Standards

The practice of employing adolescents for long shifts and into late hours (i.e. such as
the practices by Stillwater) creates extremely dangerous and hazardous conditions. In
fact, thesé conditions violated a number of legal standards enacted to protect
adolescent educational opportunities as well as their health and wellbeing.

The Fair Labor Standards Act (FLSA) was passed in 1938 as the first meaningful
legislation to protect adolescents against hazardous working conditions. The act
continues to be a part of Federal Law, mandating adolescent working hours be
restricted by age (29 CFR 570.35). Adolescents 14 and 15 years of age are limited to
the following times of days and hours:
° outside school hours;
© nosmore than 3 hours on a school day, including Fridays;
2 yomore than 8 hours on a nonschool day; (i.e. such as was the case for this
incident).
> no more than 18 hours during a week when school is in session;
° no more than 40 hours during a week when school is not in session;
© between 7 a.m. and 7 p.m.—except between June 1 and Labor day when the
evening hour is extended to 9 p.m (Le. such as was the case for this incident).
Furthermore, the state of Montana passed the Montana Child Labor Standards Act of
1993, to parallel, but not supersede the federal child labor laws, In other words, the
Montana Child Labor Standards Act of 1993 mandates the same limitations for
adolescents aged 14 and 15 as those above.

As with child labor, scientists and regulators alike, have fecognized the hazards
aisxociated with adolescent driving, In a 2008 report to Congress, ihe National
Highway Traffic Safety Administration (NHTSA) stressed the importance of
implemeiting programs such as “laws and sanctions, licensing programs, and
educational programs” to reduce teen driver accidents, including a Graduated Driver

I

 
 

 

Licensing program’. In accordance with the NHTSA, the state of Montana enacted
i the Graduated Driver Licensing (GDL) law (MCA 61.5.132-135) which incorporates
‘ a three-step progtam. Adolescents maintaining a license with a GDL restriction (i.e.

such as Mr. Gillund) are bound by the following conditions”:
° Seat belt use required.
® Curfew from 11pm to 5am, unless travel is for school, church, work, or
; farm-related activities.
° Limited passengers: 1 passenger for the 1° 6 months; up to 3 passengers for
the 2™ 6 months. Others allowed as passengers if they are family members
i or the teen is supervised by a licensed adult driver,

rt Literature Support for Standards

! Unsurprisingly, the laws and guidelines unanimously aim to prevent adolescents from
4 working/driving well into the night hours. {t is well recognized that the human

: sleep/wake cycle largely follows the daylight and darkness of a 24hr day. Huinan
sleep and wakefulness are controlled by two main systems, circadian and homeostatic
timing systems.” To short, the circadian timing system, commionly referred to as
circadian rhythm, regulates hoimone release so that humans experience wakefulness
during daylight hours and sleepiness during dark hours. The homeostatic timing
system is characterized by altetations in brain waves which cause an increased
pressure to sléep the longer one is awake. Simply, we naturally experience slecpiness
r during the night and early morning hours and become sleepier the longer we are

| awake, Shift work which requires employees to work when they would normally be
sleeping (i.e. such as the work required by Stillwater), is well studied and has been

i shown to desynchronizé circadian thythiis and lead to sleepiness,” Furfhermore, it

 

has long been recognized and understood that adolescents in their teenage years often
fail to obtain adequate slee ep, even when they are bourid by predetermined schedules
(i.e., school starting time).” Over time, sleep loss accumulates, resulting inan
increased need for sleep and therefore, sleepiness.”

The physiological evidence that sleepiness is highly influenced by time of day and

' inadequate sleep and that teenagers are prone to sleepiness due to. poor sleep

| schedules are supported by many, many publications and reports. In particular,
teenagers have been found to be especially susceptible to drowsy driving accidents.
For example, increasing teenager average sleep time has been associated with a
decreasing their risk for vehicular accidents, In a study by the AAA Foundation for
Traffic Safety in 2018, teen drivers accounted for 26% of all drowsy driving

 

 

 

 

1 Compton, R. P., & Ellison-Potter, P, (2008). Teen driver crashes: A report to congress (No. DOT-HS8-
8il- ~805). United States. National Highway Traffic Safety Adminisiration,
? (2017), GDL: Graduated Driver Licensing in Montana, Montana Office of Public Instruction.
? Crowley, 5. J., Atebo, C, & Carskadon, M, A, (2007). Sleep, circadian rhytiims, and delayed phase in
adolescence. Sleep medicine, 8(6), 602-612,
* Carskadon, M. A, (2011), Sleep in adolescents: the perfect stonn. Pediatric Clinics, 58(3), 637-647.
* Mullins, H: M., Cortina, J. M., Dralre, C. L., & Dalal, R. §, (2014). Sleepiness at work: A review and
framework of how the physiology of sleepiness impacts the worlcplace. Journal of Applied
Psychology, 99(6), 1096.
® Danner, F., & Phillips, 5. (2008), Adolescent sleep, school start times, and teen motor vehicle
crashes. Journal of Clinical Sleep Medicine, 4(06), 533-535.

3

 

 

 

ey

 

Say Bese
Soe

 

 

accidents, and over 50% of all drowsy driving accidents occurred during dark hours.’
Adininistration of GDL restrictions, such as those recommended by the NHTSA
which incorporate a night/early morming driving restriction and which are legally
inandated in Montana, have proven to reduce teen vehicular accidents by up to 30%.’

The point to be made is that teenagers who are required to work long, late night/early
morning shifts on a continuous basis are especially susceptible to the feelings of .
sleepiness. Furthermore, teenagers driving during the late night and early morning
hours (i.¢., as was required by Stillwater) is a well-documented hazardous condition.
Teenage drivers and employees are prohibited by law from conditions (i.¢., prolonged
and late work hours, late driving, etc.) which encourage drowsy driving to protect
their health and well-being as well as those they share the road with.

Risk Management

In order to ensure the safety of their patrons, the Defendants must employ some type of
rudimentary risk management program.* To be effective at minimizing the potential
harm to people, any risk management program must bé comprised of five basic
components: Hazard Analysis, Plan Development, Plan Implementation, Plan Evaluation,
and Documentation.” 7.19 Rach of these comporients are briefly discussed below.

Hazard Analysis

A hazard analysis is a systematic methodology for evaluating what specific tasks must be
performed, by what individuals, and under what environmental conditions in order to
identify specific hazards associated with those tasks. In this case, the relevant
components of the hazard analysis would consist of adolescent employees, working
various hours at a restaurant (i.e. Stillwater).

Any rudimentary safety/risk management program on the part of the Defendants should
have identified the hazards associated with adolescent employees working extended
hours (i.e. beyond 8 hours) well into the night/early morning (i.e. 1:00am). In this case,
Stillwater knew or should have known of the hazardous conditions created by such
employment as federal and state child labor laws were established long before the
incident in 2014. Furthermore, Stillwater clearly realized the imporlance of providing
employment conditions conducive to health and safety as evidenced by their extensive
“Employee Safety & Injury Prevention Pregram” (see discussion below).

Plan Development
Onee specific hazards have been identified, the next step in an effective safety and risk
management program is to then develop a plan to mitigate those hazards.

When generating or creating a plan to contro] a known hazard (i.c., adolescents working
prolonged hours, adolescents working late, hours, etc.), the safety aud human factors
profession usés a thrée-level hierarchical process often referred to as the Safety

 

7 Owens, J. M., Dingus, T. A., Guo, F., Pang, Y., Perez, M., McCiafferty, J.,& Teffl, B. (2018). Prevalence
of Drowsy-Driving Crashes: Estimates from a Large-Scale Naturalistic Driving Study.
® Accident Prevention Manual for Business & Industry, Administrative Programs, 13" Edition, 2009.
National Safety Couneil.
* 180 31000 Risk management — Principles and guidelines. 2009.
‘0 Rrauer, R. (2006). Safety and Health for Engizeers.

4
 

Hierarchy’! The first tier or the best alternative is "Safety by Design". That is, either
eliminate the hazard or remove the user from the vicinity of the hazard. In this ease,
Safety by Design would have mandated that adolescent employees were employed under
the guidelines provided by state and federal law (i.c., not working more than 8 hours
and/or hours into the late night/early morning). If Safety by Design is not possiblé or
feasible, which it was, the second-best, alternative is "Guarding” or providing a barrier
between the user and the potential hazard (i.e, such as ensuring the adolescent was driven
home by a résponsible adult).

One should only resort to a lesser effective level (ic, choosé Guarding over Safety by
Design), if and only if it is not possible to implement the more effective level. The final
tier is "Persuasion Control", using warnings, ttaining, documented safety sweeps or other
types of human intervention to ensure user safety, One sliould only resort to Persuasion
Control as a “list résort” as it is known to be so limited in its effectiveness. In this case,
Persuasion Control could have been implemented by éducating supervisors-on child labor
laws and training them to erisure the laws are properly followed;

Here again, Stillwater did develop such a plan tliat was consistent with all levels of the
Safety Hierarchy, the Employee Safety & Injury Prevention Program is replete with
examples, including the following:

° Stillwater’s “Management Safety Policy Statement” states:

« “This company is responsible and will make every effort to comply with all safety
and health regulations established by federal, state, and other local regulatory
agencies.”

o Clearly, Stillwater understood the importance of following federal and
state laws to eliminate or remove employees from hazardous conditions,
Safety by Design,

° “Tt is our absohite conviction that we have the responsibility to provide a safe and
healthful work environment for our entire staff"

© “Management and all supervisors of this company will lead by example,
reflecting the established commitment to safety and health within this company.”

° Stillwater establishes supervisory personnel as well as a safety committee to train and
guide employces on safety and health and enforee safety policies. (i.¢., Persuasion)

° Employees are to undergo. initial safety training as well as “regular, refresher and
ongoing employee training”.

° Employee surveys are to be dispersed regularly to “identify, correct, and control”
hazardous conditions.

° Hazardous conditions are to be controlled by “climinating the cause of the hazard at
the source” (i.c., Safety by Design). if a hazard cannot be eliminated, it is to be
controlled through engineering controls, administrative controls, and work practice
controls to protect the employees from the hazard (i.c., Guarding).

 

1! Green, M. (2013). Safety Hierarchy: Design vs. Warnings.
5

 
 

 

 

 

In short, Stilhwater’s Employee Safety and Injury Prevention Program reiterates the
criticality to maintain employment conditions which are conducive to employee health,
safety, and well-being. This is not to suggest that Stillwater should have implemented
any other level of the Safety Hierarchy besides Safety by Design (i.c., following ihe state
and federal laws). In this case, Safety by Design could have and should have been
implemented by simply following federal and state laws, a procedure Stillwater distinctly
identified as of utmost importance in tlicir own safety palicy.

Plan fnplementation

, Once a proper plan has been developed, the next step in an effective safety and risk
“management program is to properly implement the plan which includes effectively

communicating the plan up and down the chain of command, ensuring the infrastructure
is in place for the execution of the plan, and ensuring enforcement of the plan,
Enforcement is a critical element; iniagine the chaos that would ensue on otr roadways if
traffic laws were not enforced.

In this case, Implementation is where the breakdown in the safety and risk management
program of Stillwater first occurred, ‘That is, as discnssed above, the plan Stillwater
developed to protect their employees was to, among many, many other safety measures,
follow federal and state laws (i.c., Safety by Design). However, rather than enforcing
state and federal laws as planned, Stillwater éxercised blatant disregard for federal and
state child labor Jaws. In fact, an FLSA investigation revealed that around the time of the
subject incident, Stillwater employed five, 14 and 15-year-olds, including Mr. Dixon and
Mr. Gillund, in violation of time/hour child Jabor laws, for a total of 235 occurrences,
Even if one assumes Stillwater did not fully understand the hazards associated with
continuously overworking teen émployees well into the night/éarly morning, it is clear
they chose to ignore state and federal child labor laws as they were unable to provide
Department of Labor investigators accurate birth dates for adolescent employees (i.e.
Stilhvater reported Mr: Dixon’s birthday as 2/16/1989 when his actual birthday ts
2/16/1999,). Such heinous disregard for the law and Stillwater’s own safety program
resulted in the hazard that was the underlying root cause of this incident and ultimately
Mr. Dixon’s injuries.

Plan Evaluation

The purpose of this component is to deteimine the effectiveness of the chosen plan for
controlling the identified hazard. The evaluation process is essential to ensure that the
chosen plan is effectively controlling the identified hazard and is not introducing any new
hazards. Even the most modest evaluation of the safety plan and business practices of
the Defendants (Le:, failing to implement Safety by Design, failing to follow their own
safety program, and so forth) would have identified the hazardous conditions that led to
Mr. Dixon’s injuries.

Documentation

The final component in an effective risk management program is to document the safety
process, incluiling the plan, its implementation, and evaluation. Documentation is
mandatory to provide the infrastructure for controlling risks. it is also essential to ensure
that there is accountability for the implementatiori and enforcement of the plan. Again,

6
Teal

[ss

5
Bhd
poe

wi

Gee

 

 

 

Stillwater incorporated plans for documentation in their extensive Employee Safety and
Injury Prevention Program; albeit, Stillwater obviously failed to implement their own
safety program.

Summary

Based on my review of the material provided, Stillwater recognized the need to provide
an employment conducive to employee health and safety. In this case, Stillwater instilled
confidence in their employees through their “Management Safety Policy Statement”
which distinctly promised to follow federal and state laws as well as to take responsibility
for providing an employment conducive to safety and health, However, Stillwater
exercised blatant disregard for state and federal child Jabor laws and their own safety and
risk management program, as well as the safety aid well-being of their teenage
employees. The failure of Stillwater to implement and/or enforce their safety and risk
management program ultimately created the conditions that led to Mr, Dixon’s incident
(i.e., failing to follow federal and state child labor laws). Such failures by Stillwater were
the underlying cause of Mr. Dixon’s incident and subsequent injuries.

Please fet me know if you have any questions or if I can be of any further assistance. I
jook forward to continuing to work with you on this matter.

Sincerely,

Fpitlen Abert
i,

Joellen Gill, M.S., CHFP, CXLT, CSP
President
ule Cognitive Sciences

_ Human Factors
——- — Engineering

Noverber 27, 2018

   

& OMSULTINGS GROLIP

Michael Bliven

Bliven Law Firm, P.C., Trial Lawyers
278 Fourth, Avenue East North
Kalispell, Montana 59901

RE: Dixon v Peldex & Co,
Supplemental Report

Dear Mr, Bliven:

Since the time of my initial report dated Noveniber 3, 2018, in the Dixon v Felder & Co.
matter, I’ve had the opportunity to review Mr. Skylar Dixon’s Deposition. The purpose
of this report is to supplement my initial opinions and their underlying bases. In short,
this new material does not alter any of my three original opinions as expressed in my
November 3, 2018 report, Notwithstanding, it does provide additional foundation/bases
for those opinions. Some of the more salient examples are discussed below.
My. Skylar Dixon’s deposition reaffirms the opinions from my initial report, For
example, Mr. Skylar Dixon testified that:
I. When he was hired, he was told he would worl from 4:00 pm until close;
however, he did not know when close was (page 10).
2. He asked ifhe could be let off earlier and was told by a coworker, who had been
working there longer than he, that they have to work until close because there
were no othar workers to cover the shift (pages 12-13),
3, Asa 15-year-old, he was too “nervous” and “shy” to ask his superiors if he could
be let off at an earlier time (pages 13-14).
4. He was “extremely tired,” and when he told his coworkers about his tiredness,
they told him to “have a Redbull,” and that “the hours are how it is” (pages 17-
. 18). .
5, In Jate July, he started “working as a prep cook in the mornings from, like, nine to
four or five (page 18),
6. He had ridden with Noah, the driver at the time of the subject incident, home from
work prior to the incident. Mr. Skylar Dixon stated “sometimes it was so late that
I'd call and she wouldn’t answer, so I’d ride home with Noah” and that his mom
was tired when lie called her on the night of the incident (pages 19-21),
7. He and Noah were chatting in the vehicle on the way home until about 3 minutes
before the incident in which there was silence (pages 26-27).
8. “We were yawning, and we had to, like, stretch and all that. Tiréd. It was a pretty
busy night” (page 28). .

 

 

10501 South Lambs Lane » Mica, WA 99023 « 509-624-3714 telephone

 

 
 

9, He believes “Noah fell asleep” (Correction to page 27).
10, Noah “was kind of going into the gravel 4 little bit, and I said, Hey, scoot over a
' Tittle bit” (page 30).

Additionally, during Mr. Skylar Dixon’s deposition, there is some discussion concerning
the time period between he and Mr. Noah Gillund clocking out and the time of the
incident. Mr. Dixon testified that he and Mr. Gillund clocked out around 12:50 am (page
23), after which he and Noah “double checked the kitchen” (page 21), and he, Skylar, got
their clothes from the lockers (page 21), Following, they talked with the assistant
manager, “Dan”, for at least 10 minutes before leaving in Noah’s vehicle (Correction to
page 29), Furthermore, My, Skylar Dixon testified that neither he nor Mr. Gilland
consumed alcoho] or smoked “pot” (page 29-30 & Correction to page 30),

Please Jet me know if you have any questions or if 1 can be of any further assistance. I
look forward to continuing to work with you on this matter,

Sincersly,

Joellen Gill, M.8., CHFP, CXLT, CSP
President
 

  
 

Coguitive Sciences
December 3, 2018

——— Human Factors
Engineering

A GOMSULTING GROUP

Michael Bliven

Bhliven Law Firm, P.C., Trial Lawyers
278 Fourth Avenue East North
Kalispell, Montana 59901

RE: Dixon v Felder & Co.
Second Supplemental Report

Dear Mr. Bliven:

Since the time of my initial report dated November 3, 2018, in.the Dixon v Felder & Co.
matter, and my Suppleitiental report, ’'ve had the opportunity to review Defendant Felder
& Company’s Second Supplemental Responses to Plaintiffs Combined First Discovery
Requests to Defendant Felder/Stillwater Fish House. In short, this new material does not
alter any of my original opinions as expressed in my November 3, 2018 report.

There are factual disputes in this newest material that I cannot resolve. Specifically, the
driver Mr. Gillund states, among other things, that he did not fall asleep during the drive
when this accident occurted, nor was he tired. In addition, Mr. Gillund “did not feel
Skyler was distracting him when the accident occurred”; yet he goes on “he feels lilce he
got distracted talking to Skyler”. Such directly contradicting statements indicate that Mr.
Gillund is confused about the events of the crash as would be expected following a head
injury. Independent of his memory regarding the accident, his actions are certainly
consistent with falling asleep.

Furthermore, independent of Mr. Gillund’s memory of this accident, the actions of
Stillwater as described in detail in my initial report in this matter unquestionably place
Mr. Gillund and Mr, Dixoni at great risk of harm, Clearly, structuring work hours as
Stillwater did creates a significant hazard for 16 year old Mr, Gillund and 15 year old Mr.
Dixon as they travel home in the early niorning hours after working long shifts.

Please Jet me know if you have any questions or if 1 can be of any further assistance. I
Jook forward to continuing to work with you on this matter,

Sincerely,

pon fiat

 

10501 South Lambs Lane « Mica, WA 99023 * 509-624-3714 telephone a

 
 

 

Joellen Gill, M.S., CHFP, CXLT, CSP
President

 
 

 

Welcome new employee!

 

On behalf of your colleagues, we welcome you to Stillwater Fish House and wish you every success here.

 

We believe that each employee contributes directly to Stillwater Fish House's growth and success, and we
hope you will take pride in being a member of our team.

This handbook was developed to describe some of the expectations of our employees and to outline the
policies, programs, and benefits available to eligible employees, As a new employee you should
familiarize yourself with the contents of the employee handbook as soon as possible, for it will answer
many questions about employment with Stillwater Fish House.

We hope that your experience here will be challenging, enjoyable, and rewarding. Again, welcome!

ed

Sincerely,

Jesse Felder, Owner

 

 

 

Dan Vogel, General Manager

   

 

 

SFH 00337
 

 

What is Stillwater Fish House?

Stillwater Fish House is an upscale yet informal seafood restaurant whose core values express the highest
possible quality, excellant value. and a unique high-energy Montana dining experience, Showcasing
strictly selected acean and freshwater seafood as well as superior quality rei reat, game and vegetarian
compositions the menu is driven by daily specials with urban style innovation,

Located 2 1/2 miles North.of'the Whitefish, Montana Bridge on U.S. Highway 93 Stillwater Fish House

stands at the Southern end of the Stillwater region featuring the Stillwater State Forest, Stillwater River

and the Talley Lake Ranger District of the Flathead National Forest. The Stillwater area is home to a wide
range.of outdoor adventure activities including Cat Skiing, Dog Sled tours, Bar W Guest Ranch,
Stillwater Mountain Ledge and the Rebecca Farms Equestrian Center: The restaurant lays within easy
access lo downtown Whitefish.as well as Whitefish Mountain Resort and Glacier National Park. The
facility is sited on the primary highway from Calgary and Edmonton, Alberta and the Banff? Cranbrook

‘area of British Columbia.

Stillwater Fish House is organized along two divisions: Front-of-the-House and Back-of:the-House,
which generally correspond to customer service and production job duties. FoH positioris include Servers
and Assistants whose essential duties are defined as the service and entertainment of the guest. These
positions report directly to the General Manager though, depending on business volume, may be directed
by a mmid-management position whose primary responsibilities are to nim the Front Desk. BoH positions
include Kitchen Manager, Assistant Kitchen Manager, Line Cook, Prep Cook and Dishwasher
assignments. Upper Management is comprised of Jesse Felder, Owner and Dan Vogel, Genetal Manager

Stillwater Fish House maintains a strictly professional work environment, All ernployees are considered
highly valuable team mnembers and everyone is expected to perform at their Lighest levels of skill, attitude
and contribution, While the structure of authority is clearly defined suggestions, concepts and solutions
may be offered upward in the command channel at any time. Stillwater Fish House team members are
empowered in mary ways fo assure the satisfaction of our guests. Any actions that involve discounting,
conips or have finévicial raniificatioris require final approval of the direct supervisor in command,
Employees aye-strongly exicoutaged to continually imprave their professional skills and knowledge. Many
opportunitiés to learn and explore product knowledge, service tactics etc are provided by the company.
Other individual efforts are encouraged and can be supported, given proper application and appropriate
planning, by the management team.

SFH 00338
 

 

INTRODUCTORY STATEMENT

This handbook is designed to acquaint you with Stillwater Fish House and provide you with information
about working conditions, employee benefits, and some of the policies affecting your employment. You
should read, understand, and.comply with all provisions of the handbook. It describes many of your
responsibilities as an employee and outlines the programs developed by Stillwater Fish House to benefit
employees. One.of our objectives is to provide d work envitoniment that is conducive to both personal and
professional growth,

No employee handbook can anticipate every circumstdncé or question about policy, As Training
continues to grow, the need may arise and Training reserves the right to revise, supplerént, or rescind
any policies or portion of the handbook from time to time, as it-deems appropriate, itt its sole and absolute
discretion, Employees will, of course, be notified of such changes to the handbook as they occur.

SFH 00339
 

 

BE orrecmr N r ,  n—  ,  n  ,

EMPLOYEE ACKNOWLEDGEMENT FORM

The employee handbook describes important information about Stillwater Fish House, and I understand
that 1 should consult the General Manager regarding any questions not answered in the handbook.

Since the information, policies, and benefits described here are necessarily subject to change, I
acknowledge that revisions to the handbook may occur. All such chatiges will be communicated through
official notices, and 1 understand that revised information may supersede, modify, or eliniinate cxisting
policies. Only the chief executive officer of Training has the ability to adopt any revisions to the policies
in this handbook,

Furthermore, I acknowledge that this handbook is neither a contract of employment nor a legal document.

T have received the handbook, and I understand that it is my responsibility to read and comply with the
policies contained in this handbook and any revisions made-to it.

EMPLOYEE'S NAME (printed):

 

EMPLOYEE'S SIGNATURE:

 

DATE:

 

SFH 00340
 

ea

Ee

 

 

 

 

 

 

 

 

 

 

CUSTOMER RELATIONS

Stilwater Fish House Guests are our organization's most valuable assets. Every employee represents
Stillwater Fish House to our guests and the public, The way we do our jobs presents an linage of our
entire organization. Guests fudge all of us by how they are treated with each employee contact. Therefore,
one of our-first business priorities is to assist any guest or potential guest. Nothing is more important than
being courteous, friendly, helpful, and prompt in the attention you give te our valued guests.

Stillwater Fish House will provide customer rélations and services training to.all employees with
extensive guests contact. Stillwater Fish House guests who wish fo lodge specific comments or
complaints should be directed to the Général Manager of on-duty Front-of-the-House supervisor for
appropriate action, Our personal contact with the public, our: manners on the telephone, and the
communications we send to customers are a réflection not only of ourselves, but also of the
professionalisin of Stillwater Fish House. Positive customer relations riot only enhance the public's
perception or image of SFH, but also pay off in greater customer loyalty and increased sales and profit:

Guest Contact Standards for all FOH Stiliwater Fish House employees:

In all instances and events SFH guests are tréated with utmost tespect and attention,

All guests arriving on the SFH premise will be préeted within 2 minutes of arrival or seating

Whenever possibie we will call our guests by their given names

We will attempt to accommodate each and every guest request, If the request is beyond a

FOH positions authority they must immediately, without any delay, ielay the request to the

GM or shift supervisor.

5. All SFH FOH personnel are selected for their professional skills and knowledge. You are
expected to acquire, practice, verbalize and apply these skilis and knowledge to the
satisfaction of the guest. These areas of expettise include overall food (especially regarding
our fish, other proteins and general preparations} knowledge, wine and craft beer knowledge,
and historieal information about the area ahd current event information about the Flathead
Valley. Additionally, because of the quality levels expected by this organization, you are to
demonstrate the regular ability to anticipate a guests disposition before a negative problem is
obvious.

6. At no time will a FOU position argue or become combative with o guest. If such tensions
arisé you must alert your supervisdr as sd6n as possible,

7. SFH seeks.and welcomes all types of guest comments. Pleasé.cefer your guests to the
on-table comment cards, on-line review sites such as Trip Advisor and Yelp and especially
encourage them to speak directly to the supervisor on duty.

8. All tables served by SFH will be greeted, welcomed and thanked by the supervisor on duty.

PEN

SFH 00341
 

 

Nature of Employment
Effective Date: 3/5/2012
Revision Date:

Employment with Stillwater Fisk: House is voluntarily entered into, and the employee is free to resign at
will at any time, with or without cause. Similarly, Stillwater Fish House may tenminate the employment
relationship at will at any time, with or without notice or cause, so long as there is no violation of
applicable federal or state law.

Policies set forth in this handbook are not intended to create a contract, nor are they to be construed to
constitute contractual obligations of any kind-or a contract of employzient between Stillwater Fish House
and any of its employees, The provisions of the handbook have been developed at the discretion of
management and, except for its policy of employment=at-will, may be amended or cancelled at any time,
at Stillwater Fish House's sole discretion.

These provisions supersede all existing policies and practices and may not be amended or added to
without the express written approval of the chief executive officer of Stillwater Fish House,

102 Employee Relations
Effective Date: 3/5/2012
Revision Date:

Stillwater Fish House believes that the work conditions, wages, and benefits it offers to its employees arc
corupetitive with thase offered by other employers in this area and in this industry, employees have
concerns about work conditiois or compensation, they are strongly encouraged to veice these concemis
openty and directly to their supervisors.

Our experience has shown that when employees deal openly and directly with supervisors, the work
environivetit can be excelent, communications can be clear, and attitudes can be positive. We believe that
Stillwater Fish House amply denionsirates its commitment to employees by responding effectively to
employee concems.

Tf and when entiployees examine the option of representation by individuals outside SFH, however, we
strongly encourage Careful consideration of such related issues as regular deductions from paychecks for
representation fees, the poteritial for outside interference with supervisory relationships, and the
commitment to comply with directions from third parties. ,

SFH 00342
 

 

 

 

 

 

 

103 Equal Employrnent Opportunity
Effective Date: 3/5/2012
Reviston Date:

in order to provide equal eiployment and ‘advancement opportunities to all individuals, employment
decisions at Stillwater Fish House will be based on merit, qualifications, and abilities, SFH docs not
discriminate in employriient opportunities or practices ot the basis of race, color, religion, sex, national
origin, age, disability, or any other characteristic protected by law.

Stillwater Fish House will male reasonable accommodations for qualified individuals with known
disabilities unless doing so would result in an undue hardship. This policy governs all aspects of

employment, including selection, job assignment, comipensation, discipline, termination, and access to
benefits and training.

In addition to a commitment to provide equal employiient opportunities to all qualified individuals, SFH
has established an affirmative action prograni to promote opportunities for individuals in certain protected
classes throughout the organization.

Any employees with questions or concerns about any type of discrimination in the workplace dre
encouraged to bring these issues to the attention of their inimediate supervisor or the Management.
Employees can raise concems and make reports without feat of reprisal. Anyone found to be engaging in
any type of unlawfiil discrimination will be subject to disciplinary action, up to and including termination
of employment.

104 Business Ethics and Conduct
Effective Date: 3/5/2012
Revision Date:

The suécessful bisiness operation and reputation of Stillwater Fish House is built upon the principles of
fair dealing and ethical conduct of our employees, Our reputation for integrity and excellence requires
careful observance of fhe spirit and letter of all applicable laws and regulations, as well as a scruptilous
regard for the highest standards of conduct and personal integrity.

The continued suécess of SFH is dependent lipon our customers’ trust and we are dedicated to. preserving
that trust. Employees owe a duty to SFH and its customers to act in a way that will merit the continued
trust and confidence of the public.

SFH 00343
 

I nn TT os TD = TE EEE on. FR...

i _

 

 

Stillwater Fish House will comply with all applicable laws and regulations and expects ils officers and
employees to conduct business in accordance with the letter, spirit, and intent of all relevant laws and to
refiain from any illegal, distionest, or unethical conduct. Specifically the areas of key focus are any and
all alcohol, sanitary arid health regulations.

In general, the use of good judgment, based on high ethical principles, will guide you with respect to Hines
of acceptable conduct. Ifa situation arises where it is difficult to determine the proper course of action,
the matter should te discussed openly with your immediate supervisor and, if necessary, with the General
Manager for advice and consultation,

Compliance witli this policy of business ethics and conduct is the responsibility of every SFH employes,
Disregarding or failing to comply with this standard of business eitiies and conduet could lead to
disciplinary action, up to and including possible termination of employment.

105 Personal Relationships in the Workplace

Effective Date: 3/5/2012
Revision Date:

The employment of relatives or individuals involved in a dating relationship in the same aren of an
organization may ciitise serious conflicts and problems with favoritism and employee morale. In addition
to claims of partiality in treatment at work, personal conflicts from outside the work environment can be
carried over into day-to-tlay working relationships.

For purposes of this policy, a relative is any person who is related by blood or marriage, or whose
relationship with the employee is similar to that of persons who are related by blood or marriage, A dating
relationship is defined as a relationship that may be reasonably expected to lead to the formation of a
consensual "romantic" or sexual relationship. This policy applies to all employees without regard to the
gender or sextal orientation of the individuals involved.

Relatives of current einployess may not occupy a position that will be working directly for or supervising
their relative, Individuals involved in a dating relationship with a current employee may also not occupy a
position that will be working directly for or supervising the employee with whom they are involved in a
dating rélationship. Stillwater Fish House also reserves the right to take prompt action if'an actual or
potential conflict of interest atises involving relatives or individuals involved in a dating relationship who
occupy positions al any level (higher or iower) in the same line of authority that may affect the review of
employment decisions,

SFH 00344
 

|

|

 

 

 

 

Ifa relative relationship or dating relationship is established after employment between employees who
are in a reporting situation deseribed above, it is the responsibility and obligation of the supervisor
invelved in the relationship to disclose the existence of the relationship to management. The individuals
concerned will be given the opportunity to decide who is to be transferred to another available position. If
that decision is not made within 30 calendar days, management will decide who is to be transfeired of, if
necessary, terminated from employment.

In other cases where a conflict or the potential for conflict arises because of the relationship between
employees, even. if theré is no line of authority or reporting involved, the employees may be separated by
reassignment or tenninated from employnieat. Employees in a close personal relationship should refrain
from public workplace displays of affection or excessive personal conversation,

201 Employment Categories
Effective Date: 3/5/2012
Reviston Date:

It is the intent of Stillwater Fish House to clarify the definitions of employment classifications so that
employets understand their employment status and benefit eligibility. These classifications do not
guarantee employment for any specified period of time. Accordingly, the right to terminate the
employment relationship at will at any time is retained by both the employee and STH.

Bach employes is designated as either NONEXEMPT or EXEMPT fram fetleral and state wage and hour
laws, NONEXEMPT employees are entitled to overtime pay under the specific provisions of federal and
state laws. EXEMPT employees are excluded from specific provisions of federal and state wage.and hour
laws. An employee's EXEMPT or NONEXEMPT classification may be-changed only upon written
notification by SFH management.

In addition to the above categories, each employee will belong to one other employment catepory:

REGULAR FULL-TIME employees are those who are not in a temporary or introductory status and who
are regularly scheduled to work Training’ s full-time schedule, Generally, they are eligible for Stillwater
Fish House beriefit package, subjéct to the terms, conditions, avid limitations of cach benefit program.

PART-TIME employees are those who are not assigned to a tempotary or introductory status and who are
regularly scheduled to work less than 35 hours per week. While they do receive all legally niandated
benefits (such as Social Security and workers' compensation insurance), they are inélipible forall of
Stillwater Fish House's-other benefit programs,

INTRODUCTORY employces are those whose performance is being evaluated to determine whether
firther employmenit in a specific position or with SFH is appropriate. Employees who satisfactorily

SFH 00345
 

 

 

 

 

complete the introductory period will be notified of their new employment classification.

202 Access to Personnel Files
Effective Date: 3/5/2042
Revision Date:

Stillwater Fish House maintains a personnel file on each employee. The personnel file includes such
information as the employee's job application, resume, records of training, ddcumentation of performance
appraisals and salary increases, and other employment records,

Personnel files are the property of Stillwater Fish House, and access to.the information fhey contaiti is
restricted. Generally, only supervisors and management personnel of SFH whe have a legitimate réason to
review information ina file are allowed to do so.

Eimployees who wish to review their own file should contact the General Manager. With reasonable
advance notice, employees may review their own ‘personnel files in Stillwater Fish House's offices and in
the presence of an individual appointed by SFH to maintain the files,

203 Employment Reference Checks
Effective Date: 3/5/2012
Revision Date:

To ensure that individuals who join Stillwater Fish House are well qualified and have a strong potential te
be productive and suecessful, it is the policy of SFE to check the employment references of all applicants.

The General Manager will respond in writing only to those reference check inquiries that are submitted in
writing. Responses ‘to such inquifies will coffirm only dates of employment, wage rates, and position(s)
held.

204 Personne! Data Changes
Effective. Date‘ 3/5/2012
Revision Date!

This the responsibility of each employee to promptly notify Stillwater Fish House.of any changes in
personne] data. Personal mailing addresses, telephone numbers, number and names of dependents,
individuals.to be contacted-in the event of an emergency, edticational accomplishnients, and other such
status reports should be accurate and currént at all times, If any personnel data has changed, notify the
General Manaper

10

SFH 00346
 

 

REESE ____.__. OER re o

 

205 Introductory Period
Effective Date: 3/6/2012
Revision Date: i

The introductory period is intended te give new employees the opportunity to demonstrate their ability to
achieve a satisfactory level of performance and to determine whether the new position meets their
expectations. Stillwater Fish House uses this period to evaluate employee capabilities, work habits, and
overall performance. Hither the employee or SFH may erid the employment relationship at will al any
time duritig or after the introductory period, with or without cause or advance notice.

All new and rehired employees work on an introductory basis for the first 90 calendar days after their date
of hire. Any significant abscnce will automatically extend an introductory period by the length of the
absence, If SFH determines that the designated introductory period does nat allow sufficiént tine to
thoroughly evaluate the employce's performance, the introductory period may be extended for a specified
period,

Upon satisfictory completion of the introductory period, employees enter the "regular" employment
classification.

Duting the introductory period, new employees ate eligible for those benefits that are required by Jaw,
such as werkers' compensation insurance and Social Security. After becoming regular employees, they
may also be eligible for other Stillwater Fish House:provided benefits, subject to the ierms and conditions
of each beriefits program. Employees should read the information for each specific benefits program for
the details on eligibility requirenients.

208 Employment Applications
Effective Date: 3/6/2012
Revision Date:

Stillwater Fish House relies upon the accuracy of information contained in the employment application,
as well as the accuracy of other data presented throughout the hiring-process and employment, Any
misrepresentations, falsifications, or material omissions in any of this information or data may result in
the exclusion of the individual from further consideration for employment or, if the person has been hired,
termination of employment.

li

SFH 00347
 

 

 

 

 

 

209 Performance Evaluations
Effective Date: 3/5/2012
Revision Date:

Supervisors and employees are strongly encouraged to discuss job performance and goals on an informal,
day-to-day basis, A formal written performance evaluation will be conducted at the end of an employee's
initial period of hire, known as tlie introductory period, Additional formal performance evaluations are
conducted to provide both supervisors and employees the opportunity to discuss job tasks, identify and
correct weaknesses, ehcourage and recognize strengths, and discuss positive, purposeiul approaches for

“meeting goals,

Performance evaluations are scheduled approximately every 3 months, coinciding penerally with the
anniversary of the employee's original date of hire.

Stiliwater Fish House awards merit-based pay adjustments and incentive-based bonuses in an effort to
recognize truly superior eniployeé performance, The decision to award such an adjustment is dependent
upon numérous factors, including the information documented by this formal performance evaluation
process.

210 Job Descriptions
Effective Date: 4/5/2042
Revision Date:

Stillwater Fish House makes every effort to create and maintain accurate job descriptions for all positions
within the organization. Each description includes a job information section, a job summary seclion
(giving a general overview of the job's purpose), an essential duties and responsibilities section, a
supervisory responsibilities section, a qualifications section (including education and/or experience,
language skills, mathematical skills, reasoning ability, and any certification required), a physical demands
section, and a work environment section.

SFH maintains job descriptions to aid in orienting new employees to their jobs, identifying tlie,
requirements of each position, establishing hiring criteria, setting standards for employee performance
evaluations, and establishing a basis for making reasonable accommodations for individuals with
disabilities,

The General Manager prepares job descriptions when new positions are oreated. Existing job descriptions
are also.reviewed and revised in order to ensure that they are up to date, Job descriptions may also be
rewritten periodically to reflect any changes in the position’s dulies and responsibilities, All employees
will be expected to help ensure that their job descriptions are accurate and current, reflecting the work
being done,

d2

SFH 00348
 

 

 

 

a 1 eel ——_z

Employees should remember that job descriptions do not necessarily cover every task or duty that might
be assigned, and that additional responsibilities may be assigned as necessary. Contact the General
Mariager if you have any questions or concerns about your job description.

306 Workers’ Compensation Insurance
Effective Data: 3/6/2012
Revision Date:

Stillwater Fish House provides a comprehensive workers' compensation insurance program at no cost to
employes, This program covers any itijury or iliness sustained in the course of employment that requites
medical, surgical, or hospital treatment. Subject to applicable legal requirements, workers’ compensation
insurance provides benefits after a short waiting period or, ifthe employes is hospitalized, immediately.

Employees who sustain work-related injuries or illnesses should inform their supervisor immediately. No
matter how minor‘an on-the-job injury may appear, it is important that it be reported immediately, This
will enable an eligible employee to qualify for coverage as quickly as possible.

Neither Stillwater Bish House nor the insurance carrier will be liable for the payment of workers!

compensation benefits for injuries that occur during an employee's voluntary participation in any off-duty
recreational, social, or athletic activity sponsored by Stillwater Fish House

401 Timekeeping
Effective Date; 3/6/2012
Revision Date:

Accurately recording time worked is the responsibility of every nonexeipt employee. Fedetai and state
laws require Stillwater Fish House to keep an accurate record of time worked in order to calculate
employee pay and benefits. Time worked is all the time actually spent on the job performing assigned
duties.

Nonexempt employees should accurately record the.time they begin. and end their work, as well as the
beginning and ending time of each meal period. They should also record the beginning and ending time of
any split shift or departure from work for personal reasons. Overtinie work must always be approved
before it is performed.

Altering, falsifying, tampering with time records, or recording tithe on another employee's time record
g ip ip

13

SFH 00349
i
i

 

 

|

 

 

 

may result in disciplinary action, up to and including termination of employment.

Stillwater Fish House utilizes both thé Alpha Point-of-Sale system and the Hot Schedule Internet software |
package to publish, manage and record all scheduling data for all employees. Hot Schedule allows the
employes to see their schedule from anywhere they might be elther through Internet phone system or
regular telephone access. All schedule réquests, trading of shifts, or any other modifications initialed by

an employes must be approved through the same system by managemént. Note that the management team
addresses schedule changes at noon every day. Changes to the schédule affecting the same day as the
request cannot be guaranteed approval, It is the initiating -émiployees responsibility to communicate

through all means necessary any and-all changes,

Stillwater Fish House reserves the right to modify the séhédviled ending time of any employees shift if
made necessary by volume of business the day of the shift,

Nonexempt employees should report to work no more thin 5 minutes prior to their scheduled starting
time nor stay more than 5 minutes after their schéduled slop tiie withowt expressed, prior alithorization
from their supervisor.

It is the employees’ responsibility to sign their time records to certify the accuracy of all time recorded.
The supervisor will review and then initial the time record before submitting it for payroll processing. In
addition, if corrections or inodifications are made to the time record, both thé employee and the
supervisor must verify the accuracy of the changes by initiating the time record.

403 Paydays
Effective Date: 3/6/2012
Revision Date:

All employees are paid on the Ist Day of the Month and the 15th Day of the Month. Each paycheck will
include earnings for all work performed through the end of the previous payroll period.

In the event that a regularly scheduled payday falls on a weekend or holiday, employees will receive pay
on the last day of work before the regularly scheduled payday.

Ifa regular payday falls during an employee's vacation, and employee is not enrolled in the dirécl deposit
program, the-employee's paycheck will be available upon his or her return from vacation,

Employees may have pay directly deposited into their bank accounts if they provide advance written
authorization to Stillwater Fish House, Employees will receive an itemized statement of wages when
Stillwater Fish House makes direct deposits

14

SFH 00350
 

 

 

 

 

 

 

 

 

405 Employment Termination
Effective Date: 3/6/2012
Revision Date:

Termination of employment is an inevitable part of personnel activity within any organization, and many
of the reasons for termination are routine, Below are examples of some of the most common
circumstances under which employment is tenninated:

* Resignation - voluntary eniployment termination initiated by an employee.

* Discharge - - involuntary employrient termination initiated by the organization.

* Layoff - involuntary employment termination initiated by the orgariization for nondisciplinary
reasons,

Stillwater Fish House will generally schedule exit interviews at the time of employment termination, The
exit interview will afford an opportunity to discuss such issues as employee benefits, conversion
privileges, repayment of outstanding débts to Stillwater Fish House, or rclura of SEH-owned property.
Suggestions; complaints, and questions can also be voiced,

Since employment with Stillwater Fish House is based on mutual consent, both the employee and SFH
have the right to terminate employment at will, with or without cause, at any time. Employees.will receive
their final pay in accordance-with applicable state law.

Employee benctits will be affected by employment termination in the following manner. All accrued,
yested benefits that are due and payable at termination will be paid. Some benefits may be continued at
the employee's expense if the employee so chooses. The employee will be notified in writing of the
benefits that may be continued and of the terms, conditions, and limitations of such continuance,

410 Pay Deductions and Setoffs
Effective Date: 3/6/2012
Revision Date:

The law requires that Stillwater Fish House make certain deductions from every employee's
compensation. Among these are applicable federal, state, and local income taxes. Stillwater Fish House
also must deduct Social Security taxes on each employee's earnings up to a specified limit that is called
the Social Security “wage base." SFH maiches the amount of Social Security taxes paid by each
employee.

All employces ¢ of Stillwater Fish House who-recoive tips as a regular reward from guests are required to
repori all such income to the company, The Aloha Point-of-Sale system provides specific data entry

45

SFH 00351
heme ma a — =a

 

 

 

windows to be used for this reporting. These reported incomes will affect the various taxes and
deductions calculated on your paycheck, It is to your long-range benefit to report these funds with precise
accuracy.

Stillwater Fish House offers programs and benefits beyond those required by law. Eligible employees
may voluritarily authorize deductions from their paychecks to cover the costs of participation in these
programs.

Pay setofis are pay deductions taken by SFH, usually to help pay off a debt or obligation to Stillwater
Fish House or others.

If you have questions conceriing why deductions were made fram your paycheck or-how they were
calculated, your supervisor can assist in having your questions answered.

501 Safety
Effective Date? 3/6/2012
Revision Date:

Tocassist in providing a safe-and healthful work environment for employees, customers, and visitors,
Stillwater Fish House has established a workplace safety program. This program is a top priority for SFH.
The General Manager has responsibility for implementing, administering, monitoring, and evaluating the
safety program. Its success depends on the alertness and personal comntitment of all.

Stillwater Fish House provides information to employees about workplace safety and health issues
through regular internal communication channels suchas supervisor-employee meetings, bulletin board
postings, memos, or ather written communications,

Employees and supervisors receive periodic workplace safely training. The. training covers potential
safety and health hazards and.safe work practices and precedures to eliminate or minimize hazards.

Some of the best safety improvement ideas come from employees, Those with ideas, concems, or
suggestions for improved safety in the workplace are encouraged to raise them with their supervisor, or
with another supervisor or manager, or bring them to {lie attention of the General Manager. Reports and
concerns about workplace safety't issues may be made anonymously if the employee wishes, All reports
can be made without fear of reprisal.

Each employee is expected to obey safety rules and to exercise cmition ini all work activities, Employees
must immediately report any unsafe condition to the appropriaie supervisor. Employees who violate

safety standards, who cause hazardous or dangerous situatioris, or who fail to report or, where
appropriate, remedy such situations, may be subject to disciplinary action, up to and including termination

16

SFH 00352
Teel

Daan

 

 

 

 

 

 

of employment,

In the case of accidents that result in injury, regardless of how insignificant the injury may appear,
employees should immediately notify the General Manager or the appropriate supervisor. Such reports are
necessary to comply with laws and initiate insurance and workers! compensation benefits procedures,

502 Work Schedules
Effective Date: 3/6/2042
Reéviston Date:

Work schedules for employees vary throughout our organization. Supervisors will advise employces of
their individual work schedules, Staffing needs and operational demands may necessitate variations in

starting and ending times, as well as -variations in the total hours that may be scheduled each diy and
week,

Ficxible scheduling, or flextime, is available in some cases to allow employees to vary their starting and
eiiding times each day within established limits, Flextime may be possible if a mutually werkable
schedule can be negotiated with the supervisor involved, However, such issues as staffing needs, the
employee's performance, and the iature of the job will be considered before approval of flextime.

Stillwater Fish House utilizes both the Aloha Point-of-Sale system for clock in and clock out for all
employees. Schedules for all Back-of-the-House and Front-of the-House are managed through the Hot
Schedule Internet software systems. Immediate supervisors will conduct iraining in the nse of thege
systems

Schedules will be posted every Monday by noon and will cover the forthcoming two-week period,

Please refer to the section in this manual called Tinie-Keeping for specific policies regarding the Hot
Schedule system,

504 Use of Phone and Mail Systems
Effective Date: 3/6/2012
Revision Date:

Personal use of telephones for oulgoing calls, including local calls, is not permitted. Personal phone calls
received by Stillwater Fish House aré also prohibited unless identified as an emergency. Cell phone use
either as a phone or Internet device is prohibited while-an employee is clocked in to the Point-of-Sale

17

SFH 00353
 

 

 

system. Under no circumstances may camera capacities of an employees phone be used.during the work
shift.

The mail systern is reserved for business purposes only. Employees should refrain from sending or
receiving personal mail at the workplace.

To ensure effective telephone communications, employees should always use the approved presting and
speak in a courteous and professional manner. Please confirm information received from the caller, and
hang up orily after the caller has done sd,

505 Smoking
Effective Date: 3/6/2012
Revision Date:

in keeping with Stillwater Fish House’s intent to provide a safe and healthful work environment, smoking

in-the workplace is prohibited except in those locations that have been specifically designated as smoking
areas, in situations where the preferences of smokers and nonsmokers are in direct conflict, the
preferences of nonsmokers will prevail.

This policy applies equally to all employees, customers, and visitors.

506 Rest and Meal Periods
Effective Date: 3/6/2012
Revision Date:

Each workday, full-time nonexempt employees are provided with 2 rest periods. Supervisors will advise
employees of the regular rest period length and schedule, To the éxtent possible, rest periods will be
provided inthe middle of work periods. Since this time is counted and paid as lithe worked, employees
mist not be absent from their workstations beyond the allotted rest period time.

In keeping with standard hospitality. industry practices Back-of-the-House employees utilize-official rest
periads. No employee can be away from his or her designated wotk area without supervisor consent.

All full-time employees are provided with one meal period each workday. Supervisors will schedule meal
periods to accommodate operating requirements. Employees will be relieved of all active résponsibilities

-and restrictions during meal periods and will not be compensated for that time. Employee meal policy at
Stillwater Fish is as follows:

18

SFH 00354
 

Preesgen rer

 

Ser)

 

 

 

25% Discount on any menu item. Note management may limit selections due to availability,

Pre-Shift meals must be finished before the scheduled clock in time.

After-Shifi meals must be enjoyed after clock ont.and all side-wark assignments are
completed.

Employees may enter the dining room area after their scheduled shift as long as they are
clocked out, their work completed and they are ot of uniform,

An on-duty server must ring all Employee meals into the Point-of-Sale system

The kitchen will praduce no Employee meals without an order chit from the POS.

507 Overtine

Effective Dale: 3/6/2042
Revision Date:

When operating requitements or othér needs cannot be met during regular working hours, employees will
be given the opportunity to volunteer for overtime work assignments, All overtime work-must receive the
supervisor's prior authorization. Overtime assignments will be distributed as ‘equitably as practical to all
employees qualified to perfoim the required work.

Overtime compensation is pajd to all nonexempt employees in accordance with federal and state wage
and hour restrictions. Overtime pay is based on actual hours worked. Time off on sick leave, vacation
leave, or any leave of absence will not be considered hours worked for purposes of performing overtime
calculations.

514 Visitors in the Workplace
Effective Date: 3/6/2012
Revision Date:

To provide for the safety and security of employees and the facilitics at Stillwater Fish House, only
authorized visitors are allowed in the workplace. Restricting unatithorized visitors helps maintain safsty
standards, protects against theft, ensures security of equipment, protects confidential information,
safeguards employee welfare, and avoids potential distractions ard disturbances.

Because of safety and security reasons, family and friends of employees are discouraged from visiting. Jn
cases.of emergency, employees will be called to mect any Visitor outside their work area.

All visitors should enter Stillwater Fish House at the main entrance, Authorized visitors will receive

directions or be escorted to their destination. Employees are responsible for the conduct and safety of
their visitors,

19

SFH 00355
 

 

 

 

 

 

ES Nee banc

If an unauthorized individual is observed on SFH premises, employees should immediately notify their
supervisor or, if necessary, direct the individual to the main entrance,

516 Computer and Email Usage
Effective Date: 3/6/2012
Revision Date:

Computers, computer files, the Email system, and software furnished to employees are Stillwater Fish
House property intended for busitiess use, Employees shoiild not use a password, access a file, or réttieve
any stored communication without authorization, To ensure compliance with this policy, computer and
Email usage may be monitored.

Stillwater Fish House strives to maintain a workplace free of harassment and sensitive to the diversity of
its employees. Therefore, SFH prohibits the use of computers and the email system in ways that are
disruptive, offensive to others, or haruful to morale.

For example, the display or transmission of sexually explicit images, messages, and cartoons is not
allowed, Other such misuse includes, but is not limited to, ethnic slurs, racial comments, off-color jokes,
or anything that maybe construed as harassment or showing disrespect for others,

Email may not be used to solicit others for commercial ventures, religious or political causes, outside
organizations, or other nonbusiness malters, Point-of-Sale systems and Scheduling systems may only
used as intended and any unauthorized use of thé computer systems into the general Internet is consideredl
a serious infraction that may be cause for termination.

Stillwater Fish House purchases and Jicenses the use of various computer software for business purposes
and does not own the copyright to this software or its related documentation, Unless authorized by the
software developer, SFH does not have the right to reproduce such software for-use on more than-one
computer.

Employees may only use software on local area networks or on Multiple machines according to the
sofiware license agreement, Stillwater Fish House prohibits the illegal duplication of software and its
related docuinentation.

Employces should notify their immediate stipervisor, the General Mana per or any meniber of

management upon learning of violations of this policy. Employees who violate this policy will be subject
to disciplinary action, up to and including termination of employment.

20

SFH 00356
 

517 Internet Usage
Effective Dale: 3/6/2012
Revision Date:

Intemet access to global electronic information resources on the World Wide Web is provided by
Stillwater Fish House to assist employees in obtaining work-related data and technology. The following
guidelines | have been established to help ensure resporisible-and productive Internet usage. All Internet
usage is limitéd to job-related aétivities: Personal usé of the Internet is not permitted,

All Internet data that is composed, transmitted, or received via our computer communications systems is
considered to be part of the official records of Stillwater Fish House and, as such, is subject to disclosure
to law enforcement or other third parties. Consequently, employees should always ensure that the
business information contained i in Titernet email riessages and other transmissions is accurate,
appropriate, ethical, and lawful.

The equipment, services, and technology provided to access the Internet remain at all times the property
of SEH As such, SFH reserves the right to ntonitor Intertiet traffic, arid retrieve and read any data
composed, sent, or received through our online connections aiid stored in-our compiter systems.

Data that is composed, transmitted, accessed, or received via the Intemet must not contain content that
could -be considered discriminatory, offensive, obscene, threatening, harassing, intimidating, or disruptive
to any employee or other person. Examples of unacceptable content inay include, but are not limited to,
sexual comments or images, racial slurs, gender-specific comments, or any other comments or images
that could reasonably offend-someone on the hasis-of race, age, sex, religious or political beliefs, national
origin, disability, sexual orientation, or any other characteristic protected by law.

The unauthorizedl use, installation, copying, or distribution of copyrighted, trademarked, or patented
material on the Internet is expressly prohibited, As a general nile, if an employee did not create material,
does not own the rights to it, or has not gotten authorization for its tise, il should nat be pul on the
Internet, Employees are also responsible for ensuring that the person sending any material over the
Internet has the appropriate distribution rights,

To ensure a virus-free environment, no files may be downloaded from the Intetnet without prior
authorization.

Abuse ofthe Internet access provided by Stillwater Fish House in violation of law or SFH policies will
result'in disciplinary action, up to and including termination of employment, Employees may also be held
personally liable for any violations of this policy. The following behaviors are examples of previously
stated or additional actions and activities that are prohibited and can result in disciplinary action:

* Sending or posting discriminatory, harassing, or threatehing niessages or images

21

SFH 00357
 

* Using the organization's time and resources for personal gain

* Stealing, using, or disclosing someone else's code or password without authorization

* Copying, pirating, or downloading sofiware and electronic files without permission

* Sending or posting confidential material, trade secrets, or proprietary information outside of the
organization

* Violating copyright law

* Failing to observe licensing agreements

* Engaging in unauthorized transactions that may incur a cost to the organization or initiate unwanted
Inteinét services and transmissions

** Sending or posting messages or material that could damage the organization's image or réputation

* Participating in the viewing or exchange of pormography or ‘obscéne materials

* Sending or posting messages that defame or slander-other individuals

* Atternpting to break into the computer system of another organization or person

* Refusing to cooperate with a security investigation

* Sending or posting chain letters, solicitations, or advertisements uot related to business purposes or
activities

* Using the Internet for political causes or activities, religious activities, or any sor of gambling

" Jeopardizing the security of the organization's electronic communications systems

* Sending or posting messages that disparage another organization's products or services

* Passing off personal views as representing those of the organization

* Sendiiig arionymous email messages

* Engaging in any other iNegal activities

§22 Workplace Violence Prevention
Effective Date: a/6/2012
Revision Date:

Stillwater Fish House is committed to preventing workplace violence and to maintaining a safe work
environment. Given the increasing violence in sociely in penera!, SFH has adopted the following
guidelines to deal with intimidation, harassment, or other threats of (or actual) violence that may occur
during business hours or on its premises,

All employees, including supervisors and temporary employees, should be tréated with courtesy and
respect at all times. Employees are expected to refrain from-fighting, "horseplay," or other conduct that
may be dangerous to others. Firearms, weapons, and other dangerous or hazardous devices or substances
are prohibited from the premises of SFE without proper authorization.

Conduct that tlireatens, intimidates, or coerces another employee,.a custonier, or a member ofthe public
at any time, including: off-duty periods, will not be tolerated, This prohibition includes all. acts of

harassment, including harassment that is based on an individual's sex, race, age, or arly characteristic
protected by federal, state, or local law.

22

SFH 00358
 

 

All threats of (or actual) violence, both direct and indirect, should be reported as soon as possible to your
immediate superyisor or any other member of management. This includes threats by employees, as well
as threats by customers, vendors, solicitors, or other menibers of the public, When reporting a threat of
violence, you shouild be as specific and detailed as possible.

All suspicioits individuals or activitics should also be reported as soon as possible to a supervisor. Do not
place yourself in peril, If you see or hear a commotion or disturbance near your workstation, do not try to
intercede or see what is happening.

Stillwater Fish House will promptly and thoroughly investigate all reports of threats of (or actisal)
violence and of suspicious individuals-or activities. The identity of the individual making a report will be
protected as much as is practical, In order to maintain workplace safely and tlie integrity of its
investigation, SFH may suspend employees, either with or without pay, pending investigation.

Anyone determined to be responsible for threats of (or actual) violence or otlier conduct that is in

violation of these guidelines will be subject to prompt disciplinary action wp to and including termination

of employmetit.

Stillwater Fish House encourages employecs to bring their disputes or differences with other emlayees
to the attention of their supervisors or the General Manager before the situation escalates into potential
violence. SFH is eager to assist in the resolution of employee disputes, and will not discipline employees
for raising such concerns

701 Employee Conduct and Work Rules
Effective Date: 3/6/2012
Revision Date:

To ensure orderly operations and provide the best possible work environment, Stillwater Fish House
expects employees to follow niles of conduct that will protect the interests and safety of all employees
and the organization.

It.is not possible to list all the forms of behavior that are considered unacceptable in the workplace. The
following are examples of infractions of rules of conduet that may result in disciplinary action, up to and
including termination of employiment:

* Unauthorized occupancy of private property for récréational use

* Thefi or inappropriate removal or possession of property

* Falsification of timekeeping records

* Working under the influence of alcohol or illegal drugs

* Possession, distribution, sale, transfer, or use of alcohol or illegal drugs in the workplace, while on

23

SFH 00359

 
 

 

 

 

 

 

|

 

 

duty, or while operating employer-owned vehicles or equipment
* Fighting or threatening violence in the workplace
* Boisterous or disruptive activity in the workplace
* Negligence or improper conduct leading to damage of employer-owned or customer-owned property
* Tnsubordination or other disrespectful conduct
** Violation of safety or health rules
* Smoking in prohibited areas
* Sexual or other unlawful or unwelcome harassment
* Possession of dangerous or unauthorized materials, such as explosives or firearms, in the workplace
* Excessive absenteeism or any absence without notice
* Unauthorized absence from workstation during the workday
* Unauthorized use of telephones, mail-system, of other employer-pivned equipment
* Unauthorized disclosure of business "scorets" or confidential information
* Violation of personnel policies
* Unsatisfactory performance or conduct

Employment with Stillwater Fish House is at the mutual consent of SFH and the einpleyee, and either
party may terminate that relationship at-any time, with or without cause, and with or without advance
notice.

702 Drug and Alcohol Use
Effective Date; 3/6/2042
Revision Date:

It is Stillwater Fish House's desire to provide a drug-free, healthful, and safe workplace, To promote this .
goal, employees are required to.repori to work in appropriate mental and physical condition to:perform
their jobs in a satisfactory mariner:

While of SFH premises and while conducting business-related activities off SEH premises, no employee
may use, possess, distribute, sell, or be under the influence of alcohol or illegal drugs. The legal use of
prescribed drugs is perinitted on the job only if it does not impair an employee's ability to pierfoim the
essential functions of the job effectively and in a safe manner that does not endanger other individuals in
the workplace,

Due to the focus of Stillwate¢ Fish Hotise on wine and craft beer product knowledge a number of
opportunities to experience these products for training purposes will be provided. Only with management
approval will an employee engage in the consumption, in any quantity, of any alcoho! product while
engaged in their job duties.

Violations of this policy may lead to disciplinary action, up to and including immediate termination of

24

SFH 00360
 

employment, and/or required participation in a substance abuse rehabilitation or treatment program. Such
violations may also have legal consequences,

To inform employees about important provisions of this policy, SFH has established a drug-free
awareness program, The program provides information on the dangers and effects of substance abuse in
the workplace, resources available to employees, and consequences for violations of this policy.

Employees with questions.on this policy or issues related to drug or alcohol use in the workplace should
raise their coricerns with their supervisor or the General Manager without fear of reprisal.

t
r

703 Sexual and Other Uniawful Harassment
Effactive Date: 3/6/2012
Revision Date:

Stillwater Fish House is committed to: providing a work environment that is free from all forms of
discrimination and conduct that can ba considered harassing, coercive, or disruptive, including sexual
harassment. Actions, words, jokes, or comments based on an individual's sex, race, color, national origin,

age, relipion, disability, sexual orientation, or any other legally protected characteristic will not be
tolerated. Stillwater Fish House provides ongdiig sexual harassment training to ensure you the
opportunity to work in an environment free of sexual aid other unlawful harassment.
Sexual harassment is defined as unwanted sexual advances, or visual, verbal, or physical conduct of a
sexual nature. This definition includes many fortis of offensive behavior and includes gender-based
harassment of a person of the same sex as the harasser. ‘The following is a partial list of sexual harassment
examples:

* Unwanted sexual advances,

* Offering employment benefits in exctiaige for séxual favors,

* Making or threatening reprisals after a negative response to sexual advances,

* ‘Visual conduct that includes leering, making sexual gestures, or displaying of sexually suggestive
objécts or picturés, cartoons or posters,

* ‘Verbal conduct that includes making or using derogatory comments, epithets, slurs, or jokes,
* Verbal sexual advances or propositions.

* Verbal abuse of a sexual nature, graphic verbal commentaries about an individual's body, sexually

25

 

SFH 00361

 
oe

boca

 qGEREES oe

 

 

 

 

degrading words used to describe an individual, or suggestive or obscene letters, notes, or
invitations.

* Physical conduct that includes touching, assaulting, or impeding or blocking movements.

Unwelcome sexual advances (sither verbal or physical), requests for sexual favors, and other verbal or

physical conduct of a sexual nature constitute sexual harassment when: (1) subrnission to such conduct is
made either explicitly or implicitly a term or condition of employment; (2) submission or rejection of the
cofiduct is uséd as a basis for making employment decisions; or, (3) the conduct has the purpose or effect
of interfering with work performince or creating an intimidating, hostile, or offensive work environment.

if you experience or witness séxual or other unlawful harassment in the workplace, report it immediately
to your supervisor. If the supervisor is unavailabie or you believe it would be inappropriate to contact that
person, you should immediately contact the General Manager or any other meiiber of mariagement. You
can raise coh¢éms and make reports without fear of reprisal or retaliation.

All allegations of sexual harassinent will be quickly and discreetly investigated. To the extent possible,
your confidentiality and that of any witnesses anid the alleged harasser will be protected against
unnecessary disclosure. When the investigation is completed, you will be informed of the outcome of the
investigation.

Any supervisor or matiager who becomes aware of possible sexual or other unlawful harassment must -
immediately advise the General Manager or any member of management so it can be investipated ina
timely and confidential rhanner. Anyone erigaging in sexual or other unlawful harassrient will be subject
to disciplinary action, up to and including termination of employment.

704 Attendance and Punctuality
Effective Date: 3/6/2012
Revision Date:

To maintain a safe and productive work environment, Stillwater Fish House expects employees to be
reliable and to be punctual in reporting for scheduled work. Absenteeism and tardiness place a burden on
other employees.and on SFH. In the rare instances when employees cannot avoid being late to work or ave
unable to work as scheduled, they should notify their supervisor as sooil as possible in advance of the
anticipated tardiness or absence.

Poor attendance and excessive tardiness are disruptive. Either may lead to disciplinary action, up to and
including termination of employment:

26

SFH 00362
 

Nene ay)

 

Creme are

 

 

 

 

nee

 

705 Personal Appearance
Effective Date: 3/6/2012
Revision Date:

Dress, grooming, and personal cleanliness standards contribute to the morale of all employees and affect
the bitsiness image Stillwater Fish House presents to customers and visitors.

During business hours or when representing SFH, you are expected to present a clean, neat, and tasteful
appearance. You should dress and groom yourself according to the requirements of-your position and
accepted social standards. This is particularly true if your job involves dealing with custoniers or visitors
in person.

Stillwater Fish Howse has designated uniform policies for both the Front-of-the House and Back-of-the
House divisions. Kitchen personal will use a chef style professional pant, a clean pressed chef's jacket and
industrial kitchen grade black work shoe. FOH will use a logo'd uniform shirt provided by SFH, black
Dockers tm.pants and strong slip resistant black shoes. Additionally the FOH staff are required to have on
their person a furictional wine opener and several pens of good working order. If your supervisor feels
your personal appearance is inappropriate, you may be asked to leave the workplace until you are
properly dressed or groomed. Under such circumstance, you will not be compensated for the time away
from work. Consult your supervisor if you have questions as to what constitutes appropriate appearance.
Whiere necessary, reasonable accommodation may be made to a person with a disability.

Without unduly restricting individual tastes, the following personal appearance guidelines should be
followed:

* Shoes must provide safe, secure footing, and offer protection against hazards.

* Canvas or athictic type shoes are not appropriate professional attire.

* Tank tops, tube-or halter-tops, or shorts may not be worn under any circumstances.

* Mustaches and beards must be clean, well trimmed, and neal,

* Hairstyles are expected to be in good taste,

* Long hairstyles should be-worri with hair pulled back off the face and neck to avoid interfering with
job performance.

* Offensive body odor and poor personal hygiene is not professionally acceptable,

* Perfume, cologne, and aftershaye lotion should be used moderately or.avoided-altogether, as some
individuals may be sensitive to strong. fragrances,

* Jewelry should not be functionally-restrictive, dangerous to job performance, or excessive.

* Facial jewelry, such as eyebrow ting§, nose rings, lip.rings, and tongue studs, is not professionally
appropriate and must not be worn during business hours.

* Torso body piercings with visible jewelry or jewelry that can be scen through or under elothing must
not be worn during business -houis.

* Visible excessive tattoos and similar body art must be covered during business hours.

27

SFH 00363
ane

 

~~ cme

ome

 

 

 

 

 

708 Resignation
Effective Date: 3/4/2012
Revision Date:

Resignation is a-voluntary act initiated by the employes to terminate employment with Stillwater Fish
House, Although advance notice is not required, SFH requests at least 2 weeks’ written resignation notice
from all eiployees.

Prior to an employee's departure, an exit interview will be scheduled io discuss the reasons for resignation
and the effect of the resigration on benefits, ,

716 Progressive Discipline -
Effective Date: 3/6/2012
Revision Date:

The purpose of this policy is to state Stillwater Fish House's position on administering equitable and
consistent discipline for unsatisfactory conduct in the workplace. The best disciplinary measure is the one
that does not have to be enforced and comes from good leadership and fair supervision at all employment
levels.

Stillwater Fish House's own best interest lies in enstiring fair treatment of all employees and in making
certain that disciplinary actions are prompt, uniform, and impartial. The major purpose of any disciplinary
action is to correct the problem, prevent recurrence, and preparé the employee for satisfactory service in
the future.

Although employment with SFH is based on mutual consent and both tlie employee and Stillwater Fish
House have the right to tenminate employment at will, with or without cause or advance notice, SFH may
use progressive discipline at its discretion.

Disciplinary action may call for any of four steps -- verbal warming, written warming, suspension with or
without pay, or termination of employmient -- depending on the severity of the problem and the number of
occurrences, There-may be circumstances when one or more steps are bypassed,

Progressive discipline means that, with regpéct to 16st disciplinary problems, these steps will normally

be followed: a first offense may call for a verbal warning: a next offense may be followed by a written
warning; another offense may lead to a suspension; and, still another offense may then lead to termination

28

SFH 00364
 

 

— | ane

 

of employment, If more than 12 months have passed since the last disciplinary action, the process will
normally start over.

Stillwater Fish House recognizes that there are certain types of employee problems that are serious
enough to justify either a suspension, or, in extreme situations, termination.of employment, without going
through the usual progressive discipline steps,

While it is impossible to list every type of behavior that may be deemed a serious offense, the Employee
Conduct and Work Rules policy includes examples of problems tliat may result in immediate suspension
or termination of employment. However, the problems listed are riot all necessarily serious offenses, but
may be examples of unsatisfactory conduct that will trigger progressive discipline.

By using progressive discipline, we hope thal most employee problems can be corrected at an early stage,
benefiting both the employee and Stillwater Fish House,

718 Problem Resolution
Effective Date: 3/6/2012
Revision Date:

Stillwater Fish House is committed to providing the best possible working conditions for its employees.
Part of this commitment is encouraging an open and frank atmosphere in which any problem, complaint, .
suggestion, or question receives a timely response from Stillwater Fish House supervisors and
THanagement,

SFH strives to ensure fair and honest treatment of all employees. Supervisors, managers, and employees
are expected to treat each other with mutual respect. Employees are encouraged to offer positive and
constructive criticism.

if employees disagree with established rules of conduct, policies, or practices, they can express their
concem through the problem resolution procedure, No employee will be penalized, formally or
informally, for voicing a complaint with Stillwater Fish House id a reasonable, business-like manner, or
for using the problem resolution procedure.

Ifa situation oecurs when employées believe that a condition.of employment or a decision affecting them
is unjust or inequitable, they are encouraged to make use of the following steps, The employee may
discontinue the procedure at any step.

1. Employes presents problenrto inimediate supervisor within 30 calendar days, after incident occurs, If

supervisor is unavailable or employce believes it would be inappropriate to contact that person, employee
may present probleni to General Manager or any other member of management.

29

SFH 00365
 

 

 

 

(

 

az ea

2. Supervisor responds to problem during discussion or within 30 calendar days, after consulting with
appropriate management, when necessary. Supervisor documents discussion.

3. Employee presents problem to Genéral Manager within 30 calendar days, if problem is unresolved.

4, General Manager counsels and advises employee, aisists in putting problem in writing, visits with
employee's manager(s), if necessary, and directs employee to Owner for review of problem,

5. Employee presents problem to Owner in writing.

6. Owner reviews and considers problem, Owner informs employet of decision within 30 calendar days,
and forwards copy of written response to General Manager for employee's file, The Owner has full
authority to make any adjustment deemed appropriate to-resolve the problem.

Problems, disputes, or.claims not resolved through the preveding problem resolution steps.ate subject to
mediation. Mediation will conducted under the Employment Mediation Rules of the American Arbitration
Association, Employees who choose to use mediation to resolve a problem will le expected to share the
cost of mediation with Stillwater Fish House, A complete description of the mediation procedure is
available from the General Manager for review. :

Not every problem can be resolved to everyone's total satisfaction, but only through understanding and

discussion of nwtual problems can employees and management develop confidence in each other, This

confidence is imporiant to the operation of an efficient and harmonious work environment, and helps to
ensure everyone's job security.

722 Workplace Etiqueite
Effective Date: 3/6/2012
Revision Dale:

Stillwater Fish House strives to maintain a positive work environment where employees treat each other
with respect and courtesy. Sometimes issues drise when employees are unaware that their béhiavior in the
workplace may be disruptive orannoying to others, Many of these day-to-day issues can be addressed by
politely talking with a co-worker to bring the perceived problern to his or her attention. In most cases,
common sense will dictate an appropriate resolition. Stillwater Fish House encourages all employees to
keep an open mind and graciously a¢cept constructive feedback ora request to change behavior that may
be affecting another employee's ability to concentrate and be productive,

The following workplace etiquette guidelines are not necessarily intended to be hard and fast work mules
with disciplinary consequences, They are simply suggestions for appropriate workplace behayidr to help

30

SFH 00366
 

everyone be more conscientious and considerate of co-workers and the work environment, Please contact
the General Manager if you have comments, Concerns, or suggestions regarding these workplace etiquette
guidelines,

* Complete and record your side ‘work list-at the end of each shift

* Maintain a professional tone and deriéanor when on the clock

* Act and speak as if you are in front ofa SFL guest dt all times

* At all times maintain the hospitable personality used in FOH

* Avoid public accusations or criticisms of other employees, Address such issues privately with those
invelved or-your supervisor,

* Try to.ininimize unscheduled interniptions of other employees while. they are working.

* Be conscious of how your voice travels, arid try to lower the volume of your voice when talking on
the phone.or to others in open areas,

* Try not to block walkways while carrying on convérsations.

* Rofidin from using inappropriate language (swearing) that olbers may.overhear,

* Avoid discussions of your personal life/issties in public conversations that can be easily overheard,

* Clean up after-yourself and do-not leave beliind waste or discarded papers.

800 Life-Threatening lInesses in the Workplace
Effective Date: 3/6/2012
Revision Date:

Employees with life-threatening illnesses, such as cancer, heart disease, and AIDS, often wish to ‘cotitinue
their normal pursuits, including work, to the extent allowed by their condition. Stillwater Fish House
supports these endeavors as lotig as etnployées dre able to meet acceptable performance standsids, As ih
the case of ather disabilities, SFH will make reasonable accommodations in accordance with all legal
requirements, to-allow qualified eniployees with life-thédtening illnesses to perform the essential
functions of theirjobs.

Medical information on individual ernployecs is treated confidentially, SFH will take reasonable
precautions to protect such iriformation from inappropriate disclosure, Managers and other employees
have a responsibility to respect and hiaintain the confidentiality of em Noyee medical information,
Anyone inappropriately disclosing such information is subject to disciplinary action, up to aid including
tetmination of employment.

Employees with questions or concerns about life-threatening illnesses are encouraged to contact the
General: Mariager for information and referral to appropriate services and resources,

31

 

Scu Anoers
